Contrato No. CNH-R02-L.03-BG-03/2017

CONTRATO PARA LA EXPLORACIÓN Y
« EXTRACCIÓN DE HIDROCARBUROS EN
YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS,
Y
NEWPEK EXPLORACIÓN Y EXTRACCIÓN, S.A. DE C.V.
Y

VERDAD EXPLORACIÓN MÉXICO, S. DE R.L. DE C.V.
08 DE DICIEMBRE DE 2017

ÁREA CONTRACTUAL BG-03

BURGOS

ÁREA CONTRACTUAL BG-03
ÍNDICE

. Definiciones,
- Singular y Plural.
. Encabezados y Referencias.
CLÁUSULA 2. OBJETO DEL CONTRATO oonaocaracoocosonasarionoo

. Modalidad Licencia. ........... IN
. No Otorgamiento de Derechos de Propiedad.
- Intereses de Participación. .................
. Responsabilidad Solidaria.
. Operador, cocinas.
. Cambio de Operador,
. Reporte Contable de Beneficios.

CLÁUSULA 3, PLAZO DEL CONTRATO...

Etapa de Transición de
. Renuncia del Contratista.

CLÁUSULA 4. EXPLORACIÓN .....

Plan de Exploración
Período Inicial de Exploración.
Período Adicional de Exploració
Actualización del Plan de Exploración...
Retraso en la Presentación del Plan de Exploración.
Incumplimiento de los Compromisos de Trabajo.
Pruebas de Formació:
... Notificación de Descubrimiento.

CLÁUSULA 5. EVALUACIÓN.

... Evaluación. ..uc....
Programa de Evaluación. ...
Descubrimiento de Gas Natural No Asociad
Hidrocarburos Extraídos Durante Pruebas.
Informe de Evaluación.

CLÁUSULA 6. DESARROLLO ...

Descubrimiento Comercia)
Plan de Desarrollo.
Observaciones al Plan de Desarrollo por Parte de CNH.
Actualización del Plan de Desarrollo. ....

Actividades de Exploración Adicionale:

Contrato No. CNH-R02-L03-BG-03/2017

i ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA cunas 28

7.1. .. Reglas de Reducción y Devolución.....

72. "No Disminución de Otras Obligacione:

TB a Disminución del Porcentaje de Reducción y Devolución.
CLÁUSULA 8. ACTIVIDADES DE PRODUCCIÓN osmaccrsinorssron

.. Perfil de Producción.
8.2. instalaciones.

CLÁUSULA 9. UNIFICACIÓN.

.. Procedimiento de Unificación.
.. Unificación sin Contratista o Asignatario Contiguo.

CLÁUSULA 10. AVANCE DE LAS ACTIVIDADES PETROLERAS.

.. Perforación de POZOS. ..caurnoors
Reportes de Perforación y Geofísico
Programas de Trabajo Indicativos.
nformes de AVANCO.cocmnconnnno.
Actividades Exentas de Aprobac:

CLÁUSULA 11. COSTOS ......... 00.

Contabilidad de Costos del Contratista.
Presupuestos Indicativos. ....uom.....o..
Procura de Bienes y Servicios. .
Obligación de Mantener Registros
De las Operaciones del Contratista con Tercero:

CLÁUSULA 12, MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS
NETOS coceccaccsracos aomerrereee amas 33

Procedimientos de Medición. .ammnrmmorases».

nsvesrr sra rnosresrraccono 32

de Medición.
Registros...
Mal Funcionamiento de los Sistemas de Medición.
Punto de Medición Fuera del Área Contractual.

CLÁUSULA 13. MATERIALES .....

Propiedad y Uso de Materiales
Materiales Inmuebles Exentos de Transferencia.

Responsabilidad en Seguridad Industrial, Seguridad Operativa,
Protección al Ambiente y Salud en el Trabajo. «ooo. 38
Daños Precxistomtos. «cccnnnommanesonacnimmemererrarrreersr 39

ii ÁREA CONTRACTUAL BG-03

0 WO

Contrato No. CNH-R02-L03-BG-03/2017

. Derecho de Acceso de Terceros al Área Contractual. ...
CLÁUSULA 15. DISPOSICIÓN DE LA PRODUCCIÓN

- Hidrocarburos de Autoconsuo. ..ccamcnns..
-. Comercialización de la Producción del Contratista.
. Disposición de los Subproductos.

CLÁUSULA 16. CONTRAPRESTACIONES.omccaroassacirsersees armrsracaonasacasenanass 4

16 - Pagos Mensuales. .41
6. . Contraprestación del Estado 41
$. . Contraprestación del Contratista. 42
6. . Valor Contractual de los Hidrocarburos. 42
A ... Revisión de las Contraprestaciones
CLÁUSULA 17. GARANTÍAS ..

CLÁUSULA 18. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL46

18.1............. Requerimientos del Programa. ....
Notificación de Abandono.
. Fideicomiso de Abandono.
Fondeo del Fideicomiso de Abandon
Fondos Insuficientes.
Sustitución Solicitada por la CNH.
Etapa de Transición Final

CLÁUSULA 19. RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL oocsa... 2. 2.
Responsabilidad Laboral.
Subcontratistas. .....c....
Contenido Nacional. aenrrnsnaso
Preferencia de Bienes y Servicios de Origen Nacional
Capacitación y Transferencia Tecnológica..............
CLÁUSULA 20. SEGUROS

Disposición General,
Cobertura de Seguros
Destino de los Beneficios,

CLÁUSULA 21. OBLIGACIONES DE CARÁCTER FISCAL...

21. Obligaciones de Carácter Fiscal.
21. Derechos y Aprovechamientos. ...

CLÁUSULA 22. CASO FORTUITO O FUERZA MAYOR...

Caso Fortuito o Fuerza Mayor,
Carga de la Prueba............

... Notificación de Caso Fortuito o Fuerza Mayol. .uucmooccarnsmancinvinoss 56 y Y
. y

iii ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Derecho de Terminación. .
Situaciones de Emergencia 0 o ) Siniestro

CLÁUSULA 23, RESCISIÓN ADMINISTRATIVA Y RESCISI!
CONTRACTUAL ...

23.1 Rescisión Administrativa. 57
Investigación Previa. .. 59
Procedimiento de Rescisión Administrativ: 60

Rescisión Contractual. .......
Efectos de la Rescisión Admi: strativa o Rescisión Contractual
FiniquitO. caccnornnsnsrnnaniarorisnrs reos

CLÁUSULA 24. CESIÓN Y CAMBIO DE CONTROL...

Prohibición de Gravámene:
Invalidez

. CLÁUSULA 25. INDEMNIZACIÓN
CLÁUSULA 26. LEY APLICABLE. Y SOLUCIÓN DF. CONTROVERSIAS 65
65-

Tribunales Federale:
Arbitraje...
Consolidac
No Suspensión de Actividades Petroleras
Renuncia Vía Diplomática.
Tratados Internacionales.....

-CLÁUSULA 27. MODIFICACIONES Y RENUNCIAS ..coao..

CLÁUSULA 28. CAPACIDAD Y DECLARACIONES DE LAS PARTES..... 69
28.1 Declaraciones y Garantías.
28. Relación de las Partes...

CLÁUSULA 29. DATOS Y CONFIDENCIALIDAD .ocorrcsonsorsrssrsers 69

3... Propiedad de la Información. .......
Posesión y Uso de la Información Técnica,
Aprovechamiento de la Información Técnica resultado de las

Actividades de Reconocimiento y Exploración Superficial 70

Excepción a la Confidencialidad.

iv ÁREA CONTRACTUAL BG-03

LE”
Contrato No. CNH-R02-L03-BG-03/2017

CLÁUSULA 30. TABULADORES SOBRE LOS VALORES PROMEDIO DE
aan ereenrAOUONIteRaO0OOONDaraNroORDrasrnDcororeraossrarsre0osrsecsscoenos 72

LA TIERRA

CLÁUSULA 32. TOTALIDAD DEL CONTRATO...
CLÁUSULA 33, DISPOSICIONES DE TRANSPARENCIA..

. Acceso a la Información. ...
onducta del Contratista y Fi
. . Notificación de la Investigación.
E Conflicto de Interés. ..............

CLÁUSULA 34, COOPERACIÓN EN MATERIA DE SEGURIDAD

CLÁUSULA 35. IDIOMA ...
CLÁUSULA 36. EJEMPLARES

NACIONAL

v ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1.03-BG-03/2017

CONTRATO CNH-R02-L03-BG-03/2017

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA

Este Contrato para la Exploración y Extracción de Hidrocarburos en Yacimientos
Convencionales Terrestres bajo la Modalidad de Licencia (el “Contrato”) se celebra el 08 de
diciembre de 2017, entre, por una parte, los ESTADOS UNIDOS MEXICANOS (“México”,
el “Estado” o la “Nación”), a través del Ejecutivo Federal por conducto de la COMISIÓN
NACIONAL DE HIDROCARBUROS (la “CNH”), representada por el C. Juan Carlos
Zepeda Molina, en su carácter de Comisionado Presidente; por el C, Martín Álvarez Magaña,
Titular de la Unidad Jurídica, y por el C. Fausto Álvarez Hernández, Titular de la Unidad de
Administración Técnica de Asignaciones y Contratos, y por la otra parte, NEWPEK
"EXPLORACIÓN Y EXTRACCIÓN, S.A. DE C.V., una sociedad mercantil constituida de
acuerdo con las leyes de los Estados Unidos Mexicanos (en lo sucesivo “NEWPEK”
representada por el C. Roberto Blanco Sánchez, en su carácter de representante legal, y
VERDAD EXPLORACIÓN MÉXICO, S. DE R.L. DE C.V., una sociedad mercantil
constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo sucesivo
“VERDAD MÉXICO”), representada por el C, Patrick Justin Mccarthy, en su carácter de
representante legal, al tenor de las siguientes Declaraciones y Cláusulas:

DECLARACIONES
La CNH declara que:

. L Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad jurídica propia,
autonomía técnica y de gestión, de conformidad con los artículos 28, octavo párrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”), 2, fracción I, y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética;

IT. Conforme a los artículos 27, séptimo párrafo, de la Constitución; 15 y
23 de la Ley de Hidrocarburos y 38, fracción II, de la Ley de los Órganos Reguladores
Coordinados en Materia Energética, tiene capacidad legal para celebrar, en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a cabo las actividades estratégicas de Exploración y
Extracción del Petróleo y demás hidrocarburos sólidos, líquidos o gaseosos en el territorio
mexicano;

IL. Deconformidad con las disposiciones aplicables de la Constitución, la
Ley de Hidrocarburos, la Ley de los Organos Reguladores Coordinados en Materia
Energética y los lineamientos establecidos por la Secretaría de Energía y la Secretaría de
Hacienda y Crédito Público en el ámbito de sus respectivas competencias, el 15 de noviembre
de 2016 publicó en el Diario Oficial de le Federación la Convocátoria No. CNH-R02-

. 1 . ÁREA CONTRACTUAL BG-03

- Contrato No, CNH-R02-L03-BG-03/2017

C03/2016 para la licitación pública internacional CNH-R02-L03/2016 de un Contrato para
la Exploración y Extracción bajo la Modalidad de Licencia para el Área Contractual desorita
en el Anexo l, y que de acuerdo con el procedimiento establecido en las Bases de Licitación

emitidas para dicho procedimiento de licitación, en la Trigósima Tercera Sesión *

Extraordinaria, el Órgano de Gobierno de la CNH emitió el Fallo el 14 de julio de 2017
mediante el cual adjudicó el Contrato a NEWPEK EXPLORACIÓN Y EXTRACCIÓN, S.A.
DE C.V. en Consorcio con VERDAD EXPLORATION MEXICO LLC, mismo que fue
publicado el 21 de julio de 2017 en el Diario Oficial de la Federación, y

IV. — Sus representantes están facultados para celebrar este Contrato
conforme al artículo 23, fracción III, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética; 10, fracciones 1! IV y VIL 14, fracción XVI, y 20 y Segundo Transitorio
del Reglamento Interno de la CNH,

NEWPEK declara que:

L Es una sociedad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

IL Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la T.ey del Impuesto sobre la Renta;

TI. — Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

V. +: Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra'naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VL La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la Escritura Pública No. 11,067,
Libro 308, otorgada ante Notario Público No. 29 de Nuevo León, Lic. José Martínez
González, de fecha 21 de agosto de 2015.

VERDAD MÉXICO declara que:

L Es una sociedad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México, cuyo único objeto social es la Exploración y

2 ÁREA CONTRACTUAL BG-03

Contrato No. CNE-R02-1.03-BG-03/2017 |

« Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato; :

- IL Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

III. Conoce las leyes de México, así como sus reglamentos y cualesquiera |
otras disposiciones aplicables; : : !

Tv. — Tiene la organización, la experiencia y la capacidad técnica, financiera |
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VL. La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la Escritura Pública No. 76,379,
Libro 1,901, otorgada ante Notario Público No. 109 de la Ciudad de México, Lic. Luis de
Angoitia Becerra, de fecha 21 de agosto de 2017.

EL OBLIGADO SOLIDARIO, declara que:

VERDAD EXPLORATION MEXICO LLC:

L Es una sociedad debidamente constituida y existente de acuerdo con
las leyes de los Estados Unidos de América y tiene la capacidad legal para celebrar y cumplir
con las obligaciones derivadas de este Contrato en su carácter de obligado solidario de
VERDAD EXPLORACIÓN MÉXICO, S. DE RL. DE C.V., en cumplimiento a lo
establecido en el numeral 22.3 de la Sección III de las Bases .de Licitación para la
Adjudicación de Contratos de Licencia para la Exploración y Extracción de Hidrocarburos
en Yacimientos Convencionales Terrestres, lo cual se acredita con el instrumento número
16,678, volumen 419, otorgada ante el Notario Público número 129 de del Estado de México,
Lic. Carlos Hoffmann Palomar, de fecha 6 de abril de 2017, por medio del cual se protocoliza
el Certificado de Enmienda de donde se desprende que con fecha 15 de septiembre de 2016
se constituye la compañía y se le asigna el número de archivo 802543246. . :

TIL La capacidad jurídica de su representante para celebrar el presente

- Contrato" se acredita mediante poder protocolizado en la Escritura Pública No. 16,676,

Volumen 419 otorgada ante Notario Público No. 129 del Estado de México, Lic. Carlos
Hoffmann Palomar, de fecha 6 de abril de 2017.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientos:

I
J
1
!
3 ÁREA CONTRACTUAL BG-03 |
l
!

Contrato No. CNH-R02-L03-BG-03/2017

CLÁUSULAS

CLÁUSULA 1. :
DEFINICIONES E INTERPRETACIÓN

1.1 Definiciones. . : ¡

Para los efectos de este Contrato, los siguientes términos tendrán los . :
significados mencionados a continuación: !

“Abandono” significa todas las actividados de retiro y desmantelamiento de
los Materiales, incluyendo sin limitación, el taponamiento definitivo y cierre técnico de ' : l
Pozos, el desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y |
equipo suministrado o utilizado por el Contratista en la realización de las Actividades
Petroleras, así como la restauración de los Daños Ambientales en el Área Contractual
afectada por el Contratista en la realización de las Actividades Petroleras, de conformidad
con los términos de este Contrato, las Mejores Prácticas de la Industria, la Normatividad
Aplicable y el Sistema de Administración. |

“Actividades Petroleras” significa el Reconocimiento y Exploración l
Superficial, así como las actividades de Exploración, Evaluación, Extracción y Abandono
que realice el Contratista en el Área Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie, el mar o el
subsuelo. .

“Año” significa un año calendario. i

“Aportación Amual” significa el monto total del cálculo anual de las : :
aportaciones para las operaciones de Abandono en el Área Contractual, i

“Área Contractual” significa la superficie descrita en el Anexo 1, incluyendo :
las formaciones geológicas contenidas en la proyección vertical de dicha superficie hasta la
profundidad establecida en dicho Anexo 1, en la cual el Contratista está autorizado y obligado |
en virtud del presente Contrato a llevar a cabo las Actividades Petroleras, en el entendido '
que: (i) este Contrato no le concede al Contratista ningún derecho real sobre el Área !
Contractual ni sobre los recursos naturales en el subsuelo, y (ii) el Área Contractual será o !
reducida de conformidad con los términos de este Contrato. :

“Área de Desarrollo” significa, en relación con cualquier Descubrimiento |
Comercial, el área dentro del Área Contractuzl que cubre la totalidad de las estructuras del |

1

4 * ÁREA CONTRACTUAL BG-03 NN |
!

!

!

e

|

Contrato No. CNH-R02-L.03-BG-03/2017.

subsuelo o cierres estratigráficos 'que definen el yacimiento o el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

“Área de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Autoridad Gubernamental” significa cualquier órgano gubernamental a
nivel federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los
órganos constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen igual a
158.99 litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de
presión.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas
por la CNH.

“BTU” significa la unidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) un
grado Fahrenheit (0.5556 grados centígrados), en condiciones atmosféricas normales.

“Campo” significa el área dentro del Área Contractual consistente en uno 0
múltiples yacimientos, agrupados o relacionados de acuerdo a los mismos aspectos
geológicos estructurales y condiciones estratigráficas, pudiendo existir dos o más
yacimientos en un campo delimitados verticalmente por un estrato de roca impermeable o
lateralmente por barreras geológicas, o por ambas.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que
impida a la:Parte afeciada cumplir con sus obligaciones de conformidad con el presente
Contrato si dicho acto o hecho va más allá de su control y no es resultado dei dolo o culpa de
la Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando
acciones diligentes. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa, mas no limitativa, los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de la naturaleza tales como tormentas,
huracanes, inundaciones, deslaves, relámpagos y terremotos; incendios; actos de guerra
(declarada o no); disturbios civiles, motines, insurrecciones, sabotajes y terrorismo; desastres
por traslado de Materiales; restricciones por cuarentenas, epidemias, huelgas u otras disputas
laborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento).

“Condensados” significa líquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos. más pesados.

5 - ÁREA CONTRACTUAL BG-03
Contraío No. CNH-R02-L03-BG-03/2017

“Contraprestación” significa, conjunta o separadamente, la Contraprestación !
del Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier :
Mes, comenzando con el Mes en el que se inicie la Producción Comercial Regular, la
transmisión onerosa de los Hidrocarburos Netos, de conformidad con lo previsto en la : !
Cláusula 16.3 y en el Anexo 3.

“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, los pagos en !
efectivo derivados de la producción de Hidrocarburos en el Área Contractual, así como |
aqueilas otras contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto |
en la Cláusula 16.2 y en el Anexo 3.

“Contratista” significa las Empresas Participantes conjuntamente.

“Contrato” significa el presente Contrato para la Exploración y Extracción
de Hidrocarburos en Yacimientos Convencionales Terrestres bajo la Modalidad de Licencia,
incluyendo los anexos que se adjuntan al mismo (que constituirán parte integral del presente
Contrato), así como todas las modificaciones que se hagan al mismo de conformidad con sus |
términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas, de
llevar a cabo cualquiera de los actos siguientes: (i) imponer, directa: o indirectamente,
decisiones en las asambleas generales de accionistas, de socios u órganos equivalentes, o
nombrar o destituir a la mayoría de los consejeros, administradores o sus equivalentes, del
Contratista; (ii) mantener la titularidad de derechos que permitan, directa o indirectamente, : 1
ejercer el voto respecto de más del cincuenta por ciento del «capital social de la Empresa . l
Participante, y (111) dirigir, directa o indirectamente, la administración, la estrategia o las
principales políticas del Contratista, ya sea a través de la propiedad de valores, por contrato * |
o de cualquier otra forma. !

“Convocatoria” significa la 'sonvocatoria pública internacional número
CNH-R02-C03/2016 publicada en el Diario Oficial de la Federación por la CNH el 15 de |
noviembre de 2016. o |

I
1
1

“Costos” significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.
' t
“Cuenta Operativa” significa los libros de cuentas y otros registros contables !
mantenidos por separado por el Contratista para las Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” significa el pago mensual :

l
l
|
en favor del Estado Mexicano por la parte del Área Contractual que no cuente con un Plan 1
de Desarrollo aprobado por la CNH, conforme a lo establecido en el presente Contrato y |
]
|
l
!
|

demás Normatividad Aplicable.
6 ÁREA CONTRACTUAL BG-03 Y

Contrato No. CNH-R02-L.03-BG-03/2017

“Daño Ambiental” significa el dafío que ocurre sobre los elementos bióticos
o abióticos a consecuencia de un impacto ambiental producto de actividades humanas.

“Daños Preexistentes” significa los Daños Ambientales y pasivos
ambientales presentes en el Área Contractual ocasionados por la actividad del sector
hidrocarburos identificados y documentados en la Línea Base Ambiental por el Contratista
de conformidad con lo establecido en las Cláusulas 3.3 y 14.4,

“Descubrimiento” significa cualquier acumulación o conjunto de
acumulaciones de Hidrocarburos en el subsuelo, que mediante las actividades de perforación
exploratoria, se haya demostrado que contienen volúmenes de Hidrocarburos, clasificados
como Reservas o Recursos Contingentes. :

“Descubrimiento Comercial” significa un Descubrimiento declarado por el
Contratista con tal carácter a la CNH, de conformidad con lo dispuesto en la Cláusula 6.1.

“Descubrimiento de Gas Natural No Asociado” significa un
Descubrimiento por métodos directos de una acumulación o acumulaciones de Hidrocarburos
en el Subsuelo, que por cualesquiera procedimientos de muestreo, prueba, análisis o
mediciones de flujo en sitio, se observe una proporción superior a 3,300 pies cúbicos de Gas
Natural por cada Barril de Condensados a ser producidos, medido a condiciones de superficie
y cuyo contenido de componentes más pesados que el metano es de cantidad tal que permite
su proceso comercial. *

“Descubrimiento Sub-salino” significa un Descubrimiento por métodos
directos de una acumulación o acumulaciones de Hidrocarburos en el Subsuelo, en el que
existan áreas prospectivas en formaciones sedimentarias por debajo de domos salinos.

" “Día” significa un día natural.

“Día Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa, de manera enunciativa más no limitativa,
todos los estudios, reportes, hojas de cálculo y bases de datos, reportes de avance y
cualesquiera otros documentos relacionados con la terminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Área Contractual, en cualquier forma.

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

o “Empresas Participantes” significa cada uno de NEWPEK y VERDAD
MÉXICO, incluyendo al Operador y sus respectivos sucesores o cesionarios permitidos
conforme al presente Contrato. Si en cualquier momento solo una entidad constituye al
Contratista, cualquier referencia en este Contrato a “cada una de las Empresas Participantes”,
“las Empresas Participantes”, o referencias similares, se entenderá que significan “el:
Contratista”.

7 ÁREA CONTRACTUAL BG-03

o mM
Contrato No. CNH-R02-L.03-BG-03/2017 |

l

1

. i
“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo !

de conformidad con lo establecido en la Cláusula 3.3 y la Normatividad Aplicable. ¡
1

I

“Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 18.7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo |
por el Contratista después de un Descubrimiento para determinar los límites, caracterización
y capacidad de producción de algún Descubrimiento, así como para determinar si el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (i)
actividades adicionales de Reconocimiento y Exploración Superficial y de Exploración; (ii)
estudios geológicos y geofísicos; (iii) perforación de Pozos de prueba; (iv) estudios de
Reservas y similares, y (v) todas las operaciones auxiliares y actividades requeridas para !
optimizar las actividades anteriormente indicadas o las que sean resultado de éstas.

“Evaluación de Impacto Social” significa el documento que el Contratista
deberá entregar a la Secretaría de Energía, en términos de lo dispuesto por la Normatividad 7
Aplicable, el cual contiene la identificación de las comunidades y pueblos ubicados en el área !
de influencia de un proyecto en materia de Hidrocarburos, la identificación, caracterización, ¡
predicción y valoración de las consecuencias a a población que pudieran derivarse del mismo
y las medidas de mitigación y los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen !
de métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación, |
descubrimiento y evaluación de Hidrocarburos en el Subsuelo en el Área Contractual.

“Extracción” significa la actividad o conjunto de actividades destinadas a la |
producción de Hidrocarburos incluyendo la perforación de Pozos de producción, la inyección |
y la estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el l
acondicionamiento y separación de Hidrocarburos, la eliminación de agua y sedimentos,
dentro del Área Contractual, así como la construcción, localización, operación, uso, 1
Abandono y desmantelamiento de instalaciones para la producción.

“Fecha Efectiva” significa la fecha de firma del presente Contrato.

“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula
18.3.

“Filial” significa, en relación con cualquier Persona, cualquier otra Persona
" que la Controle directa o indirectamente, que esté Controlada por dicha Persona, o que se
encuentre bajo el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo.

8 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017 '

“Garante” significa la empresa matriz on última instancia de cada una de las
Empresas Participantes, o la empresa que ejerza Control sobre cada Empresa Participante o
que se encuentre bajo el Control común de la Persona que ejerza el Control sobre la Empresa
Participante, quien otorgará la Garantía Corporativa simultáneamente con la suscripción del
presente Contrato, previa aprobación de la CNH.

“Garantía Corporativa” significa la garantía que será otorgada por el
Garante de cada una de las Empresas Participantes de conformidad con lo establecido en la
Cláusula 17.2 y el modelo del Anexo 2. Esta garantía se ejercerá en última instancia para
exigir el cumplimiento puntual y oportuno de todas y cada una de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantías de
Cumplimiento y en su caso, posterior a la ejecución de las pólizas de seguros a las que hace

_ referencia la Cláusula 20.

_“Garantía de Cumplimiento” significa, conjunta o separadamente, según el
contexto del Contrato lo requiera, la Garantía de Cumplimiento Inicial y la Garantía del
Periodo Adicional.

“Garantía de Cumplimiento Inicial” significa el instrumento entregado a
favor de la CNH, el cual asegura el debido, adecuado y pleno cumplimiento de los
compromisos adquiridos para cubrir el Programa Mínimo de Trabajo y el Incremento en el
Programa Mínimo. o

“Garantía del Período Adicional” significa el instrumento entregado en
favor de la CNH que asegura el debido, adecuado y pleno cumplimiento del Incremento en
el Programa Mínimo no realizado durante el Periodo de Exploración, así como .el
compromiso adicional de trabajo para el Período Adicional de Exploración,

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno y
ácido sulfhídrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de
un yacimiento, bajo las condiciones de presión y de temperatura originales.

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados e hidratos de
metano.

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
como combustible en las Actividades Petroleras, o reinyectados al yacimiento, pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

9 ÁREA CONTRACTUAL BG-03
Contrato No. CNH-R02-L,03-BG-03/2017 1

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraídos que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas
cantidades estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, quemados y venteados, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y otros  ”
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la :
Industria, los cuales serán auditados y supervisados por la CNH. |

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos !
extraídos por el Contratista del Área Contractual.

“Incremento en el Programa Mínimo” significa las Unidades de Trabajo i
adicionales a las que hace referencia el Anexo 5, que el Contratista se comprometió a realizar !
a través del incremento en el Programa Mínimo de Trabajo como parte de la propuesta :
económica por la que se adjudicó el presente Contrato. +=

“Información Técnica” significa todos los datos e información obtenidos !
como resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no |
limitativa: información geológica, geofísica, petrofísica, petroquímica y geoquímica, j
incluyendo la adquisición, procesamiento, reprocesamiento, interpretación y control : ¡
geológico de la sísmica 2D, 3D y multicomponente 3C; el pre-proceso, interpretación de !
datos sísmicos, modelo de velocidades y migración, en tiempo y en profundidades;
adquisición magnética, gravimétrica, geoeléctrica y magnetotelúrica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados, de ingeniería, registros de bitácora
de Pozos, reportes de avance, Documentos Técnicos, y cualquier información relacionada
con la terminación, producción, mantenimiento o conducción de las Actividades Petroleras,
así como cualquier otra considerada de conformidad con la Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos |
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de |
los Puntos de. Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas
Natural, bombas, compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la ! |
entrada de un sistema de entrega.

. “Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento, |
compresores, ductos, bombas y cualquier otro equipo necesario para la Recolección de ¡
Hidrocarburos.

“Instituto”. significa el Instituto de Administración y Avalúos de Bienes

Nacionales,

10 ÁREA CONTRACTUAL BG-03 !

Contrato No. CNH-R02-L03-BG-03/2017

“Interés de Participación” significa la porción indivisa de cada una de las
Empresas Participantes en los derechos del Contratista en virtud de este Contrato, en el
entendido que cada Empresa Participante será solidariamente responsable de todas las
obligaciones del Contratista en virtud de este Contrato independientemente de su Interés de
Participación.

“Inventario de Activos” significa la lista de Pozos y líneas de descarga,
descrita,en el Anexo 9 que estarán disponibles a la Fecha Efectiva para que el Contratista
lleve a cabo las Actividades Petroleras dentro del Área Contractual, misma que podrá
modificarse una vez que se determine su utilidad conforme a la Cláusula 3.3.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014,
* incluyendo sus reformas y adiciones.

“Licitación” significa la licitación pública internacional CNA-R02-L03/2016.

“Línea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y recursos naturales, así como las relaciones
de interacción y los servicios ambientales, existentes en el Área Contractual previo a la
ejecución de las actividades previstas en el Contrato.

“Materiales” significa todas las maquinarias, herramientas, equipos,
artículos, suministros, tuberías, plataformas de perforación o producción, artefactos navales,
plantas, infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseídas
de cualquier otra forma para su utilización en las Actividades Petroleras, incluyendo las
Instalaciones de Recolección.

“Materiales Inmuebles” significa aquellos Materiales utilizados en las
Actividades Petroleras que: (i) estén unidos de manera fija al Área Contractual; (ii) no puedan
separarse sin deterioro de ésta o del Material adherido, y (iii) que no puedan trasladarse de
un lugar a otro por sí mismos o como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado,

“Mejores Prácticas de la Industria” significan los métodos, estándares y
procedimientos generalmente aceptados, publicados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración, Evaluación, desarrollo,
Extracción de Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable
y a la luz de los hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados e incrementarían los beneficios económicos de la
Extracción de los Hidrocarburos dentro del Árca Contractual.

li ÁREA CONTRACTUAL BG-03

.hormas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y

Años Contractuales comenzando en la fecha de terminación del Período Inicial de

Contrato No. CNH-R02-L03-BG-03/2017

Í

|

! |

“Mes” significa un mes calendario. — - ¡
|

!

“Metodología” significa la metodología “establecida por la Secretaría de
Economía para medir el contenido nacional en Asignaciones y Contratos para la Exploración |
y Extracción conforme al artículo 46 de la Ley de Hidrocarburos. I

“Normatividad Aplicable” significa todas las leyes, reglamentos, !
disposiciones administrativas de carácter general, decretos, órdenes administrativas y demás

que se encuentren en vigor en el momento que se trate.

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los
impuestos, contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier |
naturaleza, federales, estatales o municipales, así como todos y cada uno de los accesorios, |
recargos, actualizaciones y multas, cobrados o determinados en cualquier momento por i
cualquier Autoridad Gubernamental. : |

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los : ¡
que antes de alcanzar la profundidad objetivo para cualquier Pozo, o bien, antes de concluir
con los trabajos de perforación programados, ocurren, entre otros, un accidente, un incidente, !
un Caso Fortuito o Fuerza Mayor, o bien, algunos de los siguientes eventos: (1) se encuentre H
una formación geológica más antigua que la formación más profunda que se haya planteado ¡
como objetivo; (ii) se determine que continuar perforando presenta un peligro, incluyendo |
peligros asociados a una presión anormalmente alta o derive en pérdidas excesivas de fluidos '
de perforación; (iii) se encuentre una formación impenetrable que impida alcanzar la !
profundidad planeada, o (iv) se encuentre con una formación geológica con presencia de |
Hidrocarburos que deba ser protegida de acuerdo a las Mejores Prácticas de la Industria. l

“Operador” tendrá el significado previsto en la Cláusula 2.5, —. |

“Partes” significa el Estado (por conducto de la CNH) y cada una de las : Cl
Empresas Participantes.

" “Pasivo Social” significa el conjunto de obligaciones derivadas de
afectaciones relacionadas con las actividades de Exploración y Extracción de Hidrocarburos
que el asignatario o contratista que estuviera a cargo del Área Contractual con anterioridad a 1
la Fecha Efectiva o a la terminación del Contrato, respectivamente, tenga documentadas
como procedentes o se encuentren en proceso de atención en su sistema, programa o !
mecanismo de atención a reclamaciones y/o de gestión social.

“Período” significa un Mes, en el entendido que cuando las Actividades
Petroleras se realicen en un período que no comprenda un Mes completo, el Período será el
número de Días que efectivamente operó el Contrato.

“Período Adicional de Exploración” significa el período de hasta dos (2)

1 ÁREA CONTRACTUAL BG-03 IN

Contrato No. CNH-R02-L.03-BG-03/2017

Exploración, que la CNH puede otorgar al Contratista para continuar llevando a cabo
actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación en el
Área Contractual, de conformidad con lo establecido en la Cláusula 4.3 y la Normatividad
Aplicable.

“Período de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el período que inicia con la aprobación del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Período de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Período de Exploración” significa el período concedido al Contratista para
realizar actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
y que se compone del Período Inicial de Exploración, del Período Adicional de Exploración
(de haberlo) y del Período de Evaluación (de haberlo).

“Período Inicial de Exploración” significa el período concedido al
Contratista para realizar las actividades de Reconocimiento y Exploración Superficial,
Exploración y Evaluación en términos de lo previsto en la Cláusula 4.2.

“Persona” significa cualquier persona física o moral de cualquier tipo,
incluyendo cualquier sociedad, asociación, fi deicomiso, co-inversión, gobierno o cualquier
organismo o agencia perteneciente a éste.

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase
líquida en los yacimientos y [permanece así en condiciones originales de presión y
temperatura, y que puede incluir pequeñas cantidades de sustancias que no son carburos de
hidrógeno. z

“Plan de Desarrollo” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas, a desarrollar durante el Período de Desarrollo de conformidad
a la Normatividad Aplicable.

“Plan de Exploración” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas a desarrollar durante el Período de Exploración de conformidad
a la Normatividad Aplicable.

" “Plazo Adicional” significa cada una de las prórrogas otorgadas al plazo del
presente Contrato de conformidad con lo establecido en la Cláusula 3.2.

“Pozo” significa la perforación efectuada en el subsuelo para comunicar la
superficie con el yacimiento con barrenas de diferentes diámetros a diversas profundidades,
llamadas etapas de perforación, para la prospección o extracción de hidrocarburos del

13 ÁREA CONTRACTUAL BG-03

Contrato No, CNH-R02-L03-BG-03/2017

yacimiento, se pueden clasificar dependiendo de su objetivo, ubicación, trayectoria o.
función. :

“Precio Contractual” significa el valor monetario en Dólares que se asigne
por unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3.

“Procedimientos de Contabilidad” significa los procedimientos de.
contabilidad y de registro de Costos que se adjuntan al presente Contrato como Anexo 4.

“Producción Comercial Regular” significa la producción regular sostenida
de cualquier Campo con el objeto de hacer uso comercial de dicha producción.

“Programa de Evaluación” tendrá el significado previsto en las Cláusulas
5.1y52. :

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que'se
hace referencia en el Anexo 5, las cuales el Contratista deberá llevar a cabo durante el Período
Inicial de Exploración, en el entendido que el Programa Mínimo de Trabajo es solamente un
programa de trabajo mínimo y que el Contratista puede llevar. a cabo actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación adicionales durante el
Período de Exploración.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNEL o en su caso determinados por la CNH, ya sea dentro o fuera del Área
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos según
lo establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterías de separación o,
en su caso, hasta los sistemas de transporte,

“Reconocimiento y Exploración Superficial” significa todos, aquellos
estudios de Evaluación que se valen únicamente de actividades sobre la superficie del terreno
o del mar para considerar la posible existencia de Hidrocarburos en el Área Contractual,
incluyendo los trabajos para la adquisición, así como el procesamiento, reprocesamiento o
interpretación de información.

“Recuperación Avanzada” significa los procesos de recuperación secundaria
o terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área de Desarrollo, incluyendo, sin limitar, el
incremento en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Regalía” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3,

14 ÁREA CONTRACTUAL BG-03 y y

»
“

un

Contrato No. CNH-R02-L03-BG-03/2017

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés propio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado
a una fecha dada a condiciones atmosféricas que se estima será producido técnica y
económicamente bajo el régimen fiscal aplicable con cualquiera de los métodos y sistemas
de Extracción aplicables a la fecha de Evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito
Público.

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial,
seguridad operativa y de protección al medio ambiente en el sector hidrocarburos.

“Subcontratistas” significa aquellas Personas que lleven a cabo las
Actividades Petroleras a solicitud del Contratista, conforme a la Cláusula 19.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa el conjunto do tres (3) Meses consecutivos en los que
se divide el Año, siendo el final de cada Trimestre en los Meses de marzo, junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen en un período
que no comprenda un Trimestre completo, el Trimestre será el número de Días o Meses que
efectivamente operó el Contrato.

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como
referencia para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo
de Trabajo, el Incremento en el Programa Mínimo y los compromisos adicionales adquiridos
para el Período de Exploración conforme a lo previsto en la Cláusula 4 y el Anexo 5.

“Valor Contractual de los Condensados” significa el resultado de
multiplicar, en el Período que se trate: (i) el Precio Contractual de los Condensados, por (ii)
el volumen de los Condensados medido en Barriles en los Puntos de Medición, determinado

conforme a lo previsto en el Anexo 3,

“Valor Contractual de los Hidrocarburos” significa la"suma del Valor

Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3.

7 “Valor Contractual del Gas Natural” significa el resultado de multiplicar,

en el Período que se trate: (i) el Precio Contractual del Gas Natural, por (if) el volumen

15 ÁREA CONTRACTUAL BG-03
Contrato No. CNH-R02-L03-BG-03/2017

medido en millones de BTU de Gas Natural en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual del Petróleo” significa el resultado.de multiplicar, en el
Período que se trate: (i) el Precio Contractual del Petróleo, por (ii) el volumen de Petróleo
medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el
Anexo 3.

12 Singular y Plural.

Los términos definidos en la Cláusula 1.1 podrán ser utilizados en el presente
Contrato tanto en singular como en plural.

13 Encabezados y Referencias.

Los encabezados de las Cláusulas del preserite Contrato han sido insertados
Únicamente por conveniencia y no afectarán en forma alguna la interpretación del mismo.
Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique lo contrario.

CLÁUSULA 2.
OBJETO DEL CONTRATO

2.1 Modalidad Licencia.

El objeto del presente Contrato es la realización de las Actividades Petroleras
bajo la modalidad de contratación de licencia en virtud del cual se otorga al Contratista el
derecho de explorar y extraer a su exclusivo costo y riesgo los Hidrocarburos propiedad del
Estado en el Árca Contractual, de conformidad con la Normatividad Aplicable, las Mejores
Prácticas de la Industria y los términos y condiciones del presente Contrato. El Contratista
tendrá derecho a la transmisión onerosa de los Hidrocarburos Producidos, siempre que,
conforme a los términos del Contrato, se encuentre al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16.2.

El Contratista será el único responsable y cubrirá todos los Costos y proveerá
todo el personal, tecnología, Materiales y financiamiento necesarios para la realización de
las Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Área Contractual sujeto a lo establecido en el presente Contrato
y en la Normatividad Aplicable. La CNH no hace declaración ni garantía alguna de ningún
tipo respecto al Área Contractual y cada una de las Empresas Participantes reconoce que no
ha recibido garantía alguna por parte de ninguna Autoridad Gubernamental respecto a que:
(i) en el Área Contractual habrá Descubrimientos; (ii) de darse algún Descubrimiento, éste
será considerado un Descubrimiento Comercial, ni que (iñi) recibirá Hidrocarburos en
volúmenes suficientes para cubrir los Costos en que incurra durante la realización de las
_Actividades Petroleras. .

16 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

2.2 No Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere a ninguna de las Empresas Participantes derecho de
propiedad alguno sobre los Hidrocarburos en el Subsuelo, los cuales son y permanecerán en
todo momento propiedad de la Nación. Asimismo, en ningún caso los recursos minerales
distintos a Hidrocarburos existentes en el Área Contractual (sean o no descubiertos por el
Contratista) serán propiedad del Contratista y éste no tendrá derecho en virtud del Contrato
a explotar o utilizar dichos recursos. En caso que durante la conducción de Actividades
Petroleras el Contratista descubra en el Área Contractual recursos minerales distintos a
Hidrocarburos, deberá notificarlo a la CNH dentro de los quince (15) Días siguientes de dicho
descubrimiento. Nada de lo establecido en este Contrato limita el derecho de la Nación de
conceder a un tercero cualquier tipo de concesión, licencia, contrato o cualquier otro
instrumento jurídico para la explotación de los recursos minerales distintos a Hidrocarburos
de conformidad con la Normatividad Aplicable. El Contratista deberá dar acceso al Área
Contractual a cualquier Persona que reciba cualquier concesión, licencia o contrato para
explotar o utilizar recursos distintos a Hidrocarburos en el Árca Contractual, en los términos
previstos por la Normatividad Aplicable.

2.3 Intereses de Participación.
Los Intereses de Participación de las Empresas Participantes son los
siguientes: * . :
Empresa Participante + Interés de Participación
NEWPEK 50%
VERDAD MÉXICO 50%

Ningún intento de dar en garantía, ceder o transferir parte o la totalidad del
Interés de Participación tendrá validez o se considerará efectivo salvo por lo dispuesto en la
Cláusula 24,

2.4 Responsabilidad Solidaria.

Cada una de las Empresas Participantes será solidariamente responsable del
cumplimiento de todas y cada una de las obligaciones del Contratista conforme a este
Contrato independientemente de su Interés de Participación.

2.5 Operador.

NEWPEK ha sido designado por las Empresas Participantes con la aprobación
de la CNH, como el Operador de este Contrato quién deberá cumplir con las obligaciones del
Contratista derivadas de este Contrato en nombre y representación de cada una de las
Empresas Participantes. Sin perjuicio de lo anterior, se entiende que todos los aspectos
operacionales de las Actividades Petroleras serán llevados a cabo únicamente por el Operador
por cuenta de todas las Empresas Participantes. El incumplimiento del Operador de sus

17 ' ÁREA CONTRACTUAL BG-03
Contrato No. CNH-R02-1,03-BG-03/2017

obligaciones frente a las Empresas Participantes no relevará ni liberará a ninguna de las o

Empresas Participantes de su responsabilidad solidaria prevista en este Contrato.

Cada una de las Empresas Participantes nombra en este acto al Operador como
su fepresentante con poderes tan amplios como sean necesarios para representarlas frente a
la CNH para cualquier asunto relacionado con el presente Contrato, Se entenderá que
cualquier asunto acordado por la CNH con el Operador obligará igualmente a cada una de
las Empresas Participantes.

2.6 Cambio de Operador.

Las Empresas participantes podrán cambiar al Operador, y el Operador podrá
renunciar a su condición, previa autorización de la CNH. El nuevo operador deberá:

(1) Cumplir al menos con los criterios de precalificación previstos para el

Operador durante el proceso de Licitación del Contrato en caso que el cambio de operador *

ocurra durante los primeros cinco (5) Años posteriores a la Fecha Efectiva, o

(ii) Tener constancia de haber sido precalificado como operador por la
CNH en un proceso de licitación de áreas con características similares al Área Contractual
en los cinco (5) Años anteriores al cambio de operador.

El cambio de Operador deberá ser aprobado de conformidad con lo
establecido en la Cláusula 24 del presente Contrato y la Normatividad Aplicable: En caso
que la CNH no emita una resolución dentro del plazo establecido en este Contrato, ésta se
entenderá en sentido favorable.

2,7 Reporte Contable de Beneficios.

Sin perjuicio de lo establecido en la Cláusula 2.2, las Empresas Participantes
podrán reportar para efectos contables y financieros el presente Contrato y los beneficios
esperados del mismo en términos de la Normatividad Aplicable.

CLÁUSULA 3.
PLAZO DEL CONTRATO
3.1 Vigencia.

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
términos y condiciones del presente Contrato, la duración del presente Contrato será de
treinta (30) Años a partir de la Fecha Efectiva, en el entendido que continuarán vigentes las
disposiciones que por su naturaleza tengan que ser cumplidas después de la terminación del
presente Contrato, incluyendo, sin limitar, las relativas al Abandono y a la indemnización.

32 Prórroga.

ERE, 13 ÁRBA CONTRACTUAL BG-03

: A partir del quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté al corriente de sus obligaciones conforme al mismo, éste pod

Contrato No. CNH-R02-L03-BG-03/2017
s

solicitar a la CNH hasta dos (2) prórrogas del plazo del Contrato (“Plazos Adicionales”) para
una parte o la totalidad de las Áreas de Desarrollo de conformidad con lo siguiente:

(a) Los Plazos Adicionales tendrán una duración de hasta cinco (5) Años
o hasta el límite económico de las Áreas de Desarrollo en caso que este último sea menor.

(b) El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses antes de la fecha de terminación del plazo original del presente Contrato o del
Plazo Adicional.

(0) Con las solicitudes de prórroga, el Contratista deberá entregar a la
CNH una propuesta de modificación a los Planes de Desarrollo que incluirá el proyecto del
Sistema de Administración y que considere el grado de madurez de los yacimientos.

(d) El Contratista deberá comprometerse a mantenér la Producción
Comercial Regular durante cada Plazo Adicional.

La CNH revisará las solicitudes de prórroga y resolverá, si se aceptan o no las
propuestas de prórroga del Contratista y, en su caso, bajo-qué condiciones técnicas y
económicas. En caso que la CNH autorice las prórrogas y el Contratista acepte las
condiciones técnicas y económicas de las mismas, las Partes modificarán por escrito los
términos del presente Contrato para reflejar tales condiciones.

3.3 — Etapa de Transición de Arranque. '

A partir de la Fecha Efectiva, iniciará una etapa con duración de hasta ciento
ochenta (180) Días en la cual se llevará a cabo la entrega del Área Contractual al Contratista
por parte de la CNH o de un tercero designado para tal efecto. Dicho plazo podrá extenderse
en una sola ocasión a solicitud del Contratista y previa autorización de la CNH hasta por
noventa (90) Días adicionales.

Lo anterior se conducirá conforme a la Normatividad Aplicable y a lo
siguiente:

(a) Entrega de Información del Área Contractual. La CNH proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual a la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos; las
autorizaciones ambientales, de seguridad industrial y seguridad operativa; el Estudio de
Impacto Social que hubiere elaborado la Secretaría de Energía, y la información relativa a
Pasivos Sociales.

7 (b) Pozos y líneas de descarga. El Contratista estará obligado a
documentar la existencia y estado de integridad de los Pozos y líneas de descarga y a
presentar dicha documentación a la CNH junto con un estudio de viabilidad técnica y
económica para el proyecto, mismo que servirá al Contratista como soporte para determinar
su utilidad. Serán considerados útiles para las Actividades Petroleras todos los Pozos y líneas

19 ÁREA CONTRACTUAL BG-03

lA
Contrato No, CNH-R02-L03-BG-03/2017

de descarga existentes dentro del Área Contractual hasta que sean determinados como no
útiles conforme a este inciso (b), así como aquellos que, en su caso, se documenten después
de esta Etapa de Transición de Arranque. Los Pozos y líneas de descarga determinados como l
no útiles por el Contratista no podrán ser operados por el mismo durante el período previo a
su Abandono,

(c) Abandono. La CNH en coordinación con la Secretaría de Energía y
con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable, que
el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad a la
Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y líneas de descarga que - '
no sean útiles para las Actividades Petroleras.

(d) Evaluación de Impacto Social. El Contratista deberá presentar la ñ
Evaluación de Impacto Social que deberá elaborarse conforme a lo previsto en la
Normatividad Aplicable. . !
El resarcimiento del Pasivo Social será obligación del contratista o asignatario
que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva, lo cual * 1
deberá establecerse en un acta de entrega recepción, la cual formará parte de la información

que sea proporcionada al Contratista, de conformidad con el inciso (a) de la presente Cláusula
3.3.

(e) Ocupación Superficial. El Contratista deberá iniciar las negociaciones l
para el uso, goce, afectación o, en su caso, adquisición de los terrenos, bienes o derechos
necesarios para llevar a cabo las Actividades Petroleras de conformidad con la Normatividad
Aplicable,

(Línea Base Ambiental. El Contratista deberá iniciar los estudios que |
permitan establecer la Línea Base Ambiental de acuerdo con los requerimientos que defina :
la Agencia al Contratista previo al inicio de las Actividades Petroleras, con la finalidad de
identificar los Daños Preexistentes.

(9 Daños Preexistentes. Se reconocerán como Daños Preexistentes
aquéllos que hayan sido identificados por el Contratista en la Línea Base Ambiental de
conformidad con el inciso (g) de esta Cláusula 3.3 y que hayan sido determinados como tales |
por la CNH y la Agencia de conformidad a la Cláusula 14.4. La CNH con asistencia técnica
de la Agencia vigilará, en términos de la Normatividad Aplicable, que el contratista o : |
asignatario que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva |
asuma la responsabilidad y los gastos relacionados con los Daños Preexistentes.

(h) Responsabilidad del Contratista. El Contratista asumirá total
responsabilidad sobre el Área Contractual, sobre todos los Pozos y lineas de descarga útiles !
para las Actividades Petroleras, excluyendo los Pasivos Sociales y Daños Preexistentes |
determinados de conformidad con lo previsto en la Cláusula 14,4 de este Contrato y en la l
Normatividad Aplicable. Sin perjuicio de lo anterior, el Contratista será responsable de |
cualquier daño que cause a los Pozos y Materiales, así como a los materiales que se

20 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

encuentren dentro del Área Contractual, y a los Pozos y líneas de descatga declarados no
útiles hasta su Abandono conforme al inciso (c) de la presente Cláusula, y Daños Ambientales
ocasionados durante la realización de las Actividades Petroleras.

La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente'o a través del tercero designado a efecto de revisar y
validar que las actividades llevadas a cabo durante la misma sean realizadas de acuerdo con
las Mejores Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

3.4 Renuncia del Contratista.

Sin perjuicio de lo previsto por la Cláusula 18, el Contratista podrá en
cualquier momento renunciar a la totalidad o una(s) parte(s) del Área Contractual, y con ello
dar por terminado este Contrato en relación con la(s) parte(s) del Área Contractual en
cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito con por lo
menos tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha renuncia
no afectará las obligaciones del Contratista relacionadas con: (i) la terminación del Programa
Mínimo de Trabajo, el Incremento en el Programa Mínimo y los compromisos mínimos para
el Período Adicional de Exploración (de haberlo) o en su caso, el pago de las penas

' convencionales correspondientes de conformidad con la Cláusula 4, (ii) el Abandono y la

entrega del área de acuerdo con lo establecido en la Cláusula 18, y (iii) la renuncia y
devolución del Área Contractual de acuerdo con lo establecido en la Cláusula 7. En caso de
la terminación anticipada del presente Contrato por parte del Contratista conforme a esta
Cláusula 3.4, éste no tendrá derecho a recibir indemnización alguna.

CLÁUSULA 4.
EXPLORACIÓN

4.1 — Plan de Exploración.

Dentro de los ciento ochenta (180) Días siguientes a la Fecha Efectiva, el
Contratista deberá presentar a la CNH para su aprobación el Plan de Exploración. Dicho
plazo podrá modificarse en una sola ocasión a solicitud del Contratista y previa autorización
de la CNH hasta por noventa (90) Días adicionales. El Plan de Exploración deberá
contemplar, por lo menos, la realización de todas las actividades previstas para el Período de
Exploración e incluirá la solicitud de Autorización del Sistema de Administración a
implementar ingresada a la Agencia.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que
no excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en
los términos de la Normatividad Aplicable. En caso que la CNH no emita una resolución
dentro del plazo establecido, ésta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan

21 ÁREA CONTRACTUAL BG-03

y

ANN
Contrato No. CNH-R02-L.03-BG-03/2017

de Exploración, cuando éste: (1) no se elabore de conformidad con las Mejores Prácticas de
la Industria para la evaluación del potencial de Hidrocarburos, incluyendo estándares en
«seguridad industrial, seguridad operativa, protección ambiental y de salud en el trabajo, o (ii)
no prevea la incorporación de Reservas ni la delimitación del área correspondiente a la
Exploración dentro del Área Contractual. El Contratista será'quien proponga las soluciones
operativas y los ajustes correspondientes al Plan de Exploración para atender las
observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Exploración, de conformidad con las Mejores Prácticas de la
* Industria y la Normatividad Aplicable.

42 Período Hnicial de Exploración.

El Período Inicial de Exploración tendrá una duración de hasta dos (2) Años
a partir de la aprobación del Plau de Exploración. El Contratista estará obligado a concluir,
al menos el Programa Mínimo de Trabajo durante el Período Inicial de Exploración. El
Contratista podrá llevar a cabo en el Período Inicial de Exploración la totalidad o una parte
de las Actividades Petroleras contempladas en el Incremento en el Programa Mínimo, o en
su caso, realizarlas en el Período Adicional de Exploración. Asimismo, podrá llevar a cabo
Unidades de Trabajo adicionales en términos del Plan de Exploración, mismas que serán

acreditadas en caso que la CNH otorgue el Período Adicional de Exploración de conformidad ,

con lo previsto en la Cláusula 4.3.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Período Inicial de
Exploración, la prórroga de este período a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 4.2. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

43 Período Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.3, el Contratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Días
previos a la terminación del Periodo Inicial de Exploración, la ampliación del Período de
Exploración por hasta dos (2) Años adicionales (el “Período Adicional de Exploración”). El
Contratista solamente podrá solicitar dicha ampliación en caso que: (i) haya cumplido con el
Programa Mínimo de Trabajo durante el Período Inicial de Exploración; (ii) se comprometa
a cumplir con el Incremento en el Programa Mínimo no realizado durante el Período Inicial
de Exploración, y (ii) se comprometa a ejecutar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio durante el Período Adicional de Exploración de conformidad con el
Anexo 5. La CNH aprobará dicha ampliación en caso que se cumplan las tres (3) condiciones
antes mencionadas, siempre que el Contratista se encuentre al corriente con todas las demás
obligaciones conforme al presente Contrato y condicionado a que la CNH reciba la Garantía
del Período Adicional dentro de los siguientes diez (10) Días Hábiles a que la CNH apruebe
la ampliación. 7

22 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

El Contratista podrá solicitar a la CNH, mediante notificación por escrito

* realizada cuando menos sesenta (60) Días previos a la terminación del Período Adicional de

Exploración, la prórroga de este período a fin de concluir actividados en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean

de imposible conclusión dentro del período a que se refiere esta Cláusula 4.3. La CNH:

aprobará la prórroga en términos de la Normatividad Aplicable.

* En caso que durante el Período Inicial de Exploración, el Contratista realice
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula
4.2, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para el
Período Adicional de Exploración. Dicha solicitud deberá incluirse en la solicitud de
ampliación del Período de Exploración, conforme a lo previsto en esta Cláusula 4.3.

44 Actualización del Plan de Exploración.

El Contratista deberá desarrollar las actividades de Exploración de

conformidad con el Plan de Exploración aprobado. De considerarlo necesario, el Contratista -

podrá: someter a aprobación de la CNH modificaciones al Plan de Exploración. La CNH
podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus atribuciones
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte
(120) Días a partir de > que reciba la información necesaria en términos de la Normatividad
Aplicable.

4.5 Retraso en la Presentación del Plan de Exploración.

En caso que el Contratista presente para la aprobación de la CNH el Plan de
Exploración una vez transcurrido el plazo establecido para su presentación, el Contratista
deberá pagar al Fondo una pena convencional equivalente a diez mil (10,000) Dólares por
Día de retraso.

4.6 Incumplimiento de los Compromisos de Trabajo.

En caso de incumplimiento de los compromisos de trabajo establecidos de
conformidad con las Cláusulas 4.2 y 4.3 el Contratista deberá pagar al Fondo como pena
convencional:

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no
ejecutadas del Programa Mínimo de Trabajo al término del Período Inicial de Exploración,
así como las Unidades de Trabajo no ejecutadas del Incremento en el Programa Mínimo en
caso que al Contratista no se le haya otorgado el Periodo Adicional de Exploración al término
de dicho período, de conformidad con lo establecido en esta Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 17.1 (a) y en el Anexo 5, hasta por el monto
de la Garantía de Cumplimiento Inicial.

(b) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Período Adicional de Exploración conforme

23 ÁREA CONTRACTUAL'BG-03

Contrato No. CNH-R02-L03-BG-03/2017

a la Cláusula 4.3 y que no haya llevado a cabo al término de dicho período calculado de
conformidad con lo establecido en la Cláusula 17.1 (6) y en el Anexo 5, hasta por el monto
de la Garantía del Período Adicional.

(e) Encaso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4, se considerará que, la fecha de la renuncia corresponderá al
término del Período Inicial de Exploración o del Período Adicional de Exploración, según

sea el caso, y se aplicarán las penas convencionales que correspondan conforme a los i incisos
(a) y (b) de esta Cláusula 4.6.

(d) La CNH podrá hacer efectiva la Garantía de Cumplimiento en los
montos de las penas convencionales que correspondan en caso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Días siguientes a la terminación del Período
Inicial de Exploración o del Período Adicional de Exploración, según sea el caso,

Sin perjuicio dé lo establecido en el presente Contrato, una vez que el
Contratista realice el pago de los montos descritos en los incisos (a) y (b), o en el caso que
se haga efectiva la Garantía de Cumplimiento de conformidad con el inciso (d) de esta
Cláusula 4.6, se considerará que el Contratista ha subsanado el incumplimiento del Programa
Mínimo de Trabajo, del Incremento en el Programa Mínimo o de los compromisos
adicionales que se adquirieron para el Período Adicional de Exploración.

4.7 — Pruebas de Formación.

El Contratista remitirá a la CNH toda la información relevante y los estudios
técnicos relativos a cualquier prueba de formación, incluyendo aquellos datos que surjan
directamente de la misma en los plazos establecidos en la Normatividad Aplicable.

4.8 Notificación de Descubrimiento.

El Contratista tendrá la obligación de dar aviso a la CNH sobre cualquier
Descubrimiento que se confirme, previo a la notificación a cualquier tercero. Dentro de los
treinta (30) Días siguientes a que se confirme cualquier Descubrimiento, el Contratista deberá
notificar a la CNH y remitir: (1) toda la Información Técnica disponible relacionada con el
Descubrimiento incluyendo los detalles de la calidad, flujo y formaciones geológicas; (11) un
reporte analizando dicha información y estableciendo los detalles acerca de un posible
programa de prueba de Pozos, y (iii) sus crilerios preliminares sobre la conveniencia de
realizar actividades de Evaluación de dicho Descubrimiento, de conformidad con la
Normatividad Aplicable.

El plazo para la presentación del Programa de Evaluación iniciará a partir de
la notificación del Descubrimiento de conformidad con lo establecido en la Cláusula 5.1.

24 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

, CLÁUSULA 5.
EVALUACIÓN

5.1 Evaluación.

En caso de un Descubrimiento dentro del Período de Exploración, el
Contratista presentará para la aprobación de la CINH el programa de actividades de
Evaluación de dicho Descubrimiento (el “Programa de Evaluación”), en un plazo de hasta
noventa (90) Días contados a partir de la notificación del Descubrimiento, en cuyo caso
aplicarán las disposiciones de la Cláusula 5.2,

5.2 Programa de Evaluación.

.. El Programa de Evaluación presentado conforme a lo previsto en la Cláusula
5.1 y la Normatividad Aplicable deberá establecer el contenido de las actividades de
Evaluación con una duración de hasta veinticuatro (24) Meses contados a partir de la
aprobación de dicho programa (el “Período de Evaluación”), salvo en el caso de un
Descubrimiento de Gas Natural No Asociado, cuya duración estará sujeta a lo previsto en la
Cláusula 5.3. El Programa de Evaluación del Descubrimiento deberá cubrir la extensión
completa de la estructura en la que se realizó el Descubrimiento (el “Árca de Evaluación”),
y elaborarse conforme a la Normatividad Aplicable, con un alcance suficiente para
determinar si el Descubrimiento puede ser considerado un Descubrimiento Comercial. El
Programa de Evaluación podrá contemplar la reevaluación de cualquier Descubrimiento
dentro del Área Contractual que no haya sido declarado como Descubrimiento Comercial.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días: previos a la terminación del Período de
Evaluación, la prórroga de este período a fin de concluir actividades en proceso contempladas
en el Programa de Evaluación que por razones no imputables al Contratista sean de imposible
conclusión dentro del período a que se refiere esta Cláusula 5.2. La CNH aprobará la prórroga
en términos de la Normatividad Aplicable.

La CNH resolverá sobre la propuesta del Programa de Evaluación en un plazo
que no excederá los sesenta (60) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

En caso que la CNH niegue la aprobación del Programa de Evaluación
propuesto, la CNH fundará y motivará su resolución.

5.3 Descubrimiento de Gas Natural No Asociado.

El Período de Evaluación para un Descubrimiento de Gas Natural No
Asociado tendrá una duración de hasta treinta y seis (36) Meses, previa aprobación de la
CNH.

54 Hidrocarburos Extraídos Durante Pruebas,

El Contratista deberá hacer uso comercial o aprovechar, de conformidad con
la Normatividad Aplicable, los Hidrocarburos obtenidos durante cualquier prueba realizada

25 ÁREA CONTRACTUAL BG-03
* Contrato No. CNH-R02-L03-BG-03/2017 '

para determinar las características del yacimiento y los caudales de producción. Lo anterior
sin perjuicio del pago de Contraprestaciones correspondientes a dichos Hidrocarburos de
conformidad con lo establecido en el Anexo 3. :

5.5 — Informe de Evaluación.

A más tardar treinta (30) Días contados a partir de la terminación del Período .
de Evaluación para cualquier Descubrimiento, el Contratista deberá entregar a la CNH un
informe de todas las actividades de Evaluación llevadas a cabo durante dicho Período de
Evaluación, de conformidad con la Normatividad Aplicable.

El plazo para la declaración de un Descubrimiento Comercial iniciará a partir
de la terminación de cualquier Período de Evaluación, de conformidad con la Cláusula 6.1.

CLÁUSULA 6.
DESARROLLO

6.1 Descubrimiento Comercial.

Durante el Período de Evaluación y hasta sesenta (60) Días después de la
terminación de dicho período, el Contratista deberá informar a la CNH si considera que el
Descubrimiento es un Descubrimiento Comercial, en cuyo caso el Contratista deberá
presentar el Plan de Desarrollo para dicho Descubrimiento Comercial, de conformidad con
lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
conforme al Plan de Exploración en el resto del Área Contractual hasta la terminación del
Período de Exploración o la conclusión del Programa Minimo de Trabajo, el Incremento en
el Programa Mínimo o los compromisos de trabajo adquiridos para el Período Adicional de
Exploración. La declaración de un Descubrimiento Comercial deberá incluir la delimitación
y características del Área de Desarrollo, la cual deberá contar con la aprobación de la CNH.

El plazo para la presentación del Plan de Desarrollo iniciará a- partir de la
declaración de cualquier Descubrimiento Comercial.

62  Plande Desarrollo.

Dentro de los ciento veinte (120) Días siguientes a la declaración de un
Descubrimiento Comercial, el Contratista deberá presentar a la CNH para su aprobación el
Plan de Desarrollo correspondiente, El Plan de Desarrollo deberá: (i) contemplar la totalidad
del Área de Desarrollo; (ii) prever la utilización de métodos y procesos adecuados para
obtener el máximo factor de recuperación final de las Reservas de conformidad con las
Mejores Prácticas de la Industria; (11) contar con el programa de aprovechamiento de Gas
Natural correspondiente y los mecanismos de medición de la producción de Hidrocarburos,
y (iv) elaborarse de conformidad con la Normatividad Aplicable. La CNH otorgará o negará
su aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento

26 ÁREA CONTRACTUAL BG-03 pl

Contrato No. CNH-R02-L03-BG-03/2017

veinte (120) Días a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicable, En caso que la CNH no emita una resolución dentro del plazo
establecido, ésta se entenderá en sentido favorable.

63 Observaciones al Plan de Desarrollo por Parte de CNH.

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la
CNH en el plazo establecido en la Cláusula 6.2, la CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por el Contratista, cuando determine que: (i) se
modifican los sistemas de medición y/o los Puntos de Medición; (ii) se modifican los
programas de aprovechamiento de Gas Natural; (iii) las Reservas de Hidrocarburos en el
Área de Desarrollo se explotarían a tasas excesivas o insuficientes; (iv) ocurriría una pérdida
excesiva de presión en el yacimiento o no se alcanzaría la distancia óptima de separación
entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea consistente con las Mejores
Prácticas de la Industria, incluyendo estándares en seguridad industrial, seguridad operativa,
protección ambiental y de salud en el trabajo; (vi) el proyecto del Plan de Desarrollo no
incluya un programa de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viii) se inoumpliría con la Normatividad
Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa, protección
ambiental y de salud en el trabajo; (ix) se asumiría un nivel de riesgo operativo y ambiental
que no sea aceptable conforme a la Normatividad Aplicable; (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables o no

se aplica, o (xi) se-incumpliría con el Sistema de Administración o se causaría un impacto *

adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que para tal efecto indique. La. CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. La CNH podrá consultar a la Agencia y a la Secretaría
de Economía, en el ámbito de sus respectivas atribuciones:

64 Actualización del Plan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan de Desarrollo aprobado. El Contratista podrá proponer modificaciones al Plan de
Desarrollo, en términos de lo previsto en la Normatividad Aplicable y sujeto a la aprobación
de la CNH. La CNH podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito
de sus atribuciones y resolverá sobre la propuesta de modificación en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

6.5 Actividades de Exploración Adicionales.

Finalizados los Períodos de Evaluación, una vez que se lleve a cabo la
reducción y la devolución del área a la que se refiere el inciso (d) de la Cláusula 7.1 y en el

27 z ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1.03-BG-03/2017

supuesto de que el Contratista determine la posibilidad de que existen Hidrocarburos en una
estructura del subsuelo o cierre estratigráfico en el Área Contractual remanente, el Contratista
deberá dar aviso a la CNH y presentar para su aprobación un nuevo Plan de Exploración con
el propósito de llevar a cabo las Actividades Petroleras que considere convenientes en dicha
estructura del subsuelo o cierre estratigráfico. Lo anterior de conformidad con lo establecido
en este Contrato y en la Normatividad Aplicable.

CLÁUSULA 7, o
REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

7.1 Reglas de Reducción y Devolución.

El Contratista deberá renunciar y devolver el Área Contractual conforme a lo
establecido a continuación:

(a) Si al Contratista no se le concedió el Período Adicional de
Exploración, al finalizar el Período Inicial de Exploración el Contratista deberá devolver el
cien por ciento (100%) del Área Contractual que no esté contemplada en un Programa de
Evaluación o en un Plan de Desarrollo aprobado por la CNB.

(b) Si al Contratista se le concedió el Período Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Pozo
exploratorio de conformidad con el Anexo 5, y realizó las Unidades de Trabajo equivalentes
a un, (1) Pozo exploratorio durante el Período Inicial de Exploración, déberá renunciar y
devolver el cincuenta por ciento (50%) del Área Contractual que no esté contemplada en un
Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH al finalizar el
Período Inicial de Exploración.

(c) Si al Contratista se-le concedió el Período Adicional de Exploración

“ mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Pozo

exploratorio de conformidad con el Anexo 5, y realizó al menos las Unidades de Trabajo

equivalentes a dos (2) Pozos exploratorios durante el Período Inicial de Exploración, no

deberá devolver porcentaje alguno del Área Contractual al finalizar dicho Período Inicial de
Exploración.

(d) Al finalizar el Período Adicional de Exploración, el Contratista deberá
renunciar y devolver el cien por ciento (100%) del Área Contractual que no esté contemplada
en un Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(e) Al finalizar el o los Períodos de Evaluación correspondientes, el
Contratista deberá renunciar y devolver el cien por ciento (100%) de las Áreas de Evaluación
de que se trate si: (1) conforme a los plazos previstos en el presente Contrato, no declara un
Descubrimiento Comercial; o si: (¡i) habiendo declarado el Descubrimiento Comercial no
presentara un Plan de Desarrollo para aprobación de la CNB, o (tii) habiéndolo presentado
no sea aprobado por la CNH conforme a la Normatividad Aplicable;

El 28 ÁREA CONTRACTUAL BG-03

a

Contrato No. CNH-R02-L03-BG-03/2017

(5 En caso que se otorgue una prórroga a la vigencia del presente Contrato
el Contratista, a solicitud de la CNH, deberá renunciar y devolver el cien por ciento (100%)
de las estructuras del subsuelo o cierres estratigráficos que no sean parte del Plan de
Desarrollo que se modifique de conformidad con lo establecido-en la Cláusula 3.2, y

(8). Al darse por terminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Área Contractual, incluyendo cualquier Árca de Evaluación y Área de
Desarrollo. :

7.2 - No Disminución de Otras Obligaciones.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos de trabajo para el Período de
Exploración o con sus obligaciones respecto a las actividades de Abandono y demás previstas

- en este Contrato,

7.3 Disminución del Porcentaje de Reducción y Devolución.

En el caso excepcional de la notificación de un Descubrimiento Sub-salino, el
Contratista podrá someter a la aprobación de la CNH, hasta con sesenta (60) Días provios a
la terminación del Período Inicial de Exploración o del Período Adicional de Exploración,
según corresponda, una disminución del porcentaje mencionado en la Cláusula 7.1 (b) o (d).
Dicha solicitud deberá estar acompañada de un programa. de trabajo y compromiso de
inversión adicional debidamente garantizado que justifique la retención del área donde se
localizó dicho Descubrimiento Sub-salino.

. CLÁUSULA 8.
ACTIVIDADES DE PRODUCCIÓN

8.1 Perfil de Producción.

A partir del Año en que se prevea el inicio de la Producción Comercial
Regular, el Contratista incluirá en sus programas de trabajo un pronóstico de producción de
conformidad con'la Normatividad Aplicable. Los programas de trabajo deberán contemplar
la producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas
de la Industria.

82 Instalaciones.

El Contratista estará obligado a realizar todas las actividades de construcción,
instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de Recolección y
cualesquiera otras instalaciones necesarizs para las actividades de producción de
conformidad con el Sistema de Administración. El Contratista mantendrá todos los
Materiales utilizados en las Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración, las Mejores"Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales,

: : 29 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

CLÁUSULA 9.
UNIFICACIÓN

9.1 — Procedimiento de Unificación.

El Contratista deberá dar aviso a la Secretaría de Energía y a la CNH en un
plazo que no excederá los sesenta (60) Días Hábiles posteriores a haberreunido los elementos
suficientes que permitan inferir la existencia de un yacimiento compartido. Dicho aviso
deberá contener por lo menos: (i) el análisis técnico sustentado que determine la posible
existencia del yacimiento compartido; (ii) las características generales de dicho yacimiento
compartido; (iii) los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido, incluyendo, en su caso, la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
que se trate excede los límites del Área Contractual; (iv) una propuesta de programa de
trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el Contratista

y ellos) tercero(s) involuorado(s), y (v) la información adicional que el Contratista considere
necesaria.

Una vez recibido el aviso se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Secretaría de Energía en un plazo no mayor a
cuarenta y cinco (45) Días Hábiles contados a partir de la recepción de la información
correspondiente, el dictamen técnico sobre la posible existencia del yacimiento compartido.

(b)_. Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará:con hasta diez (10) Días Hábiles para enviar a la Secretaría de
Hacienda el dictamen que al efecto elabore la CNH, y demás información que considere
necesaria a efecto que esta última emita su opinión respecto de la unificación en un plazo que
no exceda los treinta (30) Días Hábiles.

(c)” Una vez recibida la opinión de la Secretaría de Hacienda, la Secretaría
de Energía contará con hasta treinta (30) Días Hábiles para instruir al Contratista la
unificación del yacimiento compartido y solicitará al Contratista la información referida en
la Normatividad Aplicable relativa al acuerdo de unificación. El Contratista contará con hasta
ciento veinte (120) Días Hábiles para remitir dicha información.

(d) En caso que el Contratista no remita a la Secretaría de Energía la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad
Aplicable, la Secretaría de Energía determinará los-términos y condiciones bajo los cuales se
llevará a cabo la unificación. Lo anterior, durante el siguiente Año, contado a partir de que
concluya el plazo referido en el inciso (c) anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Extracción en'el área del yacimiento compartido, de forma tal que las Unidades de Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
participación establecida en el acuerdo de unificación. Asimismo, las actividades

30 : ÁREA CONTRACTUAL BG-03

, : Contrato No. CNH-R02-L03-BG-03/2017

desarrolladas para la determinación de la existencia de un yacimiento compartido serán
consideradas para acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento
en el Programa Mínimo o los compromisos de trabajo adquiridos para el Período Adicional
de Exploración.

92 Unificación sin Contratista o Asignatario Contiguo.

De conformidad con lo previsto en la Cláugula 9.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación o un contrato para la Exploración y Extracción, el Contratista deberá notificar a
la CNH los estudios geológicos, geofísicos y demás utilizados para determinar la existencia
de dicho yacimiento compartido, incluyendo, en su caso, la información obtenida de la
perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate”
excede los límites del Área Contractual. El Contratista podrá continuar con los trabajos"
dentro del Área Contractual mismos que deberán estar considerados en los Planes de
Exploración y los Planes de Desarrollo aprobados por la CNH. Por su parte, la Seoretaría de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo las
Actividades Petroleras en el área en la que no se encuentre vigente una asignación o contrato
para la Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a
consideración de la Secretaría de Energía las áreas en las que se extiendan los yacimientos
compartidos, de conformidad con lo establecido en el artículo 29, fracción 1 de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgará derechos preferenciales en
relación con la adjudicación de los contratos para la Exploración y Extracción que resulten,

CLÁUSULA 10.
AVANCE DE LAS ACTIVIDADES PETROLERAS

10.1 Perforación de Pozos.

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme a la Normatividad Aplicable. Una
vez recibida la autorización para la perforzción de cualquier Pozo, el Contratista estará
obligado a cumplir con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas en el Plan de Exploración, Programa de Evaluación o
Plan de Desarrollo, excepto si existen Obstáculos a la Continuación de la Perforación.

10.2 Reportes de Perforación y Geofísicos.

Durante la perforación de cualquier Pozo y hasta la terminación de las
actividades de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá entregar a la CNH una copia de dicha

* información, incluyendo los registros de bitácora de los Pozos.

31 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

A la terminación de cualquier Pozo el Contratista deberá presentar un informe
final de terminación de Pozo que contenga cuando menos la información requerida por la
Normatividad Aplicable.

10.3 Programas de Trabajo Indicativos,

El Contratista proporcionará a la CNH, a más tardar el primer Día Hábil del
cuarto Trimestre de cada Año, programas de trabajo indicativos que deberán contener una
lista de las actividades que planea realizar y el tiempo estimado para cada una de estas
actividades de conformidad con la Normatividad Aplicable,

10.4 Informes de Avance.

El Contratista proporcionará a las Autoridades Gubernamentales los informes
de avance relativos a las Actividades Petroleras de conformidad con la Normatividad
Aplicable,

10.5 Actividades Exentas de Aprobación.

Salvo por lo previsto en la Normatividad Aplicable, una vez aprobado el Plan
de Exploración, el Programa de Evaluación o el Plan de Desarrollo por la CNH, el Contratista
no tendrá que obtener la aprobación particular de la CNH de los detalles del diseño, ingeniería
y construcción de las instalaciones contemplados en dichos planes aprobados, ni el detalle de
la manera en que serán operadas.

CLÁUSULA 11.
COSTOS

11.1 Contabilidad de Costos del Contratista.

Toda operación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de pago, deberá ser consignada en la Cuenta Operativa, conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable.

11.2 Presupuestos Indicativos.

El Contratista proporcionará para fines informativos a la CNH, a más tardar
el primer Día Hábil del cuarto Trimestre de cada Año, presupuestos indicativos que deberán
contener una lista dotallada de las actividades que planca realizar y el costo estimado de cada
una de estas actividades, sin perjuicio que el Contratista pueda presentar actualizaciones
posteriores.

113 Procura de Bienes y Servicios.

Toda la procura de los bienes y servicios relacionados con las Actividades
Petroleras se sujetará a los principios de transparencia, economía y eficiencia, y deberá
cumplir con lo establecido en el Anexo 7.

32 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

11.4 Obligación de Mantener Registros.

" El Contratista deberá mantener en sus oficinas en México todos los libros de
contabilidad, documentos de soporte y otros registros relacionados con las Actividades
Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en físico y en electrónico para ser inspeccionados, revisados y auditados
por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra Autoridad
Gubernamental competente. Los registros en los cuales se aprecian las operaciones en la
Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores á la terminación del presente Contrato.

11.5 De las Operaciones del Contratista con Terceros.

El Contratista se compromete a pactar con los terceros que realice operaciones
vinculadas con este Contrato, la obligación de dichos terceros de entregar directamente al
Fondo, la Secretaría de Hacienda o la CNH, cuando lo soliciten, la información sobre sus
operaciones con el Contratista por virtud del Contrato.

La obligación a que se refiere el párrafo anterior será aplicable a cualquier
contrato de procura de bienes y servicios que el contratista suscriba a partir de la adjudicación
de este Contrato. En caso de que el Contratista demuestre que los contratos de procura de
bienes y servicios hayan sido suscritos con anterioridad a la adjudicación del Contrato y
cumplan con lo dispuesto en el Anexo 7, se tomará por desahogado el compromiso

_ mencionado en la presente cláusula.

CLÁUSULA 12.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

12.1 Procedimientos de Medición,

El Contratista deberá proponer a la CNH en el Plan de Desarrollo para

: aprobación los procedimientos que deberán regular la programación, Almacenamiento, y la

medición y monitoreo de calidad y volumen de los Hidrocarburos Netos en los Puntos de
Medición, de conformidad a la Normatividad Aplicable.

12.2 Instalación, Operación, Mantenimiento y Calibración de los Sistemas de
Medición. :

La instalación, operación, mantenimiento y calibración de los sistemas de
medición estará a cargo del Contratista, bajo la supervisión de la CNH y de conformidad con
lo dispuesto en la Normatividad Aplicable. y de conformidad con lo dispuesto en la
Normatividad Aplicable.

12.3 Registros.

El Contratista deberá llevar registros coimpletos y exactos de todas las
mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de los

33 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L.03-BG-03/2017

mismos. Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable.

12.4 Mal Funcionamiento de los Sistemas de Medición.

i
: 1
Si derivado de una prueba o supervisión se muestra que cualquiera de los |
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto o |
calibrado incorrectamente, el Contratista deberá repararlo y/o realizar los ajustes para !
corregir la inexactitud de las mediciones conforme a lo establecido por la Normatividad !
Aplicable. !
:
1
|
1
l

En la medida en que el período de ajuste incluya un período durante el cual se
hubicra pagado la Contraprestación del Estado como porcentaje del Valor Contractual de los
Hidrocarburos, las mediciones ya corregidas de conformidad con esta Cláusula 12.3 serán
utilizadas para recalcular la cantidad debida por el período de inexactitud conforme a lo
establecido en el Anexo 3. En caso que como resultado de la aplicación de las mediciones i
corregidas, se requiera ajustar el balance pagado de Contraprestaciones en favor del Estado,
dichos ajustes se realizarán de conformidad con lo establecido en el Anexo 3. !

El Contratista deberá sujetarse a lo previsto en la Normatividad Aplicable con respecto al
* reemplazo del Sistema de Medición, así como, el acceso que deberá permitir a la CNA para
llevar a cabo la supervisión en el marco de sus facultades a dicho sistema.

12.5 Punto de Medición Fuera del Área Contractual.

El Punto de Medición podrá ubicarse fuera del Área Contractual de l
conformidad con lo dispuesto en la Normatividad Aplicable, En caso que se prevea que el 1
Punto de Medición se compartirá con-áreas bajo la operación de algún tercero, distintas al
Área Contractual correspondiente, el Contratista deberá presentar para aprobación de la CNH
un proyecto de acuerdo para el uso compartido de las instalaciones de conformidad con el
Anexo 10. La CNH aprobará el acuerdo correspondiente en términos de la Normatividad i
Aplicable, |

CLÁUSULA 13. |
MATERIALES !

13.1. Propiedad y Uso de Materiales. : |

I
!
Durante la vigencia del presente Contrato, el Contratista mantendrá la |
propiedad de todos los Materiales generados o adquiridos para ser utilizados en las !
Actividades Petroleras. El Contratista no podrá usar los Materiales para un objeto distinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de los Materiales Inmuebles pasará de forma automática a la
Nación libre de gravamen, sin cargo, pago o indemnización alguna, a la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrat

34 ÁREA CONTRACTUAL BG-03

Contrato No. CNA-R02-L03-BG-03/2017

y sin perjuicio del finiquito que en cada caso corresponda, en el entendido que el Contratista
deberá realizar la transferencia de los Materiales Inmuebles en buen estado de conservación
y funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos
en las Actividades Petroleras, en términos de los artículos 28, fracción VII y 33 de la Ley de
Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durante la Etapa de
Transición Final. El Contratista deberá llevar a cabo cualquier acto necesario o apropiado
para formalizar dicha transferencia.

13.2 Materiales Inmuebles Exentos de Transferencia.

Se excluyen de la transferencia de Materiales prevista en la Cláusula 13.1, sin
perjuicio de lo establecido en el Anexo 10, aquellos Materiales Inmuebles que presten
servicio a más de un área contractual o de asignación, hasta en tanto finalice la prestación del
servicio correspondiente, siempre que se cuente con las autorizaciones o permisos de
conformidad con la Normatividad Aplicable.

133 Arrendamiento.

El Contratista no podrá arrendar las líneas de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Área Contractual, lo anterior sin
perjuicio de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 10.

CLÁUSULA 14. -
OBLIGACIONES ADICIONALES DE LAS PARTES

14.1 Obligaciones Adicionales del Contratista.,

Además de las otras obligaciones establecidas en el Contrato, el Contratista
deberá:

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Exploración, Programa de Evaluación, Plan de Desarrollo y las
Mejores Prácticas de la Industria, así como todos los demás términos y condiciones del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable;

(b) Llevar a cabo, bajo su responsabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros

y otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras;

35 ÁREA CONTRACTUAL BG-03

O
Contrato No. CNH-R02-L03-BG-03/2017

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

(e) Obtener oportunamente todos los Materiales requeridos para' la
-realización de las Actividades Petroleras y asegurarse que sean adecuados para su objeto;

(0 Cada una de las Empresas Participantes deberá estar al corriente
respecto de sus Obligaciones de Carácter Fiscal, de acuerdo con la Normatividad Aplicable,
así como ser residente para efectos fiscales en México, tener por objeto exclusivamente la
Exploración y Extracción de Hidrocarburos y las demás que sean necesarias para la adecuada
consecución del mismo, y no tributar en el régimen fiscal opcional para grupos de sociedades
a que se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

(9 Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos
en razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos entre otros; cintas y líneas
sísmicas; muestras de Pozos, núcleos y formaciones; mapas e informes topográficos,

_ geológicos, geofísicos, geoquímicos y de perforación; así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento;

0) "Mantener dentro del territorio nacional, preferentemente en su
domicilio fiscal, registros completos en fisico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato;

, 60) Contar con la certificación de la cuantificación de las Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable;

G) , Suministrar a la CNH toda la información sobre la existencia de
recursos mineros, hídricos y de otros tipos que se descubran como resultado de las
Actividades Petroleras;

(X) Abstenerse de perforar, desde el Área Contractual, Pozo alguno que
pueda ir más allá de la proyección vertical del Área Contractual, salvo que se trate de
yacimientos unificados de conformidad con lo instruido por la Secretaría de Energía;

0 Identificar cada Pozo de conformidad con la Normatividad Aplicable
e incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por
el Contratista;

o (m) . Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable; *

(1) Facilitar que los representantes de la Agencia, de la CNH, de la
Secretaría de Hacienda y de cualquier otra Autoridad Gubernamental, puedan realizar
inspecciones de las Actividades Petroleras y de todas las instalaciones, oficinas, registros y

36 ÁREA CONTRACTUAL BG-03

: . Contrato No. CNH-R02-L03-BG-03/2017

libros contables, así como de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes, sin costo alguno, las facilidades necesarias para el ejercicio
de sus facultades en virtud de este Contrato, incluyendo (tratándose de operaciones de
Campo) transporte, alojamiento, alimentación y demás servicios, en igualdad de condiciones
a aquellas que suministre el Contratista a su personal;

(0) Cumplir con los requerimientos de información que le hagan las
Autoridades Gubernamentales competentes, incluyendo la CNH, la'Agencia, la Secretaría de
Energía, la Secretaría de Hacienda y el Fondo; -

(p) Emplear personal calificado, así como Materiales y tecnología de
punta, de acuerdo'con las Mejores Prácticas de la Industria;

() Adoptar y asegurarse que los Subcontratistas apliquen medidas
apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(0) Ejecutar los planes de respuesta a emergencias previstos en el Sistema
de Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor
(incluyendo explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar
daño al ambiente o presenten o puedan presentar una amenaza a la seguridad y salud de las
Personas) con el fin de mitigar sus efectos, así como reportar a la Agencia y la CNH con el
detalle apropiado la situación de emergencia y las medidas tomadas al respecto;

(s) Comunicar semestralmente a la CNH de cualesquiera procedimientos
judiciales o administrativos en que esté involucrado, en relación con el presente Contrato o
con las Actividades Petroleras, con excepción de aquellos procedimientos iniciados ante
juzgados Federales, los cuales deberán ser notificados inmediatamente por el Contratista;

(0 Presentar su Evaluación de Impacto Social, conforme a la
Normatividad Aplicable, y mantener actualizado un sistema, programa o mecanismo de
atención a reclamaciones y/o de gestión social.

(u) Tomar las medidas pertinentes para prevenir o reducir pérdidas,
mitigar y remediar cualquier daño causado por las Actividades Petroleras, y

(m) Mantener al menos las mismas condiciones financieras, de
experiencia, técnicas y de ejecución que fueron establecidas en las Bases de Licitación para
fines de precalificación, hasta la terminación de este Contrato, con excepción del requisito
relativo al capital contable mínimo que en su oportunidad el Contratista acreditó-en su calidad
de interesado en términos de las Bases de Licitación, para el cual se deberá mantener de
manera anual un capital contable mínimo promedio equivalente al solicitado durante la etapa
de precalificación de la Licitación.

142  Aprobaciones de la CNH,

El Contratista deberá entregar a la CNH la información aplicable de forma
completa, en todos los supuestos en los que conforme al presente Contrato esta última deba

37 ÁREA CONTRACTUAL BG-03
Contrato No. CNB-R02-L03-BG-03/2017 |

revisar, proporcionar comentarios y aprobar planes, lo cual deberá hacer dentro del plazo !
previsto en la Normatividad Aplicable, en el entendido que la afirmativa ficta operará l
solamente en los supuestos expresamente previstos en la Normatividad Aplicable. !
|
t

- La CNH podrá negar la aprobación de planes en caso que los mismos: (1) no :
cumplan con el Programa Mínimo de Trabajo, el Incremento én el Programa Mínimo o los
compromisos de trabajo adquiridos para el Período Adicional de Exploración, o (ii) no se
ajusten a las Mejores Prácticas de la Industria y a la Normatividad Aplicable. Lo anterior, sin !
perjuicio de lo previsto en la Normatividad Aplicable,

14.3 Responsabilidad en Seguridad Industrial, Seguridad Operativa, Protección al
Ambiente y Salud en el Trabajo.

El Contratista será responsable del cumplimiento de todas las obligaciones, |
compromisos y condiciones de seguridad industrial, seguridad operativa y protección
ambiental y salud en el trabajo previstas en la Normatividad Aplicable y en las Mejores
Prácticas de la Industria, además de obtener y cumplir con las autorizaciones, permisos, !
concesiones, licencias y registros ambientales obligatorios, así como responder por los Daños !
Ambientales que cause con la realización de las Actividades Petroleras.

El Contratista deberá cumplir con los controles y las medidas de prevención
en materia de seguridad industrial, seguridad operativa, protección al ambiente y salud en el. 1
trabajo requeridos por la Agencia en el Sistema de Administración o por la Normatividad
Aplicable. .

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y !
de protección ambiental del Contratista y sus Subcontratistas prevista en esta Cláusula 14.3
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores
Prácticas de la Industria en materia de seguridad industrial y seguridad operativa, respetando
la sustentabilidad ambiental para preservar y/o conservar el medio ambiente, sin causar dafio ¡
a la propiedad pública o privada y con apego al Sistema de Administración;

|

(b) Realizar todos los estudios ambientales y solicitar, obtener, mantener . |

vigentes y renovar todos los permisos, autorizaciones, licencias, concesiones y registros l

ambientales de las Autoridades Gubernamentales competentes para la realización de las :

Actividades Petroleras, de conformidad con el Sistema de Administración y la Normatividad |
Aplicable; ) :

(o) Cumplir con todos los términos, condicionantes y recomendaciones 1
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales |
emitidos por las Autoridades Gubernamentales competentes y mantener el Área Contractual l
en las mejores condiciones que permitan un desarrollo sustentable;

38 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

(d) Emplear personal — calificado, Materiales, procedimientos
operacionales y en general las tecnologías más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales, aplicando los
principios de prevención, precaución y preservación de los recursos naturales, considerando
la seguridad industrial, seguridad operativa, la salud de la población y de su personal;

(e) Ser responsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

(8 Efectuar las labores de remediación, restauración, compensación y
resarcimiento que correspondan;

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controlar los efectos
contaminantes, incluyendo la limpieza, neutralización, remediación, recuperación,
caracterización y restauración de las áreas afectadas en términos de lo dispuesto por la
Normatividad Aplicable;

(e) Colaborar cón la Agencia, Autoridades Gubernamentales y los
organismos estatales encargados de” la protección al medio ambiente y el desarrollo
sustentable del Área Contractual, en el entendido que el Contratista: (i) dará acceso al
personal de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección; (ii) entregará a la Agencia
oportunamente-toda la información y documentación que le requiera en la materia de su
competencia, de acuerdo a lo establecido en el Sistema de Administración, y (iii)
comparecerá ante la Agencia cuando sea requerido conforme a la Normatividad Aplicable;

(bh) Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas, y

(1 Como parte de las actividades de Abandono, realizar la actualización
del estudio de Línea Base Ambiental responsabilizándose de los Dañios Ambientales en el
Área Contractual y cumplir con todas las obligaciones ambientales que pudieran existir como
resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable del Dañio Ambiental en el Área Contractual
que no haya sido reportado en el estudio de Línea Base Ambiental conforme alo establecido
en la Cláusula 14,4 y la Normatividad Aplicable.

14,4 Daños Preexistentes.

El Contratista deberá iniciar los estudios que permitan establecer la Línea
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con lo previsto
en la Cláusula 3.3, inciso (£) y la Normatividad Aplicable. A más tardar ciento ochenta (180)

39 ÁREA CONTRACTUAL BG-03
Contrato No. CNH-R02-L03-BG-03/2017

,

Días siguientes a la Fecha Efectiva, el Contratista deberá presentar a la CNH y a la Agencia
un informe detallado de la Línea Base Ambiental, incluyendo la identificación de cualquier
Daño Preexistente. Dicho plazo podrá ampliarse por una sola ocasión previa autorización de
la CNE a solicitud del Contratista hasta por noventa (90) Días adicionales. La CNH y la
Agencia podrán objetar los Daños Preexistentes identificados por el Contratista dentro de los
noventa (90) Días siguientes a la recepción del informe. Durante dicho período, la CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista respecto a los Daños Preexistentes identificados, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

Concluido el período de noventa (90) Días siguientes a la recepción del
informe, en un plazo no mayor a treinta (30) Días, la CNH y la Agencia determinarán la
existencia de los Daños Preexistentes de conformidad a la Normatividad Aplicable y
deslindarán de toda responsabilidad ambiental al Contratista respecto de los Daños
Preexistentes, lo cual será notificado al Contratista dentro de los cinco (5) Días Hábiles
siguientes a la determinación de los mismos.

En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes, las diferencias se resolverán conforme a los procesos establecidos en la
Cláusula 26.2. .

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente notificados conforme a lo establecido en
esta Cláusula 14.4 y la Normatividad Aplicable.

14.5. Derecho de Acceso de Terceros al Área Contractual.

De ser necesario, el Contratista permitirá a la CNH, a cualquier otro contratista

de actividades de Exploración y Extracción, asignatario, autorizado, o permisionario, el uso *

o paso sobre cualquier parte del Área Contractual, sin costo alguno, siempre que ello no
interfiera con las Actividades Petroleras realizadas por el Contratista, sea técnicamente
posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable,

CLÁUSULA 15. .
DISPOSICIÓN DE LA PRODUCCIÓN

15.1 Hidrocarburos de Autoconsumo.

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades

Petroleras (incluyendo su uso como parte de cualquier proyecto de Recuperación Avanzada),

' como combustible o para inyección o levantamiento neumático, sin costo alguno, hasta por
los niveles autorizados porlla CNH en el Plan de Desarrollo aprobado. El Contratista no podrá
quemar ni ventear el Gas Natural, excepto dentro de los límites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para prevenir

40 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1.03-BG-03/2017

o mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable.

15.2 Comercialización de la Producción del Contratista.

Cada una de las Empresas Participantes podrá comercializar los
Hidrocarburos Netos por sí misma o a través de cualquier otro comercializador, debiendo
contar con permiso vigente expedido por la Comisión Reguladora de Energía, de
conformidad con la Normatividad Aplicable.

15.3 Disposición de los Subproductos.

En caso que durante la realización de las Actividades Petroleras en el Área
Contractual y como parte del proceso de separación de los Hidrocarburos se obtengan
Subproductos éstos permanecerán bajo la propiedad del Estado. El Contratista deberá
notificar a la CNH el volumen estimado de dichos Subproductos y la forma en que éstos
serán recolectados, transportados, almacenados, desechados, procesados y/o
comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los

Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 16.
CONTRAPRESTACIONES

16.1 Pagos Mensuales.

A partir de que inicie la Producción Comercial Regular, el cálculo, la
determinación y el pago de las Contraprestaciones señaladas en la Cláusula 16.2 se realizarán
de conformidad con lo establecido en los Anexos 3, 4 y 8, sin perjuicio de los pagos a los que
hace referencia la Cláusula 5.4 del presente Contrato.

16.2  Contraprestación del Estado.

De conformidad con el Anexo 3 y los ajustes que conforme a dicho Anexo
correspondan, las Contraprestaciones del Estado estarán integradas por:

(a) La Cuota Contractual para la Fase Exploratoria;
(b) Las Regalías, y
(c) El veintitrés punto cincuenta y seis por ciento (23.56%) del Valor

Contractual de los Hidrocarburos para el Mes de que se trate, mismo que será ajustado de
conformidad con el Mecanismo de Ajuste.

o] 41 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/20 17

“16.3 Contraprestación del Contratista.

La Contraprestación del Contratista, para el Mes de que se trate, corresponderá *

a la transmisión onerosa de los Hidrocarburos Netos en dicho Mes, siempre que, conforme a

lo establecido en el Contrato, el Contratista esté al corriente en el pago de las

Contraprestaciones del Estado señaladas en la Cláusula 16.2 que sean exigibles a partir de la
_Fecha Efectiva y hasta cl Mes inmediato anterior.

El primer volumen de Hidrocarburos Netos se transferirá al Contratista
siempre que éste se encuentre al corriente en el pago de las Contraprestaciones del Estado
que hasta ese momento se hayan generado.

16.4 Valor Contractual de los Hidrocarburos.

Para efectos del cálculo de las Contraprestaciones, el Valor Contractual de los
Hidrocarburos para cada Mes se determinará de conformidad con lo establecido en el Anexo
3.

16.5 Revisión de las Contraprestaciones,

Corresponderá a la Secretaría de Hacienda revisar el cálculo de la
Contraprestación del Estado que corresponda para cada Mes conforme al presente Contrato
respecto de los Flidrocarburos obtenidos en la producción de 'cualquier prucba para
determinar las características del yacimiento y los caudales de producción, así como aquellos
Hidrocarburos obtenidos a partir del inicio: de la Producción Comercial Regular, de
conformidad con lo estipulado al efecto en los Anexos 3, 4 y 3.

CLÁUSULA 17.
GARANTÍAS

17.1 Garantía de Cumplimiento.

(a) El Contratista deberá contar con una Garantía de Cumplimiento Inicial
por un monto de EUA$3,525,000.00 (Tres millones quinientos veinticinco mil Dólares
00/100 Cy) que comprenderá aquellos compromisos adquiridos para cubrir el Programa
Mínimo de Trabajo y el Incremento en el Programa Minimo. En consecuencia, la CNH tendrá
el derecho de hacer efectiva la Garantía de Cumplimiento Inicial a fin de cobrar cualquier
pena convencional indicada en la Cláusula 4 y aplicable con motivo de cualquier
incumplimiento conforme a dicha cláusula y el Anexo 3 del presente Contrato. :

(b) Al concluir el Período Inicial de Exploración, el Contratista podrá
solicitar la devolución de la Garantía de Cumplimiento Inicial. En caso que se hubiera
aprobado el otorgamiento del Período Adicional de Exploración, ésta devolución únicamente
podrá hacerse efectiva una vez que el Contratista presente la Garantía del Período Adicional
de conformidad con esta Cláusula 17.1.

a: 7 N

42

ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a :

sesenta (60) Días posteriores a que haya concluido el Período Inicial de Exploración.

(c) La Garantía del Período Adicional deberá presentarse por un monto
que será considerado previendo los elementos de la Cláusula 4.3 y deberá presentarse a la
CNH a más tardar diez (10) Días después de que la CNH apruebe el otorgamiento Período
Adicional de Exploración pero en todo caso antes que inicie el Período Adicional de
Exploración y ésta garantizará el debido, adecuado y pleno cumplimiento por parte del
Contratista del Incremento en el Programa Minimo no realizado durante el Período Inicial de
Exploración y su compromiso adicional de trabajo para el Período Adicional de Exploración.

La CNH tendrá derecho de hacer efectiva la Garantía del Período Adicional a
fin de cobrar cualquier pena convencional indicada en la Cláusula 4 y aplicable con motivo
del incumplimiento del Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo
y los compromisos adicionales para el Período Adicional de Exploración.

(d) Al concluir el Período Adicional de Exploración, el Contratista podrá
solicitar la devolución de la Garantía del Período Adicional una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Período Adicional de Exploración.

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Días posteriores a que haya concluido el Período Adicional de Exploración.

. : (e) A solicitud del Contratista los montos de las Garantías de
Cumplimiento se podrá reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la CNH.

Eh caso que la Garantía de Cumplimiento que corresponda se haga efectiva,
los recursos avalados por ésta se transferirán al Fondo.

Según el instrumento elegido para garantizar los compromisos del Período de
Exploración, el Contratista deberá observar lo siguiente:

(a)  Siel Contratista presenta una carta de crédito:

(1) Deberá tener el carácter de incondicional e irrevocable y deberá ser
emitida en favor de le CNH por una institución bancaria mexicana
autorizada o emitida por un banco extranjero y confirmada por una
institución bancaria mexicana autorizada, por el monto establecido en
esta Cláusula 17.1 utilizando el formato de carta de crédito que se
adjunta como, Anexo 6-4,

(ii) La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta
sesenta (60) Días después de la fecha de terminación del Período
Inicial de Exploración previa verificación de la CNH del cumplimiento
total de las obligaciones relativas a este período.

43 ÁREA CONTRACTUAL BG-03
Contrato No, CNH-R02-L03-BG-03/2017

(iii) La Garantía dol Período Adicional deberá mantenerse vigente hasta

(6)

0)

(0)

sesenta (60) Días después de la fecha de terminación del Período
Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este período.

Si el Contratista presenta una póliza de fianza:

Deberá ser expedida en favor*y disposición de la CNH por una
sociedad anónima autorizada para organizarse y operar conforme a la
Ley de Instituciones de Seguros y Fianzas como institución de fianzas,
cuyo objeto sea el otorgamiento de fianzas a título oneroso, por el
monto establecido en esta Cláusula 17.1, utilizando el formato de
póliza de fianza que se adjunta como Anexo 6-B.

La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta
ciento ochenta (180) Días después de la fecha de terminación del
Período Inicial de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a dicho período.

(iii) La Garantía del Período Adicional deberá mantenerso vigente hasta

ciento ochenta (180) Días después de la fecha de terminación del
Período Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este período.

(iv) El Contratista renuncia expresamente:

(D) A la notificación previa de ejecución de la póliza de fianza por
parte de la CNH de conformidad con lo establecido en el artículo
289, párrafo cuarto de la Ley de Instituciones de Seguros y de
Fianzas.

(2) Al beneficio de compensación en términos de lo que disponen los
artículos 2197, en relación con el 2192 fracción I, del Código Civil
Federal y 289, último párrafo, de la Ley de Instituciones de
Seguros y de Fianzas.

17.2 Garantía Corporativa.

. Cada Empresa Participante deberá contar con una Garantía Corporativa
debidamente suscrita por su Garante, utilizando el formato incluido en el Anexo 2 y de
conformidad con lo siguiente:

(a)

Cada una de las Empresas Participantes podrá presentar una Garantía

Corporativa debidamente suscrita por su empresa matriz en última instancia. -

44 _ ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Y

(b) En caso que el Garante no se trate de la empresa matriz en última
instancia de la Empresa Participante, dicho Garante deberá exhibir a la CNH sus estados
financieros consolidados debidamente auditados que demuestren un capital contable mínimo
equivalente al porcentaje de Interés de Participación de la Empresa Participante de que se
trate multiplicado por-un monto de quinientos (500) millones de Dólares.

(c) En los casos en que la suma del capital contable de la totalidad de
Garantes de las Empresas Participantes que integran al Contratista sea igual o superior a
quinientos (500) millones de Dólares se podrá 'optar por que cada Garante ofrezca su
respectiva Garantía Corporativa hasta por el monto que aporte para sumar dichos quinientos
(500) millones de Dólares. Para ello, el Contratista presentará el esquema de montos a cubrir
por cada Garante, siempre y cuando la suma total garantizada por el Contratista nunca
disminuya de quinientos (500) millones de Dólares. En cualquier caso, el Garante del
Operador deberá garantizar al menos el treinta por ciento (30%) de los quinientos (500)
millones de Dólares requeridos. Los Garantes que opten por esta opción suscribirán su
garantía en términos del Anexo 2, Formato A.

(d) — Durante la vigencia de la garantía, los Garantes deberán mantener un
promedio anual mínimo de capital contable igual o superior a los montos señalados en el
inciso (b) y, en su caso, el monto de capital contenido en el esquema previsto en el inciso (c).
Las Empresas Participantes exhibirán a la CNH, de forma anual durante el tercer Trimestre
de cada año, los estados financieros consolidados debidamente auditados de su Garante que
muestren que el capital contable de dicho Garante es igual o superior al monto exhibido y
aceptado en términos de esta Cláusula.

En cualquier momento y en caso que algún Garante no mantenga el requisito
de capital contable descrito en el inciso (b) anterior, la Empresa Participante de que se trate
deberá notificar a la CNH dentro de los cinco (5) Días posteriores a que tenga conocimiento
de dicho incumplimiento y deberá presentar una nueva Garantía Corporativa suscrita por un
Garante que cumpla con dicho nivel de capitalización, o en su caso, ofrecer como Garante a
su matriz en última instancia.

1

En el supuesto en el que cualquier Garante presente un capital contable
inferior al monto ofrecido como garantía en el esquema de montos a cubrir presentado
conforme al inciso (c), la Empresa Participante respaldada por dicho Garante deberá notificar
dicha disminución a la CNH dentro de los quince (15) Días posteriores a que tenga
conocimiento de la misma. Se podrá continuar optando por lo establecido en dicho inciso
siempre y cuando: (i) la Empresa Participante en cuestión presente a la CNH, dentro de los
cuarenta y cinco (45) Días posteriores a dicha notificación, una nueva Garantía Corporativa
suscrita por un Garante que cumpla con el monto de capital contable asignado a la misma
empresa en el esquema de montos a cubrir presentado conforme a los términos del inciso (c);
o (ii) el Contratista presente, en el mismo plazo, un nuevo esquema de montos a cubrir por
cada Garante en apego a los términos establecidos en el mismo inciso. De no cumplirse con
alguno de los dos supuestos anteriores, los Garantes del Contratista, en su conjunto, no
podrán optar por dicha determinación del monto garantizado y cada uno suscribirá su
Garantía Corporativa conforme al Anexo 2, Formato B.

45 ÁREA CONTRACTUAL BG-03

| pon
Contrato No. CNH-R02-L03-BG-03/2017

(e) La Garantía Corporativa se ejercerá de manera subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantías de

Cumplimiento y, en su caso, de las pólizas de seguros a las que hace referencia la Cláusula
20.

La Garantía Corporativa estará vigente hasta el término señalado en la
Cláusula 18.7.

CLÁUSULA 18,
ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL

18.1 Requerimientos del Programa.

El Contratista estará obligado a llevar a cabo todas las operaciones
relacionadas con el Abandono del Área Contractual. El Plan de Desarrollo presentado para
la aprobación de la CNH, así como los programas de trabajo y presupuestos indicativos
deberán contener una sección relacionada con el Abandono, la cual deberá incluir todas las
actividades necesarias para el taponamiento definitivo de Pozos, restauración, remediación
y, en su caso: (i) compensación ambiental del Área Contractual; (ii) desinstalación de

maquinaria y equipo, y (iii) entrega ordenada y libre de escombros y. desperdicios del Área *

Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Tndustria, al Sistema de Administración y a la Normatividad Aplicable.

"18.2 Notificación de Abandono.

Antes de taponar algún Pozo o desinstalar cualquier Material, el Contratista
deberá notificarlo a la Agencia y a la CNH, con cuando menos sesenta (60) Días de
anticipación.

18.3 Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNH, el Contratista deberá
abrir un fideicomiso de inversión (el “Fideicomiso de Abandono”), en una institución
bancaria mexicana de reconocida reputación y solvencia, elegida por el Contratista con la
opinión favorable de la CNH. El fiduciario del Fideicomiso de Abandono deberá invertir los
recursos recibidos disponibles en instrumentos financieros emitidos por instituciones

financieras, corporaciones o gobiernos con calificaciones crediticias de grado de inversión .

cuya vigencia no exceda el momento en que dichos recursos sean requeridos para fondear las
actividades de Abandono de conformidad con las políticas de inversión establecidas por el
fideicomitente. Las Partes acuerdan que el fin del Fideicomiso de Abandono es crear una
reserva para fondear las operaciones de Abandono en el Área Contractual. El Contratista no
podrá hacer uso de los fondos depositados en el Fideicomiso de Abandono para cualquier
otro propósito que no sea llevar a cabo las operaciones de Abandono en el Área Contractual,
ni tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma los recursos que

46 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

integren el Fideicomiso de Abandono. Lo anterior sin perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable.

18.4  Fondeo del Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNH el Contratista deberá
depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de
cada Trimestre. La Aportación Anual para las operaciones de Abandono en el Área
Contractual será determinada con base en la siguiente fórmula: :

AA=Méximo [0,(PAE/RR)*CAE-IAj]

AA: =  * Aportación Anual.

PAE: = Producción estimada en el Campo para el Año
del cálculo.

RR = Reservas remanentes probadas (1P) al inicio
del Año del cálculo, según lo determine el
Contratista, cuantificadas com base en la
metodología que establezca la CNH en la
Normatividad Aplicable. Estas reservas .
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el

_ inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natural del
Contrato, o (ii) el Año en que se estima se
terminarán las actividades de Abandono en el
Campo. :

CAE = Monto remanente de los Costos de Abandono
al inicio del Año del cálculo, estimado
conforme al Plan de Desarrollo aprobado,
según sea modificado. Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abandono que sea
estimado sobre la base de los Costos de
Abandono futuros para el Campo desde el Año

. del cálculo hasta lo que ocurra primero entre:

(i) la terminación natural del Contrato, o (ii) el

Año en que se estima se terminarán las
“actividades de Abandono en el Campo, según

estudios técnicos realizados por el Contratista y
aprobados por la CNH, menos el saldo -
acumulado en el Fideicomiso de Abandono al

iniciar el Año de Calculo (AAA+.1). os

47 "ÁREA CONTRACTUALBG-03

Contrato No. CNH-R02-L03-BG-03/2017

IA: = Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:
TA1=re * AAAg1
Donde:
Te = Es la tasa de interés aplicable al saldo del
Fideicomiso de Abandono.
AAA: = Es el saldo acumulado en el Fideicomiso de

Abandono al terminar el Año de cálculo,
definido de la siguiente forma:
AAA'¡= AAA11+AAHA¡-Si1.

E
Te
ii

Es el monto total retirado del Fideicomiso de
Abandono durante el Año de cálculo para
financiar actividades de Abandono realizadas
en el mismo Año.

18.5 Fondos Insuficientes.

. La responsabilidad del Contratista de cumplir con los trabajos de Abandono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante. En el contrato del
Fideicomiso de Abandono se deberá establecer que, en el caso de existir un remanente en el
fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique el total cumplimiento de
las obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

18.6 Sustitución Solicitada por la CNH.

Previo a la terminación del presente Contrato por cualquier motivo,

incluyendo la rescisión, la CNH podrá solicitar al Contratista que se abstenga de llevar a cabo
operaciones de Abandono específicas con respecto a determinadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNH determine, las
instalaciones en buen estado de funcionamiento, así como entregar al Fondo cualquier saldo
remanente en el Fideicomiso de Abahdono y a partir de ese momento el Contratista será

considerado relevado de cualquier futura obligación en relación con el uso y Abandono de .

dichas instalaciones.

18.7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motiyo de la
inclusión de su vigencia, el Contratista y la CNH iniciarán la Etapa de Transición Final pa

48 ÁREA CONTRACTUAL BG-03

UN

Contrato No. CNH-R02-L03-BG-03/2017

la totalidad o la parte correspondiente del Área Contractual, durante la cual se llevará a cabo
la entrega del Área Contractual del Contratista a la CNH o a un tercero designado para tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos para incluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del
Área Contractual; .

(b) El Contratista deberá presentar a la CNH un informe ques señale al
menos la identificación de los Pozos y Materiales en la totalidad o la parte correspondiente
del Área Contractual, así como la descripción de las condiciones de operación a la fecha de
inicio de la Etapa de Transición Final;

(c) El Contratista deberá presentar a la CNH un informe que contenga toda
la información técnica referente al estado que guardan el, o los yacimientos presentes en el

subsuelo del área (presión, características de los fluidos, volúmenes en él, o los yacimientos);

(d) El Contratista deberá presentar a la CNB un informe que contenga toda
la información obtenida dentro de los noventa (90) Días previos a la terminación del
Contrato, relativa a la producción de Hidrocarburos“en el Área Contractual y de la
infraestructura asociada a la producción;

(e) La CNH solicitará al Contratista el Abandono de los Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido en el
presente Contrato;

(DEl Contratista deberá presentar un reporte actualizado de su sistema,
programa o mecanismo de atención a reclamaciones y/o de gestión social para identificar los
Pasivos Sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Área Contractual;

(9 El Contratista deberá actualizar la Línea Base Ambiental determinada
de conformidad con la Cláusula 3.3, para identificar los Daños Preexistentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área
Contractual, y

(hb) La CNH tendrá la facultad de acompañar al Contratista durante la
Etapa de Transición Final directamente o a través del tercero designado y revisará y validará
que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

o En caso que: (i) el Contratista renuncie o devuelva la totalidad o una parte del
Area Contractual de conformidad con las Cláusulas 3.4 y 7.1; (ii) ocurra la terminación
anticipada del Contrato, o (iii) la CNH rescinda el Contrato, la Etapa de Transición Final
iniciará de manera simultánea a la notificación de renuncia, devolución, terminación o,
rescisión, según corresponda, emitida de conformidad con lo previsto en el presente Contrato.

49 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

En caso de renuncia, devolución, terminación anticipada o rescisión, el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los seis (6) Meses siguientes a la notificación correspondiente, se coneluya con lo previsto
en el inciso (e) de esta Cláusula 18.7. El pago de las Contraprestaciones generadas durante
dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 del
presente Contrato. :

Sin perjuicio de lo establecido en el párrafo anterior, la Etapa de Transición *

Final tendrá una duración de hasta ciento ochenta (180) Días, prorrogables hasta por noventa
(90) Días adicionales de oficio o a petición del Contratista. La CNH podrá objetar dentro de
los noventa (90) Días siguientes el contenido de los incisos (a), (b), (c), (d), (£) y (2). Durante"
“dicho período de noventa (90) Días, las Partes podrán celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia existente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad
Aplicable. Una vez transcurridos los plazos previstos y concluidas las actividades a
satisfacción de la CNH, ésta emitirá una constancia de conclusión de la Etapa de Transición
Final donde se indicarán, en su caso, las acciones a realizar en temas de remediación y
Abandono. En caso que lás Partes no lleguen a un acuerdo respecto a la conclusión de la
Etapa de Transición Final, las diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 26.

Una vez entregada la constancia de conclusión de la Etapa de Transición Final
a a la que se refiere la presente Cláusula 18.7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 18.1, las Partes contarán con un plazo de hasta noventa (90)
Días para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dicha acta, la CNH notificará al Contratista la liberación de las Garantías Corporativas
correspondientes.

- En caso de que las actividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final, la CNH notificará al Contratista la liberación de
las Garantías Corporativas hasta noventa (90) Días posteriores a la suscripción del finiquito
de conformidad con lo previsto en la Cláusula 23.6.

CLÁUSULA 19.
RESPONSABILIDAD LABORAL: SUBCONTRATISTAS Y CONTENIDO
NACIONAL

19.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabajadores empleados en las Actividades
Petroleras, siendo los únicos responsables por el cumplimiento de las obligaciones laborales
o patronales que provengan o emanen de la Normatividad Aplicable o de los contratos
individuales o colectivos que hayan celebrado con su personal y trabajadores, sin perjuicio
de su contratación directa o indirecta, *

por:

30 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

19,2 Subcóntratistas.

El Contratista tiene el derecho a utilizar Subcontratistas para el suministro de
equipos y servicios especializados, siempre que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución de
facto cuando, entre otros supuestos, el Contratista deje de tener el control de las Actividades
Petroleras,

En todos los casos, los Subcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistema de Administración y la Normatividad Aplicable.
El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstante
cualquier subcontratación del Contratista, éste continuará siendo responsable de todas las
obligaciones derivadas del presente Contrato.

19.3 Contenido Nacional.
El Contratista tendrá las siguientes obligaciones:
(a) - Enel Período de Exploración:

(1) Cumplir con un porcentaje mínimo de contenido nacional de
veintiséis por ciento (26%) del valor de los conceptos señalados en
la Metodología que se hayan adquirido o contratado para las
Actividades Petroleras durante el Período de Exploración.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economía al término del Período
Inicial de Exploración y del Período Adicional de: Exploración,
según corresponda, de conformidad con la Metodología y la
Normatividad Aplicable.

(2) Incluir en sus propuestas de Plan de Exploración un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a ambos programas, los cuales
deberán ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con las Cláusula 4, de este Contrato.
Una vez aprobados, los programas se considerarán parte integrante
del presente Contrato. Las obligaciones en materia de contenido
nacional, iniciarán al momento en que el Plan de Exploración sea
aprobado..

(b) Enel Período de Evaluación:

51 ÁREA CONTRACTUAL BG-03

()

(1)

” Contrato No. CNH-R02-L03-BG-03/2017

Cumplir con un porcentaje mínimo de contenido nacional de
veintiséis por ciento (26%) del valor de todos los conceptos
señalados en la Metodología que se hayan adquirido o contratado
para las Actividades Petroleras durante el Período de Evaluación.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economía al término del
Período de Evaluación, de conformidad con la Metodología y la
Normatividad Aplicable.

(Q) Incluir en sus propuestas de Programa de Evaluación un programa

0)

0)

de cumplimiento del porcentaje de contenido nacional antes
indicado, así como un programa de transferencia de tecnología,
incluyendo los plazos y las etapas aplicables a ambos programas
los cuales deberán ser aprobados por la CNH, con opinión de la
Secretaría de Economía, de conformidad con la Cláusula 3, de este

. Contrato. Una vez aprobados, los programas se considerarán parte
integrante del presente Contrato, Las obligaciones en materia de
contenido nacional, iniciarán en el momento en que el Programa
de Evaluación sea aprobado.

En el Período de Desarrollo:

Cumplir con un porcentaje mínimo de contenido nacional del valor
de todos los conceptos señalados en la Metodología que se hayan
adquirido o contratado durante el Periodo de Desarrollo para las
Actividades Petroleras, el cual se incrementará anualmente a una
tasa constante a partir de veintisiete por ciento (27%) en el primer
Año del Período de Desarrollo hasta que en el Año 2025 constituya
cuando menos el treinta y ocho por ciento (38%).

El porcentaje mínimo requerido de contenido nacional será
verificado por la Secretaría de Economía cada tres 6) Años y
comprenderá aquellos conceptos que se hayan adquirido o
contratado durante el Periodo de Desarrollo de conformidad con la
Metodología y a la Normatividad Aplicable.

Incluir en su, propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a los programas los cuales
deberán ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con la Cláusula 6, de este Contrato.
Una vez aprobados, los programas se considerarán parte integrante
del presente Contrato, Las obligaciones en materia de contenido

52 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

nacional, iniciarán en el momento en que el Plan de Desarrollo sea
aprobado, y :

(3) A partir del Año 2025, los conceptos seíñalados en la Metodología
deberán constituir al menos el treinta y cinco por ciento (35%) del
valor de todos los conceptos antes referidos que se hayan adquirido
o contratado para las Actividades Petroleras, sin perjuicio de que
este porcentaje mínimo promedio de contenido nacional se revise
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

(4d) El Contratista deberá entregar a la Secretaría de Economía en la
periodicidad establecida por dicha Secretaría, un reporte que incluya la información sobre el
contenido nacional en la forma y conforme al procedimiento previsto en las disposiciones
que emita dicha Dependencia para llevar a cebo la verificación correspondiente. En caso de
incumplimiento del porcentaje mínimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Contratista deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fondo, un porcentaje del valor de. los conceptos señalados en la
metodología establecida por la Secretaría de Economía para la medición de contenido
nacional que hayan sido adquiridos en incumplimiento de los porcentajes mínimos de
contenido nacional requeridos, según haya sido verificado por la Secretaría de Economía, de
acuerdo a lo siguiente: :

169) El equivalente al quince por ciento (15%) para el Período de
Exploración;

(ii) El equivalente al quince por ciento (15%) para el Período de
Evaluación;

(ii) .El equivalente al veinte por ciento (20%) para el primer Año del
Período de Desarro! o;

(iv) El equivalente al cuarenta por ciento (40%) para el segundo Año del
Período de Desarrollo; ,

(mw) El equivalente al sesenta por ciento (60%) para el tercer Año del
Período de Desarrollo;

(vi) El equivalente al ochenta por ciento (80%) para el cuarto Año del
Período de Desarrollo, y

(vid El equivalente al cien por ciento (100%) a partir del quinto Año del
Período de Desarrollo

En caso que én el Área Contractual convivan de manera simultánea Períodos
de Exploración, Períodos de Evaluación y Períodos de Desarrollo cuyos requerimientos de
contenido nacional sean diferentes y en alguno de dichos períodos el porcentaje de contenido

53" ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1,03-BG-03/2017

nacional exceda el mínimo requerido, el Contratista podrá solicitar la acreditación de dicho
excedente para aquellos períodos en los que no se haya alcanzado el porcentaje mínimo
requerido,

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 19.3 y en la Normatividad Aplicable, el Contratista deberá pagar
al Fondo, por concepto de pena convencional, la sanción máxima prevista en el artículo 85,
fracción IL inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Días
siguientes a la instrucción de pago al Contratista por parte de la CNH.

(e) — No obstante cualquier subcontratación, el Contratista será responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato.

19.4 Preferencia de Bienes y Servicios de Origen Nacional.

- El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, así como a la adquisición de bienes de producción nacional, cuando
éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes, incluyendo
cantidad, calidad, disponibilidad y precio siempre que éste último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las

“Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico.

19.5 Capacitación y Transferencia Tecnolópica.

El Contratista deberá cumplir con los programas de capacitación y
transferencia de tecnología aprobados por la CNH en el Plan de Exploración, el Programa de
Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán,
entre otros, la adopción, innovación, asimilación, investigación y desarrollo tecnológicos, y
formación de- recursos humanos nacionales en la investigación científica y tecnológica
aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con instituciones
de educación superior.

CLÁUSULA 20.
SEGUROS '

20.1 Disposición General.

Las obligaciones, responsabilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, garantías o cualquier otro instrumento
financiero a los que hace referencia en esta Cláusula 20 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la asunción de tales riesgos no podrán

0210] 54 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

reducirse en perjuicio de la Nación o de terceros por la contratación de seguros, garantías o
cualquier otro instrumento financiero o por la falta de contratación o cobertura suficiente de

_ ellos,

20.2 Cobertura de Seguros.

Con el objeto de cubrir los riesgos inherentes a las Actividades Petroleras,
previo al inicio de las mismas, el Contratista deberá obtener y mantener en pleno vigor y
efecto las coberturas financieras contingentes requeridas, conforme a la Normatividad

Aplicable, frente a daños o perjuicios que se pudieran generar como resultado de dichas .

actividades; así como la cobertura de daños a los Materiales Inmuebles para ser utilizados en
las Actividades Petroleras conforme a las Mejores Prácticas de la Industria.

20.3 Destino de los Beneficios.

El Contratista destinará inmediatamente cualquier pago que reciba por
concepto de cobertura de seguros, garantías o cualquier otro instrumento financiero para
remediar el daño civil o ambiental, reparar o reemplazar cualquiera de los Materiales dañados
o destruidos. Si una compañía aseguradora o la emisora de cualquier otro instrumento
financiero retiene el pago correspondiente, por cualquier causa, el Contratista deberá asumir
los Costos de reparación o de reposición. Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros, garantías o cualquier otro instrumento
financiero, para recuperar los Costos en los que haya incurrido con anterioridad a dicha
recepción.

CLÁUSULA 21.
OBLIGACIONES DE CARÁCTER FISCAL

21.1 Obligaciones de Carácter Fiscal.

Cada Empresa Participante será responsable de cubrir las Obligaciones de
Carácter Fiscal que de forma individual le correspondan de conformidad con la Normatividad
Aplicable. Lo anterior, sin perjuicio de aquellas Obligaciones de Carácter Fiscal que
correspondan al Contratista y que por su naturaleza, de acuerdo con la Normatividad
Aplicable sean responsabilidad del Operador en nombre del Contratista.

21.2 Derechos y Aprovechamientos,

El Contratista estará obligado a pagar oportunamente los derechos y
aprovechamientos que establezca la Normatividad Aplicable por la administración y

* supervisión que del presente Contrato realicen la CNH y la Agencia.

55 ÁREA CONTRACTUAL BG-03

7

Contrato No. CNH-R02-L03-BG-03/2017

CLÁUSULA 22.
CASO FORTUITO O FUERZA MAYOR

22.1 Caso Fortuito o Fuerza Mayor.

Ninguna de las Partes responderá por el incumplimiento, suspensión o retraso
en la ejecución de las obligaciones del presente Contrato si dicho incumplimiento, suspensión
o retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

22,2 Carga de la Prueba.

La prueba de Caso Fortuito o Fuerza Mayor corresponderá a cualquiera de las
Partes que la alegue. z ,

223 Notificación de Caso Fortuito o Fuerza Mayor,

Si el Contratista no puede cumplir con cualquier obligación prevista en el
presente Contrato como resultado de Caso Fortuito o Fuerza Mayor, deberá notificar por
escrito a la CNH las causas que originaron el incumplimiento incluyendo, hasta donde sea
posible, una explicación y, en su caso, la documentación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardar quince (15) Días después que tenga o debiera
de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate,
salvo lo previsto en el Anexo 10. La CNH deberá informarle al Contratista si se reconoce o
no el Caso Fortuito o la Fuerza Mayor en un plazo no mayor a treinta (30) Días contados a
partir de que haya recibido la notificación de Caso Fortuito o Fuerza Mayor con información

completa. Salvo por lo previsto en el presente Contrato, el Contratista deberá asumir de nueyo
el cumplimiento de sus obligaciones tan pronto como el Caso Fortuito o Fuerza Mayor cese.

Una vez que la CNH reconozca el Caso Fortuito o Fuerza Mayor los Períodos
de Exploración y los Períodos de Evaluación serán prorrogados conforme a esta Cláusula
22.3 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en
las actividades de Exploración y Evaluación, según sea el caso, de más de treinta (30) Días
sobre dichos períodos. Los períodos de Exploración, Evaluación o Desarrollo, según
corresponda, -se prorrogarán por el mismo tiempo que dure el Caso Fortuito o Fuerza Mayor.
En ningún caso la prórroga a que se refiere esta Cláusula 22,3 tendrá como consecuencia que
la vigencia del contrato supere los cuarenta (40) años.

El Contratista deberá presentar la solicitud de prórroga correspondiente a más
tardar el último Día Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se refiere esta Cláusula 22.3
o de los tres (3) Trimestres sucesivos, únicamente en caso que el Caso Fortuito o Fuerza
Mayor no haya cesado, con la documentación que soporte su solicitud. La CNH resolverá
sobre la solicitud de prórroga en un plazo que no excederá los quince (15) Días Hábiles
siguientes a partir de la recepción de dicha solicitud en términos de lo establecido en el
presente Contrato y, en su caso, podrá solicitar información o documentación soporte
adicional, suspendiendo el plazo para emitir la resolución hasta en tanto la CNH reciba la
información o documentación soporte adicional por parte del Contratista. En caso que la

56 ÁREA CONTRACTUAL BG-03

MSN

Contrato No. CNH-R02-1,03-BG-03/2017

CNH no emita una resolución dentro del plazo establecido, ésta se entenderá en sentido
favorable,

El Contratista podrá someter a la aprobación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contrato, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Aotividados Petroleras realizadas en una porción del Área
Contractual.

22,4 Derecho de Terminación.

Si dado un Caso Fortuito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpieran por un período continuo de dos (2) Años o más, la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito, dar por terminado el presente
Contrato. Este derecho estará vigente hasta tres (3) Meses posteriores a la finalización del
Caso Fortuito o Fuerza Mayor. Si la otra Parte rechazare la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 26.2 y/o 26.5.

22.5 Situaciones de Emergencia o Siniestro.

En casos de emergencia o siniestros que requieran acción inmediata, el
Contratista deberá informar inmediatamente a la CNH, a la Agencia y a la Secretaría de
Energía, y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la situación lo más pronto posible, a fin de
preservar la integridad física de las Personas y proteger el medio ambiente, los Hidrocarburos
y los Materiales. El Contratista notificará a la Agencia y a la CNH las acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas
por el Contratista, éstas podrán requerirle al Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicio de
cualquier otra atribución o facultad de la Agencia o cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable,

- CLÁUSULA 23.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

23.1  Rescisión Administrativa.

En caso de ocurrir cualquiera de las causas graves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistan a continuación, y una
vez que concluya el período de investigación previa referido en la Cláusula 23.2, la CNH-
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Cláusula 23.3 y la Normatividad Aplicable:

(a) Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas en el Plan de Exploración, Programa de

57 ÁREA CONTRACTUAL BG-03

c Contrato No. CNH-R02-L03-BG-03/2017

Evaluación o en el Plan de Desarroilo aprobados, o que el Contratista suspenda por más de

ciento ochenta (180) Días continuos dichas actividades, en ambos casos Sin Causa Justificada
ni autorización de la CNH; .

(b) El Contratista no cumpla el Programa Mínimo de Trabajo, Sin Causa
Justificada, siempre que la Garantía de Cumplimiento correspondiente no sea suficiente para
cubrir dicho incumplimiento; ,

(c) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos
y condiciones previstos en las Cláusulas 24.1 y 24.2;

(d) Se presente un Accidente Grave causado por Dolo o Culpa del

Operador o una Empresa Participante, que ocasione daño a instalaciones, fatalidad y pérdida
de producción;

(e) El Contratista, por más de una ocasión, remita de Forma Dolosa o Sin
Causa Justificada Información o Reportes Falses o Incompletos, o los oculte a la Secretaría
de Energía, a la Secretaría de Hacienda, a la Secretaría de Economía, a la CNH, al Fondo o
a la Agencia, respecto de la producción, Costos o cualquier otro aspecto relevante del
Contrato;

(5 El Contratista incumpla una resolución” definitiva de órganos
jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada, o

(2) — El Contratista omita, Sin Causa Justificada, algún pago al Estado o
entrega de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente
Contrato. :

Para efectos de esta Cláusula 22.1 se entenderá por:

(0 Accidente Grave: cualquier accidente en el cual concurran las
siguientes circunstancias: *

(1) — Daño a las Instalaciones que implique la pérdida total o parcial
de las mismas de forma que, impida al Contratista llevar a cabo
las Actividades Petroleras en el Área Contractual durante un
período mayor a noventa (90) Días continuos contados a partir
de que ocurra el accidente. Para efectos de esta definición
Instalación(es) se entenderá como el conjunto de Materiales
que conforman unidades productivas cuyo propósito es el
descubrimiento, producción, almacenamiento, procesamiento
o desplazamiento de Hidrocarburos;

(2) — Fatalidad, y

58 ÁREA CONTRACTUAL BG-03 Qi

Contrato No. CNH-R02-L03-BG-03/2017

(3) Cuando la pérdida de la producción en el evento implique
cualquier destrucción o derrame de Hidrocarburos sin control,
igual o mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinto del venteado, quemado y vertido, en su
caso, que se lleva a cabo en condiciones normales de operación
durante el desarrollo de las. Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Industria y la

. : Normatividad Aplicable. Para efectos de esta definición
cuando el accidente ocurra durante el Período de Exploración,
Pérdida de Producción se entenderá como un- derrame de
Petróleo o Condensados o fuga de Gas Natural.

(ii) Sin Causa Justificada: cualquier causa imputable de manera
indubitable al Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables
a su alcance para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas
en el Contrato que implique la posible actualización de alguna de las causales de rescisión
administrativa previstas en esta Cláusula 23.1;

(ii) Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se produciría y que
derive en la violación ala Normatividad Aplicable o a un deber que objetivamente era
necesario observar en materia de seguridad industrial;

(iv) Dolo o de Forma Dolosa: cualquier acción u omisión del Contratista o

« Empresa Participante con la intención de perseguir directamente un resultado, e

(y) Información o Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesaria para calcular y revisar las Contraprestaciones en favor del Estado; que
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos mínimos necesarios que debieran
contener, según su naturaleza y propósito, y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental con el objeto de obtener

un beneficio que no le correspondiere de haber presentado la información verdadera y/o

completa.

232 Investigación Previa.

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar ima posible causal
de rescisión administrativa en términos de lo previsto en la Cláusula 23.1, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar si la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión, en términos de lo previsto en la Cláusula 23.3. En el caso de lo
previsto en la Cláusula 23.1, inciso d), la investigación previa se llovará a cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista.

59 ÁREA CONTRACTUAL BG-03

Contrato No. CNB-R02-L03-BG-03/2017

Este período de análisis.no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea seguro y técnicamente :
posible. *

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
que pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 23.1 a excepción de su inciso (d), así como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH.

. Para efectos de lo previsto en esta Cláusula 23.2, el Contratista y la CNH
deberán nombrar de mutuo acuerdo, o en su caso, recurrir a la asistencia de una institución !
para el nombramiento de un experto independiente que deberá cumplir con los requisitos :
previstos en la Cláusula 26.3. Las opiniones de dicho experto independiente no serán
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental. '

Durante la etapa de investigación previa el Contratista y el experto
independiente podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá emitir sus reportes. Atendiendo a las complejidades del caso, las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo previsto
en esta Cláusula 23.2.

La CNH comunicará la intención de finalizar la etapa de investigación con
una anticipación no menor a treinta (30) Días a efecto de que el Contratista manifieste lo que
a su derecho convenga.

23,3 Procedimiento de Rescisión Administrativa. |
Í

Una vez que se determine la existencia de una causal de rescisión
administrativa de conformidad con la Cláusula 23.1, la CNH deberá notificar al Contratista
por escrito la causal o causales que se invoquen para dar inicio al procedimiento de rescisión
administrativa; de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta (30) Días posteriores a la notificación del inicio del procedimiento de rescisión ¡
administrativa. Transcurrido dicho plazo, la CNH contará con un plazo de hasta noventa (90) !
Días para valorar los argumentos y pruebas que, en su caso, haga valer el Contratista. La 1
resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano de gobierno |
de la CNH, fundada, motivada y notificada oficialmente al Contratista. l

|

Si el Contratista o cualquier Empresa Participante solventa la causal de
rescisión en que haya incurrido antes de que la CNH emita la resolución respectiva, el |
procedimiento de rescisión administrativa quedará sin efecto, previa aceptación y |
verificación de la CNH y aplicando, en su caso, las sanciones correspondientes conforme a i
lo dispuesto en el presente Contrato y la Normatividad Aplicable.

60 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017 .

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán
el finiquito correspondiente para efectuar lo previsto en las Cláusulas 23.5 y 23.6.

- La CNH deberá notificar a la Secretaría de Energía, a la Secretaría de
Hacienda, a la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día
Hábil siguiente a que se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 26.4.

23.4 Rescisión Contractual.

Además de las causales de rescisión administrativa previstas en la Cláusula
23.1, y de terminación anticipada previstas en la Cláusula 3.4, la CNH tendrá derecho a
rescindir este Contrato en los siguientes supuestos, siempre que el Contratista omita sanear
o llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Días de haber recibido la notificación de dicho
incumplimiento por parte de la CNH:

(a) El Contratista no presente las Garantías de Cumplimiento o no las

mantenga en vigor de conformidad con lo previsto en la Cláusula 17,1, o no mantenga en '

vigor las Garantías Corporativas de conformidad con lo previsto en la Cláusula 17.2 y sus
propios términos Sin Causa Justificada;

(b) . Cualquier Empresa Participante o Garante: (i) se liquide o de cualquier
otra forma cese su existencia legal o corpora'iva, u (ii) ocurra cualquier acontecimiento que
conforme a las leyes aplicables a cualquier Empresa Participante o Garante tenga un efecto
análogo a los mencionados Sin Causa Justificada;

(e) . Cualquier Empresa Participante o Garante: (i) caiga en insolvencia; (ii)
sea incapaz de pagar sus deudas al vencimiento de las mismas; (iii) solicite o acepte la
imposición de un administrador, liquidador o síndico respecto a.sus propiedades o sus
ingresos; (iv) inicie cualquier procedimiento conforme a cualquier legislación para el reajuste
o diferimiento de sus obligaciones o de cualquier parte de las mismas; (v) solicite la quiebra,
reorganización, suspensión de pagos, disolución o liquidación, o (vi) realice o permita una
cesión general o un arreglo con o para el beneficio de sus acreedores;

(d) Cualquiera de las Empresas Participantés infrinja cualquier
disposición contenida en la Cláusula 33.2 Sin Causa Justificada, o

(e) Cualquier otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en
la Cláusula 26, con excepción de lo previsto an la Cláusula 26.4,

61 ÁREA CONTRACTUAL BG-03

pr Y

Y

Contrato No. CNH-R02-L03-BG-03/2017

La CNH no ejercerá su derecho a rescindir el Contrato bajo los supuestos
previstos en los incisos (b) al (e) de esta Cláusula 23.4, en el caso que alguna o el resto de las
Empresas Participantes que conforman al Contratista:

(0) Manifiesten por escrito a la CNH su interés irrevocable de adquirir los
Intereses de Participación bajo el presente Contrato de la(s) Empresa(s) Participante(s) en
incumplimiento, dentro de los treinta (30) primeros Días siguientes a haber-recibido la
notificación del mismo por parte de la CNH. Dicha manifestación deberá tener la
confirmación de la salida de la(s) Empresa(s) Participante(s) de que se trate;

(ii) Adquieran posteriormente los Intereses de Participación de la(s)
Empresa(s) Participante(s) en incumplimiento, de conformidad con lo establecido en la
Cláusula 24 y en la Normatividad Aplicable, y

Gili) Presenten y mantengan en vigor las Garantías de Cumplimiento de
conformidad con la Cláusula 17.1 y las Garantías Corporativas de acuerdo a los nuevos
Intereses de Participación y de conformidad con lo previsto en la Cláusula 17.2 y sus propios
términos. 7

Para efectos de esta Cláusula 23.4 se entenderá por:

Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance
para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el
Contrato que implique la posible actualización de alguna de las causales de rescisión
contractual previstas en esta Cláusula 23.4.

23.5 Efectos de la Rescisión Administrativa o Rescisión Contractual.

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 23.1 o 23.4, se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, cuando
corresponda las penas conveucionales a que se refieren las Cláusulas 4.5 y 4.6 o, en su caso,
los dafñios y perjuicios que la Nación sufra como resultado directo e inmediato del *
incumplimiento que dé lugar a la rescisión en términos de la Normatividad Aplicable,
computados a partir de que se notifique la misma, según sea el caso;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Materiales en
proceso de fabricación o terminados, y devolverá al. Estado, a través de la CNH, el Área
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo,
pago ni indemnización alguna conforme a lo establecido en las Cláusulas 13.1 y 13.2;

62 ÁREA CONTRACTUAL BG+03

ps Contrato No. CNE-R02-L03-BG-03/2017

(c) Las Partes suscribirán el finiquito al que se refiere la Cláusula 23.6. El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 23.6, en caso que éste genere un saldo en favor del Contratista,

y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Área Contractual, inchuyendo, sin limitar, las relacionadas con el Abandono
y entrega del Área Contractual conforme a lo previsto en la Cláusula 18.

23.6 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 23.5, a más tardar seis (6) Meses
después de la terminación del presente Contrato por cualquier motivo, o en caso que la CNH

.rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán constar los

saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha de
terminación o rescisión del Contrato. Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 26.5.

En casó de ser necesario, el finiquito considerará los ajustes o transacciones

que se pacten para finalizar las controversias que se hayan presentado durante la vigencia del
Contrato.

CLÁUSULA 24.
CESIÓN Y CAMBIO DE CONTROL

24.1 Cesión.

Para poder vender, ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cualquier parte de sus derechos (incluyendo la totalidad o parte de su
Interés de Participación) u obligaciones de conformidad con este Contrato, que implique la
Cesión del Control Corporativo y de Gestión u del Control de las Operaciones del Contratista
deberá contar con la autorización previa de CNH en términos de la Normatividad Aplicable.

ñ La o las Empresas Participantes correspondientes deberán notificar a la CNH
de cualquier cambio en la estructura de capital de dichas Empresas Participantes que no
resulte en un cambio de Control del Contratista de conformidad con esta Cláusula 24.1 y de
la Normatividad Aplicable.

24.2 Efectos de la Cesión o el Cambio de Control.

En caso que ocurra una cesión de conformidad con la Cláusula 24.1:

(a) Si la cesión es por la totalidad del Interés de Participación del
Contratista cedente en virtud del presente Contrato:

63 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

0) La o las Empresas Participantes cedentes continuarán siendo
solidariamente responsables del cumplimiento de las obligaciones del Contratista conforme
al presente Contrato que sean incurridas o que se generen hasta la fecha de la cesión (pero
quedarán relevadas de cualquier responsabilidad de las obligaciones del Contratista que sean
incurridas o que se generen después de dicha fecha), y

(iD) El o los cesionarios serán solidariamente responsables del
cumplimiento de todas las obligaciones del Contratista conforme a este Contrato, de manera
independiente a que dichas obligaciones hayan sido incurridas o generadas con anterioridad
a la fecha de la cesión o posteriormente.

(b) Si la cesión es por solo una parte del Interés de Participación del
Contratista cedente en virtud del presente Contrato, tanto la o las Empresas Participantes
cedentes como el o los cesionarios serán solidariamente responsables del cumplimiento de
las obligaciones del Contratista en virtud del presente Contrato, de manera independiente a
que dichas obligaciones hayan sido incurridas o se generen con anterioridad a la fecha de la
cesión o posteriormente.

En ningún momento deberán dejar de ser garantizadas las obligaciones del”
presente Contrato. :

24,3 Prohibición de Gravámenes.

Ninguna Empresa Participante impondrá o permitirá que se imponga ningún
gravamen o restricción de dominio sobre los derechos derivados de este Contrato o sobre los
Materiales sin el consentimiento previo y por escrito de la CNH.

24.4 Invalidez.

Cualquier cesión o cambio de Control de cualquier Empresa Participante que
se lleve a cabo en contravención de las disposiciones de esta Cláusula 24 no tendrá validez
y, por lo tanto, no surtirá efectos entre las Partes.

CLÁUSULA 25.
: INDEMNIZACIÓN

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
CNH y cualquier otra Autoridad Gubernamental, incluido el Fondo, así como a sus
empleados, representantes, asesores, directores, sucesores o cesionarios (y dicha obligación
sobrevivirá a la terminación por cualquier motivo del presente Contrato o en caso que la CNH
rescinda el Contrato) con motivo de cualquier acción, reclamo, juicio, demanda, pérdida,
Costos, daños, perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio, que surjan de o se relacionen con cualquiera de los siguientes:

64 ÁREA CONTRACTUAL BG-03

hn

Contrato No. CNH-R02-L03-BG-03/2017

(a) El incumplimiento de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional, el monto de los
daños y perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) : Cualquier daño o lesión (incluyendo muerte) causada por el Operador,
una Empresa Participante o cualquier Subcontratista (incluyendo el daño o la lesión causada
por sus representantes, oficiales, directores, empleados, sucesores o cesionarios) a cualquier
Persona (incluyendo, sin limitación, a la CNB) o a la propiedad de cualquiera de dichas
Personas que surja como consecuencia de la realización de las Actividades Petroleras;

(o) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Operador, de una Empresa Participante o de
cualquier Subcontratista, o a la propiedad de dichas Personas;

: (d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación
causada por el Operador, una Empresa Participante o cualquier Subcontratista a los
hidrocarburos o cualquier daño causado a los recursos naturales y medio ambiente,
incluyendo pero no limitado a: daño o destrucción de los recursos hídricos, vida silvestre,
océanos o a la atmósfera y cualesquiera daños que puedan ser reconocibles y pagaderos
conforme a la Normatividad Aplicable;

(e) Cualquier daño o perjuicio causado con motivo de alguna violación del
Operador, de una Empresa Participante o cualquier Subcontratista a cualquier derecho de
propiedad intelectual, marca o patente;

16) Cualquier incumplimiento a la Normatividad Aplicable por parte del
Operador, de una Empresa Participante o cualquier Subcontratista, y

: (€) Cualquier reclamo de cualquier empleado del Operador, de una
Empresa Participante o de cualquier Subcontratista con base en leyes en materia laboral o de
seguridad social.

- Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del

lucro cesante a partir de que la CNH notifique la resolución de la rescisión del Contrato.

CLÁUSULA 26.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

26.1 Normatividad Aplicable.

El presente Contrato se regirá e interpretará de conformidad con las leyes de
México. .

26.2 Conciliación.

En cualquier momento las Partes podrán optar por alcanzar un acuerdo

“respecto, a las controversias relacionadas con el presente Contrato mediante un procedimiento

65 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

de conciliación ante un conciliador, El inicio de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 26.5 e iniciará
cuando una de las Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Días siguientes al envío de la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada.
Las Partes acordarán el nombramiento del conciliador, o en su caso, podrán recurrir a la
asistencia de una institución para su nombramiento, El procedimiento de conciliación se
seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para

* el Derecho Mercantil Internacional, debiendo el conciliador ayudar a las Partes én sus
esfuerzos por lograr un arreglo de, buena le respecto a' la controversia. En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciliación no se haya
alcanzado un acuerdo, se considerará que las Partes acuerdan resolver las diferencias o
controversias en apego a la Cláusula 26.5 del presente Contrato. Lo anterior, sin perjuicio de
que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento.

El procedimiento establecido en esta Cláusula 26,2 no aplicará para la
rescisión administrativa de conformidad con lo establecido en el presente Contrato y en la
Normatividad Aplicable.

26.3 Requisitos del Conciliador y del Experto Independiente,

La persona física que sea nombrada como conciliador de conformidad con lo -
establecido en la Cláusula 26.2 o que sea nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 23.2 deberá cumplir con los siguientes
requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre
las Partes con respecto de la controversia. En tanto que el experto independiente deberá tener
por lo menos cinco (5) Años de experiencia en la materia objeto de la posible causal de
rescisión administrativa que corresponda.

En ambos casos, el conciliador o el experto independiente deberán: (i) ser
independientes, imparciales y neutrales; (ii) divulgar cualquier interés u obligación que esté
sustancialmente en conflicto con su-designación y/o pueda perjudicar su actuación con
respecto a la controversia, y (iii) firmar un acuerdo de confidencialidad sobre cualquier
información provista por las Partes con relación a la controversia entre las mismas, de manera
previa a su nombramiento.

Ninguna persona física podrá ser nombrada como conciliador o experto
independiente si ésta: (i) es o ha sido en cualquier momento dentro de los cinco (5) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filiales; (ii) es o
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cualesquiera de las Partes o de sus Filiales, o bien (iii) mantenga
cualquier interés financiero significativo con cualquiera de las Partes,

66 ÁREA CONTRACTUAL BG-03 Y

Contrato No. CNH-R02-L03-BG-03/2017

Los honorarios del conciliador o del experto independiente deberán ser
cubiertos por igual entre las Partes.

Lo anterior sin perjuicio que cualquier persona física que cumpla todos los
* requisitos previstos en esta Cláusula 26.3 pueda ser nombrada como conciliador o experto
independiente en más de una ocasión,

26.4 Tribunales Federales.

+ Todas las controversias entre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 23.1, sin
perjuicio de lo previsto en la Cláusula 23.6 primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunales Federales de México.

“El Contratista podrá iniciar un procedimiento ante un tribunal arbitral, en
términos de la Cláusula 26.5, únicamente para que se determine la existencia de daños y
perjuicios y, en su caso, su cuantificación, que resulten de una causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva.

26.5 Arbitraje.

Sin perjuicio de lo previsto en la Cláusula 26.4, cualquier otra controversia
que surja del presente Contrato o que se relacione con el mismo y que no haya podido ser
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 26.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas
para el Derecho Mercantil Internacional. La ley sustantiva aplicable será la estipulada en la
Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho. El tribunal
arbitral se integrará poi tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Operador y todas las Empresas Participantes, y el tercero (quien será el
presidente) nombrado de conformidad con el Reglamento de Arbitraje de las Naciones
Unidas para el Derecho Mercantil Internacional, en el entendido que: (i) la Parte demandante
deberá nombrar a su árbitro en la notificación de arbitraje y la Parte demandada tendrá hasta
treinta (30) Días contados a partir de que reciba personalmente la notificación de arbitraje
para nombrar a su árbitro, y (ii) los dos árbitros nombrados por las Partes tendrán no menos
de treinta (30) Días contados a partir de la aceptación del nombramiento del árbitro designado
por el demandado, para designar, en consultas con las Partes, al árbitro que actuará como
Presidente del tribunal. Las Partes acuerdan que en caso de que (1) la Parte demandada no

. designe árbitro dentro del plazo señalado; (ii) alguna de las Partes omita designar árbitro en
los casos en los que resulte necesario sustituir al árbitro designado 'en términos del
Reglamento de Arbitraje de las Naciones Unidas para el Derecho Mercantil Internacional, o
(iii) en caso de haber desacuerdo en la designación del Presidente del tribunal, el Secretario
General de la Corte Permanente de Arbitraje de La Haya será la autoridad que los determine
y resuelva lo conducente. El procedimiento arbitral se conducirá en español, tendrá como
sede la Ciudad de La Haya en el Reino de los Países Bajos y será administrado por la Corte
Permanente de Arbitraje de La Haya. Cada una de las Partes asumirá sus propios gastos y
costos que deriven del arbitraje.

67 ÁREA CONTRACTUAL BG-03
Contrato No. CNA-R02-1,.03-BG-03/2017

,La ejecución del laudo o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes.

Salvo pacto en contrario, las Partes acuerdan que el carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

26.6 Consolidación.

En caso que un arbitraje iniciado conforme a la Cláusula 26.5 y un arbitraje
iniciado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en común,
dichos arbitrajes serán, a solicitud de las Pertes, consolidados y tratados como un solo
arbitraje. Dicha consolidación -deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Cláusula 26.5. En dicho caso se considerará que
el árbitro designado por el Contratista y las Empresas Participantes fue también designado
por los Garantes, o viceversa, y el árbitro seleccionado por la CNH para cualquiera de los

paneles que hubiera sido constituido primero, será considerado por la CNH para el arbitraje
consolidado. :

26.7 No Suspensión de Actividades Petroleras.

Salvo que la CNH rescinda el Contrato o por acuerdo entre las Partes, el
Contratista no podrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrato.

26.8 Renuncia Vía Diplomática.

Cada una de las Empresas Participantes renuncia expresamente, en nombre
propio y de todas sus Filiales, a formular cualquier reclamo por la vía diplomática respecto a
cualquier asunto relacionado con el presente Contrato.

26.9 Tratados Internacionales.

El Contratista gozará de los "derechos reconocidos en los tratados
internacionales de los que el Estado sea parte. 7

> CLÁUSULA 27.
MODIFICACIONES Y RENUNCIAS

* Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo
por escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hecha por la CNH o el Contratista deberá ser expresa y constar por escrito.

68 - — ÁREACONTRACTUALBG-03

Contrato No, CNH-R02-1.03-BG-03/2017

CLÁUSULA 28. .
CAPACIDAD Y DECLARACIONES DE LAS PARTES

28.1 Declaraciones y Garantías.

Cada Parte celebra este Contrato en nombre propio y en su capacidad de
entidad legal facultada para contratar por sí misma, y reconoce que ninguna Persona tendrá
responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del. presente
Contrato, excepto por la responsabilidad solidaria de las Empresas Participantes, la
obligación solidaria prevista en el numeral 22,3 de las Bases de Licitación y la
responsabilidad de cada uno de los Garantes en virtud de su Garantía Corporativa,
Igualmente, cada Parte declara y garantiza a la otra Parte que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento del presente Contrato; (ii) ha cumplido con todos
los requerimientos y obtenido todas las autorizaciones gubernamentales, corporativas y de
cualquier otra naturaleza necesarias para la celebración y cumplimiento del presente
Contrato; (iii) este Contrato constituye una obligación legal, válida y vinculante la cual puede
hacerse valer en su contra de acuerdo con los términos del mismo, y (iv) sus declaraciones
en el preámbulo de este Contrato son verdaderas.

28.2 Relación de las Partes.

Ninguna de las Partes tendrá la autoridad o el derecho para asumir, crear o
comprometer alguna obligación de cualquier clase expresa o implícita en representación o en
nombre de la otra Parte, salvo el Operador, que actuará en nombre de todas las Empresas
Participantes. Ninguna disposición en este Contrato implicará que una Empresa Participante,
sus empleados, agentes, representantes o Subcontratistas son representantes de la CNHL
Salvo por lo previsto en la Cláusula 2.4, las Empresas Participantes serán consideradas en
todo momento como contratistas independientes y serán responsables de sus propias
acciones, las cuales estarán sujetas en todo momento a lo previsto en el presente Contrato y
la Normatividad Aplicable.

CLÁUSULA 29.
DATOS Y CONFIDENCIALIDAD

29.1 Propiedad de la Información,

El Contratista deberá proporcionar a la CNH, sin costo alguno, la Información
Técnica que es propiedad de la Nación. La Nación también será propietaria de cualquier
muestra geológica, mineral o de cualquier otra naturaleza, obtenida por el Contratista en las
Actividades Petroleras, las cuales deberán se: entregadas por el Contratista a la CNH con la
Información Técnica, inmediatamente después de que el Contrátista haya concluido los
estudios y evaluaciones que haga al respecto. El original de dicha información deberá ser
entregado a la CNH de conformidad con la Normatividad Aplicable,-El Contratista podrá
mantener copia únicamente para efectos del cumplimiento-de sus obligaciones conforme al
presente Contrato.

69 * ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica.

El Contratista podrá usar la Información Técnica, sin costo alguno y sin
restricción, para el procesamiento, evaluación, análisis y cualquier otro propósito relacionado
con las Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido que
el Contratista deberá también entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis,

Nada de lo previsto en sel presente Contrato limitará el derecho de la CNH de
usar, vender o de cualquier otra forma disponer de la Información Técnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial; una marca registrada, o cualquier otro derecho
de propiedad intelectual del Contratista regulado por la Ley Federal de Derechos de Autor,

la Ley de la Propiedad Industrial y los Tratados Internacionales de los cuales México sea
parte.

29.2 Posesión y Uso de la Información Técnica.

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus derivados por el término de la vigencia del presente Contrato-con base en la licencia de
uso previamente otorgada por la CNH de conformidad con la Normatividad Aplicable.

29.3 Aprovechamiento de la Información Técnica resultado de las Actividades de
Reconocimiento y Exploración Superficial,

Previo cumplimiento de los requisitos y términos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al aprovechamiento comercial de la
información adquirida o interpretaciones derivadas de las actividades de Reconocimiento y
Exploración Superficial, así como cualquier producto intermedio o final generado o creado a
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible
inferir o recuperar directa o indirectamente la misma, la cual podrá incluir, de manera
enunciativa y no limitativa, procesados, reprocesados, interpretaciones y mapas.

De conformidad con la Normatividad Aplicable, el derecho al
aprovechamiento comercial exclusivo subsistirá por un plazo máximo de doce (12) Años.

Concluido el plazo anterior, el Contratista podrá continuar comercializando
los datos obtenidos por las actividades de Reconocimiento y Exploración Superficial, sia

exclusividad alguna e informando de ello a la CNH de conformidad con la Normatividad ,
Aplicable. .

29.4 Información Pública,
Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la

Información Técnica y la propiedad intelectual, toda la demás información y documentación
derivada del presente Contrato, incluyendo sus términos y condiciones, así como toda la

70 ÁREA CONTRACTUAL BG-03 y

obligación de confidencialidad;

Contrato No. CNH-R02-L.03-BG-03/2017

información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sca registrada por el Contratista en el sistema informático que
ponga a disposición el Fondo para la determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere la confidencialidad de la Información Técnica ni la
propiedad intelectual.

29.5 Confidencialidad.

- El Contratista no podrá divulgar Información Técnica a algún tercero sin el
previo -consentimiento de la CNH. El Contratista tomará todas las acciones necesarias o
apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados,
Filiales y Subcontratistas, así como los trabajadores, agentes, representantes, asesores y
abogados de dichos Subcontratistas y de las Filiales del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato y la Normatividad Aplicable. Las
disposiciones de esta Cláusula 29.5 continuarán vigentes aún después de la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el Contrato conforme
ala Normatividad Aplicable.

29.6 Excepción a la Confidencialidad.

Sin perjuicio de lo previsto en la Cláusula 29.3, la obligación de
confidencialidad no será aplicable a la información que: .

(i) Sea de dominio público y no haya sido hecha pública a través del
incumplimiento del presente Contrato;

(ii) Haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad;

(iii) Sea obtenida de terceros que tengan derecho a divulgarla sin violar una

(iv) Deba ser divulgada por requerimiento de leyes o requerimiento de
Autoridades Gubernamentales;

(v) Tenga que ser presentada para alegar lo que convenga a los intereses de
las partes durante un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
26.5, siempre que la divulgación quede sujeta a las reglas de confidencialidad de dicho
- procedimiento, y -

(vi) El Contratista suministre a sus Filiales, subsidiarias, auditores, asesores

* .legales, empleados o a las instituciones financieras involucradas en el presente Contrato en

la medida que sea necesaria para las Actividades Petroleras en el Área Contractual, en el
entendido que el Contratista será responsable de mantener la confidencialidad de tal
información y asegurarse que dichas Personas mantengan la misma de conformidad con lo
dispuesto en este Contrato y en la Normatividad Aplicable.

71 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Siempre que: (a) el hecho de no divulgarla sujetaría al Contratista a sanciones
civiles, penales o administrativas, y (b) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que se refiere el inciso (iv) anterior, la CNH
podrá solicitar al Contratista que impugne ante los tribunales competentes la orden de

divulgación, en cuyo caso la CNH deberá cubrir cualquier Costo generado por la,

impugnación.

Los subincisos (a) y (b) de la presente Cláusula no serán aplicables a lo
dispuesto en el inciso (v) anterior.

CLÁUSULA 30.
TABULADORES SOBRE LOS VALORES PROMEDIO DE LA TIERRA

El Contratista deberá llevar a cabo todas las gestiones necesarias y efectuar el
pago de los tabuladores sobre los valores promedio de la tierra con los que llevará a cabo las

negociaciones a que hace referencia el inciso (c) de la Cláusula 3.3 a partir de la Fecha *

Efectiva.

CLÁUSULA 31.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
reciba:

A la CNH:

Av. Patriotismo No. 580, piso 2,
Colonia Nonoalco,

Benito Juárez, Ciudad de México,
C.P. 03700

A NEWPEK:

Av. Gómez Morin No. 1111,

Colonia Carrizalejo,

San Pedro Garza García, Nuevo León,
C.P. 66254,

A VERDAD MÉXICO:

Calle Ayuntamiento No. 53,
Colonia Barrio San Pablo,
Iztapalapa, Ciudad de México,
C.P.09000.

72 ÁREA CONTRACTUAL BG-03

Contrato No, CNH-R02-1.03-BG-03/2017

o en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se
indica anteriormente. Queda entendido que cualquier notificación realizada por la CNH al
Operador se considerará realizada a cada una de las Empresas Participantes para todos los
efectos de este Contrato.

CLÁUSULA 32.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto.
Sin perjuicio de lo establecido en el numeral 3.6 de la Sección III de las Bases de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez en cuanto a la
interpretación de sus propios términos. Quedan incorporados formando parte indivisible e
integrante del presente Contrato, los siguientes Anexos:

Anexo 1: Coordenadas y Especificaciones del Área Contractual

, Anexo 2; Modelo de Garantía Corporativa
Anexo 3: Procedimientos para Determinar las Contraprestaciones
Anexo de, Procedimientos de Contabilidad y de Registro de Costos
Anexo 5: Programa Mínimo de Trabajo .

Anexo 6-A: — Carta de Crédito

Anexo 6-B: — Póliza de Fianza ns

Anexo 7: Procedimientos de Procura de Bienes y Servicios

Anexo 8: Procedimientos de Entrega de Información y Pago de
- + Contraprestaciones del Fondo Mexicano del Petróleo para la

Estabilización y el Desarrollo

Anexo 9: Inventario de Activos

Anexo 10: Uso Compartido de Infraestructura

Anexo 11: Convenio Privado de Propuesta Conjunta

CLÁUSULA 33.
DISPOSICIONES DE TRANSPARENCIA

33.1 Acceso a la Información,

El Contratista estará obligado a entregar la información que la CNH requiera
con el fin de que ésta cumpla con lo previsto en el artículo 89 de la Ley de Hidrocarburos,
incluyendo aquelia información a la que se refiere la Cláusula 29.2, a través de los medios
que para tal efecto establezca la CNH. El Contratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

73 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

332 Conducta del Contratista y Filiales.

Cada una de las Empresas Participantes, en lo individual, y de manera
independiente a cada integrante del Contratista, así como sus Filiales, declaran y garantizan
que los directores, funcionarios, asesores, empleados y su personal y el de sus Filiales se
sujetarán a las disposiciones aplicables en materia de combate a la corrupción.

Cada una de las Empresas Participantes, declara y garantiza que no han
ofrecido o entregado dinero o cualquier otro beneficio á un servidor público o a un tercero
que de cualquier forma intervenga en alguno o algunos de los actos dentro de este
procedimiento de contratación, a cambio de que dicho servidor público realice o se abstenga
de realizar un acto relacionado con sus funciones o con las de otro servidor público, con el
propósito de obtener o mantener una ventaja, con independencia de la recepción de dinero o
un beneficio obtenido.

Asimismo se abstendrán de realizar las siguientes conductas, de manera
general, ya sea directamente o a través de un tercero:

a Realizar cualquier acción u omisión que tenga por objeto o efecto
evadir los requisitos o reglas establecidos para obtener cualquier tipo de contratación o simule
el cumplimiento de éstos;

b) Intervenir en nombre propio pero en interés de otra'u otras personas
que se encuentren impedidas para participar en contrataciones públicas, con la finalidad de
obtener, total o parcialmente, los beneficios derivados de la contratación, o

o) Ostentar influencia o poder político sobre cualquier servidor público
con el propósito de obtener para sí,o para un tercero un beneficio o ventaja, con

. independencia de la aceptación del servidor o de los servidores públicos o del resultado

obtenido.

Asimismo, cada una de las Empresas Participantes, en lo individual y de
manera independiente a cada integrante del Contratista, se asegurará que tanto ella como sus
Filiales: (1) se apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones
anticorrupción que sean aplicables, y (11) crearán y mantendrán controles internos adecuados
para el cumplimiento de lo previsto en esta Cláusula.

33.3 Notificación de la Investigación.

Cada una de las Empresas Participantes deberá notificar a la CNH y a
cualquier otra Autoridad Gubernamental competente. (i) de manera inmediata a que tenga
conocimiento, o que tenga motivos suficientes para presumir, que ha ocurrido cualquier acto
contrario a lo previsto en la Cláusula 33.2, y (ii) dentro de los cinco (5) Días siguientes a que
tenga conocimiento de cualquier investigación o proceso iniciado por cualquier autoridad,
mexicana o extranjera, relacionado con cualquier supuesta infracción a lo dispuesto en esta
Cláusula 33. Asimismo, cada una de las Empresas Participantes deberá mantener informada
a la CNH sobre el avance de la investigación y proceso hasta su conclusión.

74 ÁREA CONTRACTUAL BG-03 Y

Contrato No. CNH-R02-L.03-BG-03/2017

33.4 Conflicto de Interés.

Cada una de las Empresas Participantes se compromete a no incurrir en ningún
conflicto de interés entre sus propios intereses (incluyendo los de sus accionistas, Filiales y
accionistas de sus Filiales) y los intereses del Estado en el trato con los Subcontratistas,
clientes y cualquier otra organización o individuo que realice negocios con cualquiera de las
Empresas Participantes (sus accionistas, Filiales y accionistas de sus Filiales) con respecto a
las obligaciones del Contratista conforme al presente Contrato.

. CLÁUSULA 34. :
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional oderivados de emergencias, siniestros o alteración del orden público, el Contratista
deberá brindar las facilidades que le sean requeridas por las autoridades Tedorales
competentes.

CLÁUSULA 35,
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones,

renuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en.

relación con este Contrato deberán hacerse en español. Cualquier traducción del presente
Contrato no será considerada oficial.

CLÁUSULA 36.
EJEMPLARES

1
Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada
al principio del mismo.

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”,

C. JUAN CARLOS FEPEDA MOLINA C. BÓBERÍO BLANCO SÁNCHEZ
COMISIONADO PRESIDENTE REPRÉSENTANTE LEGAL

NEWPEK EXPLORACIÓN Y

EXTRACCIÓN, S.A. DE C.V.

75 . ÁREA CONTRACTUAL BG-03

0 Ñ
Contrato No. CNH-R02-L03-BG-03/2017

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”

C. MARTÍN ALVAREZ MAGAÑA ¡eN MCCAR' 4
TITULAR DE LA UNIDAD JURÍDICA. REPRESENTANTE LEGAL

VERDAD EXPLORACIÓN MÉXICO, $. DE
R.LDEC.V.

ASIGNACIONES Y CONTRATOS

POR “EL OBLIGADO SOLIDARIO”

PATRICK q MCCARTHY

REPRESENTANTE LEGAL
VERDAD EXPLORATION MEXICO LLC

76 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-03-BG-03/2017

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

ÁREA CONTRACTUAL BG-03
1.

2.

28950

2590

3.

4

Contrato No. CNH-R02-L03-BG-03/2017

COORDENADAS Y ESPECIFICACIONES DEL ÁREA CONTRACTUAL

Coordenadas:
Á Provinci rt A :
cortar rasta | vértice | Oeste (Longitud) Norte (Latitud)
1 97" 59 00" 25" 39 00"
2 9759 00" 25745130"
3 9755 30" 254580"
4 9758 30" 25" 48 007
E 97" 49 00" 25” 48: 00"
BG-03 Burgos 5 O ION
7 9751 00" 2544 00"
8 9751007 25 4100"
El CREI OO"
10 977 54 00" 25 3900"
Mapa:
cegrw regu aragon
o Fi

pra

y
art ro ao
Profundidad: Sin restricciones de profundidad.
Superficie aproximada en km?: 199.592 km?
ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

ANEXO 2
MODELO DE GARANTÍA CORPORATIVA

ÁREA CONTRACTUAL. BG-03
Contrato No. CNH-R02-L03-BG-03/2017

GARANTÍA CORPORATIVA !
SUSCRITA POR

|

(A | : - |

. r l

ENFAVOR DE : ¡

COMISIÓN NACIONAL DE HIDROCARBUROS

ÁREA CONTRACTUAL BG-03 '%

Contrato No. CNA-R02-1.03-BG-03/2017

CONTRATO DE GARANTÍA ”
Formato A
El presente Contrato de Garantía (la “Garantía”) se suscribe el__ de de
por , Una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en

.adelante, el “Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha __ de de. suscrito entre
el Beneficiario por una parte, y (la “Empresa Participante”) por la otra,
(según el mismo vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos
los términos escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía
tendrán el significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
> GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza al

Beneficiario, el pago puntual de cualesquiera cantidades que la Empresa Participante deba

pagar al Beneficiario en virtud del Contrato, así como el cumplimiento puntual y oportuno de

todas y cada una de las obligaciones de la Empresa Participante, de conformidad con el

Contrato, hasta por el monto de XXXXXX (XXXXXX) millones de dólates, de conformidad

con el esquema de montos a cubrir presentado en términos del inciso (c), de la Cláusula 17.2

del Contrato. Esta Garantía constituye una garantía de pago y de cumplimiento y no meramente

de cobranza, la cual deberá permanecer en pleno vigor y efecto hasta que todas las obligaciones

de la Empresa Participante garantizadas por la misma, sean pagadas o cumplidas en su

stotalidad, sujeto a lo dispuesto en la Cláusula 18.7 del Contrato y la cláusula 2 de esta Garantía.

(b) - La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantía del
Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera cambios en
el nombre, actividades autorizadas, existencia legal, estructura, personal o propiedad directa o
indirecta de la Empresa Participante; (ii) insolvencia, quiebra, reorganización o cualquier otro
procedimiento similar que afecte a la Empresa Participante o a sus respectivos activos, o (iii)
cualquier otro .acto u omisión o retraso de cualquier tipo de la Empresa Participante, el
Beneficiario o cualquier otra Persona. La garantía cubrirá específicamente obligaciones
contenidas dentro del Contrato y por ningún motivo será ejecutada por aquellas que deriven de
responsabilidad extracontractual de cualquier índole a las que le será aplicable la Normatividad
Aplicable independientemente del contenido del Contrato y de la Garantía.

(co) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o

. garantía adicional de su parte, las obligaciones de la Empresa Participante aquí garantizadas

podrán ser en ocasiones, de conformidad con el Contrato, renovadas, ampliadas, incrementadas,

3 ÁREA CONTRACTUAL BG-03 Ya

A . Contrato No. CNH-R02-L03-BG-03/2017

aceleradas, modificadas, reformadas, transigidas, renunciadas, liberadas o rescindidas, todo lo
anterior sin impedir o afectar la obligación del Garante conforme a esta Garantía.

(d) La Garantía aquí celebrada responde, como elemento determinante de la
voluntad del Beneficiario, al hecho de que la Empresa Participante respaldada aquí por el
Garante, estuvo incluida dentro del esquema de montos a cubrir entregado por el Contratista
y éste cumplió con los requisitos contenidos en el inciso (c) de la Cláusula 17.2 del Contrato a
entera satisfacción del Beneficiario y optó por determinar el monto garantizado en términos del
inciso (a) de la presente Cláusula.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier

pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las”

obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la- celebración y cumplimiento de esta Garantía; (ii) ha' cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iii) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras.circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

4 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

(b) El Garante y el Beneficiario convienen que lo “establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarsé con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta,

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios razonables
y documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir
en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por correo certificado o
registrado (o en una forma sustancialmente similar al correo) en la forma siguiente:

Sia la CNH:

Si a la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito
a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones.
Cualquier notificación u otra comunicación, deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario, Todas las comunicaciones en relación con esta
Garantía deberán ser en español.

5 ÁREA CONTRACTUAL BG-03

[NW

Y
Contrato No. CNH-R02-L03-BG-03/2017

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía
será Únicamente para efectos de conveniencia y no será considerada para la interpretación de
la misma.

CLÁUSULA $
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados,
cada uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos . |
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento. |

|
EN TESFIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma. !
: I

(A

como Garante

|

Por:
Nombre: |
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario |

Por:

Nombre: *
Título:

6 ÁREA CONTRACTUAL BG-03 0
'

Contrato No. CNH-R02-L03-BG-03/2017

CONTRATO DE GARANTÍA
_ Formato B
El presente Contrato de Garan'ía (la “Garantía”) se suscribe el __ de de
por , Una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelante, el Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha __ de de suscrito entre
el Beneficiario por una parte, y (la “Empresa Participante”) por la otra,
(según el mismo vaya.a ser modificado de acuerdo con sus términos, el “Contrato”). Todos
los términos escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía
tendrán el significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza
al Beneficiario, el pago total, puntual y completo de cualesquiera cantidades que la Empresa
Participante deba pagar al Beneficiario en virtud del Contrato, así como el cumplimiento
puntual y oportuno de todas y cada una de las obligaciones de la Empresa Participante, de
conformidad con el Contrato. Esta Garantía constituye una garantía de pago y de
cumplimiento y no meramente de cobranza, la cual deberá permanecer en pleno vigor y
efecto hasta que todas las obligaciones de la Empresa Participante garantizadas por la misma,
sean pagadas o cumplidas en su totalidad, sujeto a lo dispuesto en la Cláusula 18.7 del
Contrato y la cláusula 2 de esta Garantía.

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la
garantía del Garante no será liberada, extinguida o de otra forma afectada por: (i)
cualesquiera cambios en el nombre, actividades autorizadas, existencia legal, estructura,
personal o propiedad directa o indirecta de la Empresa Participante; (ii) insolvencia, quiebra,
reorganización o cualquier otro procedimiento similar que afecte a la Empresa Participante
oa sus respectivos activos, o (iii) cualquier otro acto u omisión o retraso de cualquier tipo de
la Empresa Participante, el Beneficiario o cualquier otra Persona. La garantía cubrirá
específicamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a
las que le será aplicable el marco normativo correspondiente independientemente de lo
contenido en el Contrato y en la Garantía.

(c) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte; las obligaciones de la Empresa Participante aquí garantizadas
podrán ser en ocasiones, de conformidad con el Contrato, renovadas, ampliadas,

7 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

. incrementadas, aceleradas, modificadas, reformadas, transigidas, renunciadas, liberadas o

rescindidas, todo lo anterior sin impedir o afectar la obligación del Garante conforme a esta
Garantía.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3 ]
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantía; (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iii) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía, El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún: miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

8 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficiario
pueda incurrir en la ejecución de esta Garantía.

CLÁUSULA 6

NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entregarse personalmente, por mensajería, por correo
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma

siguiente:

Si a la CNH:

Si a la Empresa Participante:

Sial Garante:'

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las
notificaciones. Cualquier notificación u otra comunicación, deberá de considerarse que ha
sido realizada al momento de recepción por el destinatario. Todas las comunicaciones en
relación con está Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta
Garantía será únicamente para efectos de conveniencia 'y no será considerada para la

interpretación de la misma,

9 - ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares
separados, cada uno de las cuales cuando sea firmado y entregado se considerará un original,
pero todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma. :

ct)

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por:

Nombre: *
- Título:

"
, 10 ÁREA CONTRACTUAL BG-03 Y
MA

va

Contrato No. CNH-R02-L03-BG-03/2017 —* |

I
ANEXO3 o |
l

- PROCEDIMIENTOS PARA DETERMINAR LAS L
: CONTRAPRESTACIONES

:
|

Y

ÁREA CONTRACTUAL BG-03 |

1

Contrato No. CNH-R02-L03-BG-03/2017

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato.

1. Precio Contractual

1.1. El Precio Contractual para cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos, conforme al
procedimiento establecido en este Anexo 3.

1.2. — Para cada Período se calcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo 3.

1.3. Paralos efectos de este Anexo 3 se entenderá por £ el subíndice correspondiente
al Período. En el caso que las Actividades Petroleras se realicen en un Período
que no comprenda el Mes completo, el Período será el número de Días que
efectivamente operó este Contrato.

14, El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente: -

(a) En caso que, durante el Período, el Contratista comercialice al menos el
«cincuenta por ciento (50%) del volumen de Petróleo producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Petróleo en el Período en
el que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por el volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volúmen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero

“ podrán ser considerados en el cálculo del Precio Contractual del Petróleo en
el Período. >

(b)  Sial finalizar el Período correspondiente no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta
por ciento (50%) del volumen de Petróleo producido en el Área Contractual y
medido en los Puntos de Medición en el Período, el Precio Contractual del

Contrato No. CNH-R02-L03-BG-03/2017

Petróleo se calculará a través del uso de la fórmula correspondiente, en

función del grado API y contenido de azufre correspondiente al Petróleo

extraído en el Área Contractual en el Período. Lo anterior considerando los

precios para los crudos marcadores Light Louisiana Sweet (LLS) y Brent,

publicados en el Período por una compañía internacional especializada en la
publicación de información de referencia sobre precios, de acuerdo a lo

“siguiente:

i Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo producido en el Área Contractual y medido en los
"Puntos de Medición en el Período, el Precio Contractual del Petróleo será
el promedio de los precios calculados a través del»uso de la fórmula

“ correspondiente a la fecha de cada operación de comercialización,
utilizando los precios de los marcadores de dicha fecha o, en caso de no
existir, el último valor publicado anterior a la fecha de la transacción,
ponderado de acuerdo con el volumen involucrado en cada transacción
realizada en el Período.

li. Sino se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad o custodia del Contratista, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente, considerando el promedio simple de los precios de los
marcadores durante el Período.

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Grado API del Petróleo
crudo extraído en el Área
Contractual

Fórmula aplicable para la determinación del Precio
Contractual del Petróleo

API < 21,0? PCp: = 0,468 * LLS¿ + 0.524 + Brent; — 4.630 * 5

21,0% < API <

31.19 | PC», =0.387 * LLS, + 0.570 * Brent; — 1.625 - 5
PCp¿ = 0.263 - LLS, + 0.709 » Brent; — 1,5745

PCp+ = 0,227 * LLS, + 0.749 * Brent;

31.1? < API < 39,0?
39.0” < API

Donde:

PC»,1 = Precio Contractual del Petróleo en el Período £.

API= Parámetro de ajuste por calidad, utilizando el promedio ponderado de |

Grados API del Petróleo producido en el Área Contractual en el Período £.

LLS¿= Precio promedio de mercado del Crudo Light Louisiana Sweet (LLS)

en el Período t. .

Brent¿= Precio promedio de mercado del Crudo Brent en el Período t. 74

3 ÁREA CONTRACTUAL BG-03

(9)

Contrato No. CNH-R02-L03-BG-03/2017

"S= Parámetro de ajuste por calidad, utilizando el valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Área Contractual
considerando dos decimales (por ejemplo, si es 3% se utiliza 3.00).

Las fórmulas para determinar el Precio Contractual podrán ser actualizadas en
este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerán las claves de
identificación de los precios de los crudos marcadores LLS y Brent.

En caso que los precios de los crudos marcadores LLS y Brent dejen de ser
publicados, la Secretaría de Hacienda establecerá una nueva fórmula
considerando otros crudos marcadores que sean comercializados con liquidez
*y que sean representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Petróleo se determine con base en un precio regulado, se
podrá utilizar el precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reglas aplicables a los precios de transferencia
establecidas en el Anexo 4. y

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre)
que el Petróleo producido en el Área Contractual durante el Período

correspondiente, el Precio Contractual del Petróleo a emplear conforme este *

inciso (b), podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free on board/“FOB”), en sustitución del valor
estimado a través de la fórmula correspondiente. *

Para efectos del párrafo amierior, el Contratista deberá presentar la
documentación con información verificable, publicada en el Período por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual, conforme las mediciones que realice la
CNE en el Período.

En caso que el Precio Contractual del Potróleo en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral, y que
durante el Período de que se trate exista comercialización de Petróleo con base
en Reglas de Mercado por parte del Contratista conforme al inciso (a) de este
numeral, el Precio Contractual del Petróleo en el Período se determinará
conforme a la siguiente fórmula, siempre que la diferencia entre el precio
estimado por la fórmula y el precio observado en la comercialización de

4 ÁREA CONTRACTUAL BG-03

(a)

Contrato No. CNH-R02-L03-BG-03/2017

Petróleo con base en Reglas de Mercado en el Período t sea menor o igual al
cincuenta por ciento (50%) del precio observado:

to 162 162
PreciOcomerciatización:X Di=o VPogi = Ejar V Cp,

PCp¿= VP»e

Donde:

“ PCp¿ = Precio Contractual del Petróleo en el Período £.

PreciOcomerciatización, = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Período t.

192 Y Pp ¿.: +Sumatoria del volumen de producción del Petróleo registrado
en el Punto de Medición en los Períodos t, t — 1 y en su caso, ¿— 2.
Y3% VC»,,..¡"Sumatoria del Valor Contractual del Petróleo en el Período t —
1, y en su caso, t — 2.
VPp*= Volumen de producción de Petróleo registrado en el Punto de

Medición en el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado
en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Petróleo en el Período se determinará de
la siguiente forma:

1. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCp¿ = PreciOcomerciatización: 1.5

ii. Si el precio estimado por la fórmula es menor al precio o observado, el
Precio Contractual será: -

PC» = PreciOcomerciatización: <0,5

Cualquier variación en el Valor Contractual del Petróleo producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del

5 ÁREA CONTRACTUAL BG-03

1,5,

(a)

(b)

Contrato No. CNH-R02-1.03-BG-03/2017

Petróleo, el Contratista deberá haber comunicado previamente al cierre del
Período, las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independienternente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Petróleo y el precio promedio ponderado
que obtenga, derivados de la comercialización del Petróleo que le corresponda
como Contraprestaciones.

El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente:

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Condensados producido en el Área
Contractual y medido en los Puntos de Medición en el Periodo, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado, el Precio Contractual de los Condensados en el
Período en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderado por el volumen que en cada caso
corresponda, al que el Contratista haya realizado o comprometido la
comercialización, :

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual de los
Condensados en el Período.

Si al finalizar el Período correspondiente, no se ha registrado comercialización
bajo Reglas de Mercado por perte del Contratista, de al menos el cincuenta
por ciento (50%) del volumen de Condensados producido en el Área
Contractual y medido en los Puntos de Medición en el Período, el Precio
Contractual de los Condensados sé calculará considerando el precio promedio
para el crudo marcador Brent publicado en el Periodo £ por una compañía
internacional especializada en la publicación de información de referencia
* sobre precios, de acuerdo a lo siguiente:

1. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados producido en el Área Contractual y medido en
los Puntos de Medición en el Período, el Precio Contractual de los
Condensados será el promedio de los precios calculados mediante fórmula
a la fecha de cada operación de comercialización o, en caso de no existir,
el último valor publicado anterior a la fecha de la transacción, utilizando
los precios del crudo marcador de dicha fecha, ponderado de acuerdo al
volumen involucrado en cada transacción realizada en el Período.

6 ÁREA CONTRACTUAL BG-03 %

(c)

Contrato No. CNH-R02-L.03-BG-03/2017

li. Si no se realizó comercialización debido a que el volumen de

Condensados producido en el Periodo y registrado en el Punto de |

* Medición se mantuvo almacenado bajo la propiedad o custodia del
Contratista, el Precio Contractual de los Condensados se calculará a través
del uso de la fórmula correspondiente, considerando el promedio simple
del precio del marcador durante el Período.

La fórmula para calcular el Precio Contractual de los Condensados es:
PC¿ = 0.815Brentp¿ — 1.965

Donde:

PCc: = Precio Contractual de los Condensados en el Período £.
Brentp= Precio del Crudo Brent en el Período t.

La fórmula para determinar el Precio Contractual podrá ser actualizada en este
Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al'que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerá la clave de identificación
del precio del crudo marcador Brent.

En caso que el precio del crudo marcador Brent deje de ser publicado, la

* Secretaría de Hacienda establecerá una nueva fórmula considerando otro u

otros marcadores que sean comercializados con liquidez y que sean
representativos de las condicicnes de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta de los Condensados se determine con base en un precio
regulado, se podrá utilizar el precio de dicha transacción para la determinación
del Precio Contractual sujeto a las reglas aplicables a los precios de
transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual de los Condensados en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de la fórmula establecida en el inciso (b) de este numeral, y que durante
el Período de que se trate exista comercialización de Condensados con base
en Reglas de Mercado por parte“del Contratista conforme al inciso (a) de este
numeral, el Precio Contractual de los Condensados en el Período se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de los Condensados con base en Reglas de Mercado en el Período t sea menor
o igual al cincuenta por ciento (50%) del precio observado:

7 - ÁREA CONTRACTUAL BG-03

()

Contrato No. CNH-R02-1.03-BG-03/2017

i 162
PreciOcomerciatización : Piso VPega —
VPes

Ple =
Donde:

PCc+ = Precio Contractual de los Condensados en el Período t.
PreciOcomercialización, = Precio observado en la comercialización de
- Condensados con base en Reglas de Mercado en el Período £.

12 VPe¿-¡= Sumatoria del Volumen de Producción de Condensados
registrado en el Punto de Medición en los Períodos t, t — 1 y en su caso, t—
2. ,

A VC¿;-¡ = Sumatoria del Valor Contractual de los Condensados en el
Período t — 1, y en su caso, t— 2.

VP¿¿= Volumen de Producción de Condensados registrado en el Punto de
Medición en el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de
Mercado en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual de los Condensados en el Período se
determinará de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio vbservado, el Precio
Contractual será:

PC¿, = Preciocomerciatización: <1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será: 7

PCc: = PreciOcomerciatización:X0.5

Cualquier variación en el Valor Contractual de los Condensados producidos
en el Periodo inmediato anterior o en los dos Períodos inmediatos anteriores,
que persista considerando la determinación del Precio Contractual conforme
+lo establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre
del Período las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas

8 ÁREA CONTRACTUAL BG-03 Y

1.6,

(a)

(b)

(o)

Contrato No. CNH-R02-L03-BG-03/2017

de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Condensados y el precio promedio

. ponderado que obtenga, derivados de la comercialización de los Condensados
que le correspondan como Contraprestaciones.

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (etano, propano y butano).

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del votumen de Gas Natural producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Gas Natural en el Período
enel que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por la equivalencia calórica en millones de BTU del
volumen que en cada caso corresponda, al que el Contratista haya realizado o
comprometido la comercialización.

+ Enel caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento
o procesamiento intermedio, el precio de venta y el volumen correspondientes
a la transacción de la Filial o parte relacionada con el tercero podrán ser
considerados en el cálculo del Precio Contractual del Gas Natural en el
Período. :

“Si al finalizar el Período correspondiente el Contratista comercializó menos
del cincuenta por ciento (30%) del volumen de Gas Natural producido on el
Área Contractual y medido en los Puntos de Medición en el Período con base
en Reglas de Mercado, el Precio Contractual del Gas Natural será el promedio
de los precios que fije la Comisión Reguladora de Energía para el punto en el
que el Gas Natural producido al amparo de este Contrato ingrese en el Sistema
de Transporte y Almacenamiento Nacional Integrado a la fecha de cada

operación de comercialización o, en caso de no existir, el último valor .

publicado anterior a la fecha de la transacción, ponderado por la equivalencia
calórica en millones de BTU del volumen involucrado en cada transacción
realizada en el Período. _

En caso que la comercialización se realice con partes relacionadas o que el

precio de venta del Gas Natural o de alguno de sus componentes se determine *

con base en un precio regulado, se podrá utilizar el precio de dicha transacción

9. ÁREA CONTRACTUAL BG-03

(d)

Contrato No. CNH-R02-L03-BG-03/2017" *

para la determinación del Precio Contractual sujeto a las reglas aplicables a
los precios de transferencia establecidas en el Anexo 4,

En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores hayan sido determinados
a través de la fórmula establecida en el inciso (c) de este numeral, y que
durante el Periodo de que se trate exista comercialización del Gas Natural con
base en Reglas de Mercado por parte del Contratista conforme al inciso (b) de

este numeral, el Precio Contractual del Gas Natural en el Período se

determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de Gas Natural con base en Reglas de Mercado en el Período t sea menor o
igual al cincuenta por ciento (50%) del precio observado:

a 1162 162
PreciOcomerciatización* Pico Pepi AV Cos

PCor= Vs:

Donde:

PC¿; = Precio Contractual del Gas Natural en el Período t.
PreciOcomercialización: = Precio observado en la comercialización de Gas
Natural con base en Reglas de Mercado en el Período £.
Ne VP¿¿-¡ =Sumatoria del Volumen de Producción de Gas Natural
registrado en el Punto de Medición en los Períodos t, t — 1 y en su caso, £ —
2. .

E VC¿,;- ¡"Sumatoria del Valor Contractual de Gas Natural en el Período
t— 1, y en su caso, t— 2. y
VPG¿= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Período t y expresado en su equivalencia calórica en millones .
de BTU, según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constituyen (etano, propano y butano) en la proporción .
que corresponda.

En caso que la diferencia entre.el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de
Mercado en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Gas Natural en el Período se determinará
de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCg¿ = PreciOcomerciatización:<1+5
ii. Si el precio estimado por la fórmula es menor al precio observado, el

Precio Contractual será: *

10 ÁREA CONTRACTUAL BG-03 /

(e)

17.

Contrato No. CNH-R02-L03-BG-03/2017

PCg: = Precicomercialización 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo 3,

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Gas Natural, el Contratista deberá haber comunicado previamente al cierre del
Período las características relevantes de la comercialización realizada
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Gas Natural y el précio promedio
ponderado que obtenga, derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.

En cada Período, en el vaso de ventas de Hidrocarburos por parte del Contratista
que no sean libres a bordo (free on board/“FOB”) en el Punto de Medición, el
Precio Contractual en el Punto de Medición será el equivalente, en Dólares por
unidad de medida respectiva, de los ingresos netos observados recibidos por la
comercialización de cada tipo de Hidrocarburo, considerando los costos
necesarios observados de transporte, Almacenamiento, logística y todos los
demás costos incurridos para el traslado y comercialización de Hidrocarburos
entre el Punto de Medición y el punto de venta, dividido entre el volumen de
Petróleo crudo, Condensados y Gas Natural, según sea el caso, medido en el
Punto de Medición.

En estos casos, el Precio Contractual del Período se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo.

- Dicha reducción será igual al resultado de dividir el costo total de transporte,

138.

Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado
durante el Período entre el volumen de Hidrocarburos medido y el registrado en.
el Período. :
Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los
costos que sean justificadamente necesarios, incluyendo la contratación de
servicios e infraestructura de transporte, Almacenamiento, tratamiento,
acondicionamiento, procesamiento, licuefacción (en el caso del Gas Natural),
comercialización y seguros. :

En caso que el precio observado' en la comercialización corresponda a un

1 ÁREA CONTRACTUAL BG-03

1.9.

(a
(o)
(9)
(d)

(e)
(0)

1.10.

. Contrato No. CNH-R02-L03-BG-03/2017

producto que resulte de acondicionar los Hidrocarburos Netos producidos en el
Área Contractual con otros Hidrocarburos mediante la mezcla de ambas
corrientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en el Área
Contractual, considerando el costo de los otros Hidrocarburos que se adquieran
para dicho acondicionamiento. El registro de información relativa al Precio
Contractual deberá acompañarse de la documentación soporte relacionada con la
comercialización y con la adquisición de dichos otros Hidrocarburos, así como
la documentación correspondiente a la metodología para distribuir el valor entre
los Hidrocarburos utilizados para componer el producto comercializado.

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a las
Reglas de Mercado. En caso que los costos mencionados resulten de acuerdos
con partes relacionadas, se deberán seguir las reglas relativas a los precios de
transferencia establecidas en el Anexo 4. Los costos a que hace referencia este
numeral serán sujetos de las actividades de verificación que corresponden a la
Secretaría de Hacienda.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logística a que hace referencia el numeral 1.7 de este Anexo, los siguientes:
Los costos por el servicio de comercialización o costos financieros asociados
a la cobertura de dichos Hidrocarburos; t
Intereses u otros costos asociados al financiamiento de las actividades;
Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la
Normatividad Aplicable;
Los costos asociados a la atención de derrames o emergencias ambientales que
sean resultado de acciones negl'gentes o dolosas del Contratista;
Las Obligaciones de Carácter Fiscal que resulten aplicables, y
Las sanciones o penalizaciones.

La información y documentación relativa a la determinación de los Precios
Contractuales deberá ser presentada y registrada mediante el sistema informático
que el Fondo ponga a disposición del Contratista.

2, Valor Contractual de los Hidrocarburos en el Período t:

2.1.

El Valor Contractual de los Hidrocarburos será determinado con base en el
volumen de Hidrocarburos Netos por tipo de Hidrocarburo usando la siguiente
fórmula:

VCH; =VCp¿ + V CG; +VCcs
Donde:

VCH;¿= Valor Contractual de los. Hidrocarburos en el Período t,

2 ÁREA CONTRACTUAL BG-03

2.2.

Contrato No. CNH-R02-L03-BG-03/2017 *

VCp ¿> Valor Contractual del Petróleo en el Período t:
VC¿¿= Valor Contractual del Gas Natural en el Período t.
VC¿= Valor Contractual de los Condensados en el Período £.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames
de Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia o
siniestro. : :

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:

(a) Valor Contractual del Petróleo en el Período t:
VCps = PCp e * V Pp,
Donde:

VCp;= Valor Contractual del Petróleo en el Período £.

PC»; El Precio Contractual del Petróleo en el Periodo £: El precio del
Petróleo producido en el Área Contractual, en Dólares por Barril, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.4 de
este Anexo 3.

VP»,¿= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Período £.

(b) Valor Contractual de los Condensados en el Período t:
VCes = PCos *VPes
Donde:

VC¿¿= Valor Contractual de los Condensados en el Período £.

/ PC¿¿— El Precio Contractual de los Condensados en el Período £: El precio de
los Condensados producidos en el Área Contractual, en Dólares por Barril,
que se determina cada Período en el Punto de Medición, conforme al numeral
1.5 de este Anexo 3.

VP¿«= Volumen neto de Producción de Condensados registrado en el Punto
de Medición en el Período t.

(e) Valor Contractual de Gas Natural en el Período t:

Vos =D, Pos *VPoss

13 r ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Donde:

VC¿¿= Valor Contractual del Gas Natural en el Período t.

i = Cada uno de los productos que constituyen el Gas Natural y sus líquidos,
según se trate de metano, etano, propano o butano,

PCc.¡= El Precio Contractual de cada componente que constituye el Gas
Natural y sus líquidos en el Período £, en Dólares por millón de BTU, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.6 de
este Anexo 3.

VPa,,¡= Volumen neto de Producción, registrado en el Punto de Medición en
el Período £ y expresado en su equivalencia calórica en millones de BTU,

según se trate de Gas Natural (metano) o de cada uno de sus líquidos (etano,

propano y butano).

3. Contraprestación como porcentaje del Valor Contractual dé los Hidrocarburos

- 3.1. — El Estado recibirá el veintitrés punto cincuenta y seis por ciento (23,56%) del

Valor Contractual de los Hidrocarburos para el Mes de que se trate.

3.2 La Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos
se ajustará de conformidad con el Mecanismo de Ajuste establecido en el numeral
4.3 de este Anexo 3. .

4. Procedimientos para calcular las Contraprestaciones
4.1. Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo mediante
la aplicación de la tasa correspondiente al Valor Contractual del Petróleo, al
Valor Contractual del Gas Natural y al Valor Contractual de los Condensados
producidos en el Período. En el caso del Gas Natural, el monto de Regalías se
determinará por separado según se trate de Gas Natural (metano) o de cada uno
de sus líquidos (etano, propano y butano) considerando la tasa y el Valor
Contractual que a cada uno corresponda, determinados con base“en el Precio
Contractual y el volumen de cada uno de los productos mencionados.

El mecanismo para la determinación de las Regalías será ajustado cada Año en
el Mes de enero considerando la primera publicación de variación anual
observada en el Mes de diciembre del Año previo (en adelante 1,1) del Índice
de Precios al Productor de los Estados Unidos de América o el que lo sustituya,
tomando el Año 2017 como Año base.

El proceso para determinar los montos a pagar será el siguiente:

(a)  Al'Valor Contractual del Petróleo, se le aplicará la siguiente tasa:
i. Cuando el Precio Contractual del Petróleo sea inferior a A,,, se aplicará la

: 14 ÁREA CONTRACTUAL BG-03

(b)

(0

siguiente: .
Tasa ="7,5%

Para ajustar por inflación, la actualización del parámetro A,, se realizará
anualmente de acuerdo con la siguiente fórmula:

Ay = Aga * (+ mp1)

Donde A, toma valores desde el Año base hasta el último Año en el que haya
referencia, Az = 45.95 a en el Año base y n indica el Año
correspondiente.

ii Cuando el Precio Contractual del Petróleo sea mayor o igual a Ap:

Tasa = [(3, x Precio Contractual del Petróleo) + 1.51%

Para ajustar por inflación, la actualización del parámetro B,, se realizará
anualmente de acuerdo a la siguiente fórmula:

Bras

Ba= (+ ma)

Donde B,, toma valores desde el Año base hasta el último Año en el que haya

referencia, Bz = 0.131 en el Año base y n indica el Año correspondiente.

Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

Precio Contractual del Gas Natural

Tasa
Cn

Para ajustar por inflación, la actualización del parámetro C,, se realizará
anualmente de acuerdo a la siguiente fórmula:

Cn = Epa + (14 Tp 1)

Donde C, toma valores desde el Año base hasta el último Año en el que haya
referencia, C¿ = 95.74 e en el Año base y n indica el Año correspondiente.

Al Valor Contractual del Gas Natural No Asociado, se le aplicará la siguiente
tasa:

i. Cuando el Precio Contractual del Gas Natural No Asociado sea menor o
igual a D,,, la Tasa será de 0%.

Para ajustar por inflación, la actualización del parámetro D,, se realizará
anualmente de acuerdo a la siguiente fórmula:

15" . ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Y

yO NE

Contrato No, CNH-R02-L03-BG-03/2017

Da = Doa ? (+ Mp4) i

Donde D,, toma valores desde el Año base hasta el último Año en el que haya
referencia, D,= 4,79 a en el Año base y n indica el Año
correspondiente,

li, Cuando el Precio Contractual del Gas Natural sea mayor a D,, y menor a
Er, la tasa se calculará de acuerdo a la siguiente fórmula: !

Tasa'=

(Precio Contractual del Gas Natural — D,)x60.5
Precio Contractual del Gas Natural

Para ajustar por inflación, la actualización del parámetro E, se realizará l
anualmente de acuerdo a la siguiente fórmula: :

En = Epi + (14701) . !

Donde E,, toma valores desde el Año base hasta el último Año en el que haya
referencia, Ez =5.26 m7 en el Año base y n indica el Año |
correspondiente.

ii. — Cuando el Precio Contractual del Gas Natural sea mayor o igual a E,,; |
Precio Contractual del Gas Natural

as

Tasa=

Para ajustar por inflación, la actualización del parámetro F, se realizará
anualmente de acuerdo con la siguiente fórmula:

En = Fx + (14 Mp1) . !

Donde E, toma valores desde el Año base hasta el último Año en el que haya :
referencia, F, = 95.74en el Año base y n indica el Año correspondiente. i

(d)  AlValor Contractual de los Condensados se le aplicará la siguiente tasa:

Cuando el Precio Contractual de los Condensados sea inferior a G,,, se

aplicará la siguiente: o
Tasa = 5%

"Para ajustar por inflación, la actualización del parámetro G, se realizará
anualmente de acuerdo con la siguiente fórmula:

Gr = Gp-1* (1 + mp1)

Donde G,, toma valores desdeel Año base hasta el último Año en el que haya
referencia, (1, = 57.44 2 en el Año base y n indica el Año correspondiente.

16 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

ii. Cuando el Precio Contractual de los Condensados sea mayor o igual a G,,:
Tasa = [(H, * Precio Contractual de los Condensados) — 2.51%

Para ajustar por inflación, la actualización del parámetro H,, se realizará
anualmente de acuerdo con la siguiente fórmula:

|
1
|
!
1
|
A, |
H,y = HL 1

EE) |

- 1

, * Donde H,, toma valores desde el Año base hasta el último Año en el que haya !
referencia, con H, = 0.131 enel Año base y n indica el Año correspondiente. |

|

l

i

[

I

El índice de precios al productor de los Estados Unidos de América a que se
refiere esta sección corresponderá al primer índice publicado para el Mes de
diciembre del Año inmediato anterior por el Bureau of Labor Statistics de los
Estados Unidos de América, con identificación WPU00000000 sin ajuste |
estacional, que corresponde al índice de todas las mercancías, o en su caso, el que -

lo sustituya por decisión de la institución emisora. En-caso de ajustes o revisiones
a dicho índice de precios, prevalecerá la primera versión publicada, En caso de !
modificación a la referencia de índice, la Secretaría de Hacienda deberá dar a i
conocer la nueva referencia.

4,2. Cuota Contractual para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan de
Desarrollo aprobado por la CNH, se realizará en efectivo de conformidad con las .
siguientes cuotas: i

(a) Durante los primeros 60 Meses de vigencia del Contrato:
1,214.21 pesos mexicanos por kilómetro cuadrado.

(b)” A partir del Mes 61 de vigencia.del Contrato y hasta la terminación de su
vigencia: :

2,903.54 pesos mexicanos por kilómetro cuadrado,

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad i
con la Normatividad Aplicable, el primero de enero de cada Año, considerando
el Período comprendido desde el décimo tercer Mes inmediato anterior y hasta el
último Mes anterior a aquél en que se efectúa la actualización, aplicándoles el !
factor de actualización que resulte de dividir el Índice Nacional de Precios al |
Consumidor del Mes inmediato anterior al más reciente del Período, entre el !
Índice Nacional de Precios al Consumidor correspondiente al Mes anterior al más

17 ÁREA CONTRACTUAL BG-03 Me !

a WO

Contrato No. CNH-R02-L03-BG-03/2017

antiguo del Período, publicado por el Instituto Nacional de Estadística y
Geografía o en su caso el que lo sustituya,
4.3. Mecanismo de Ajuste
/
El Mecanismo de Ajuste aplicable se determinará de la siguiente forma,
dependiendo del tipo de Hidrocarburo de que se trate:

(a) La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Petróleo y de los Condensados que reciba
el Estado en cada Período, se calculará considerando un factor de ajuste de la
siguiente forma:

TRp¿ = My + ARpg

Donde:

TRp¿= Tasa aplicable al Valor. Contractual del Petróleo y de los
Condensados producidos en el Área Contractual en el Período £.

M, = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = veintitrés punto cincuenta y seis por cierito
(23.56%), en términos de lo establecido en el numeral 3.1 de este Anexo
3. .

ARp,¿= Factor de ajuste en el Período £.

El factor de ajuste (ARp*) se calculará con base en el promedio diario de
producción agregada de Petróleo y de Condensados registrada durante el Período
t y los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio | Fórmula aplicable para determinar el Factor de

. diaria Ajuste
: Qp: < Upa ARp¿=0
: Up < < U, : —U,
pa < Qpr Pa ARo: = Max]0, Mp — Rp] E 22)
Up — Up,
Upa < Qpg ARp¿ = Maxj0, Mp — Rp.e]
Donde:

Qp,:= Promedio, en miles de barriles diarios, de la producción agregada
de Petróleo y de Condensados registrada durante el Período t y los dos
Periodos inmediatos anteriores. En el primer y segundo Período en que
exista producción de Petróleo o Condensados, el valor de Qp¿ será el
promedio de la producción agregada desde el primer Período,

ARp ¿= Factor de ajuste en el Período t. .
Rp¿= Tasa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo 1, que se determinará mediante
la división de la suma de las Regalías por Petróleo y las Regalías por

18 ÁREA CONTRACTUAL BG-03 y

(b)

Contrato No. CNH-R02-L03-BG-03/2017

Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados. El monto de las Regalías referidas se
establecerá de acuerdo al numeral 4.1, inciso (a) si se trata de Petróleo o
inciso (d) si se trata de Condensados.

Mp =20%.

Up,1= 30 mil barriles diarios.

Up 2= 120 mil barriles diarios.

La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Gas Natural que reciba el Estado en cada
Período, se calculará considerando un factor de ajuste de la siguiente forma:

TRor =Mo +ARgr

TR¿¿”* Tasa aplicable al Valor Contractual del Gas Natural producido en
el Área Contractual en el Período £. *

My = Porcentaje minimo del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = veintitrés punto cincuenta y seis por ciento
(23.56%), 'en términos de lo establecido en el numeral 3.1 de este Anexo
3.

AR¿¿= Factor de ajuste en el Período t.

El factor de ajuste (AR¿;) se calculará con base en el promedio diario de
producción de Gas Natural registrada durante el Período t y los dos Periodos
inmediatos anteriores, con base en las siguientes fórmulas:

Fórmula aplicable para determinar el Factor
de Ajuste

ARg¿=0

Producción promedio
diaria

, Qe: =U
Uca < Que S Usa AR; = Max[0, Mo — Roe] [A = PA
. 27 Uga

Usa < Qas ARg, = Max[0, My — Ra,;]

Donde: .

Qg,: Promedio, en millones de pies cúbicos diarios, de la producción de

Gas Natural registrada durante el Período t y los dos Periodos inmediatos

anteriores. En el primer y segundo Período en que exista producción de
' Gas Natural, el valor de Q será el promedio de la producción agregada

desde el primer Período.

ARG ¿7 Factor de ajuste en el Período t.

19 . — ÁREACONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Re: La tasa ponderada aplicable al Valor Contractual del Gas Natural y i

sus líquidos para determinar el monto de Regalías respectivas en el ;

Período t, a que se refiere el numeral 4.1, inciso (b), si se trata de Gas |

Natural Asociado, o inciso (c), si se trata de Gas Natural No Asociado. La 1
. tasa ponderada se determinará mediante la división del monto de Regalías y |

por Gas Natural y sus líquidos (considerando los componentes que le Ñ !

constituyen, ya sea metano, etano, propano o butano) entre el Valor

Contractual del Gas Natural.

M¿ = 10%.

Ug 1= 80 millones de pies cúbicos diarios.

Us 2= 240 millones de pies cúbicos diarios.

44. Otros ajustes a las Contraprestaciones

(a) La Secretaría de Hacienda establecerá ajustes al monto de la Contraprestación .
como porcentaje del Valor Contractual de los Hidrocarburos, que permitan !
restaurar el balance económico del Contratista de haberse mantenido las
condiciones económicas relativas a los términos fiscales prevalecientes al !
momento en que se adjudicó el Contrato, en caso que: (1) se apliquen z
contribuciones específicas a la industria de Exploración y Extracción de
Hidrocarburos distintas a las que estuviesen vigentes al momento del fallo por +
el que se adjudicó el Contrato, respecto de dichas contribuciones, y que en
ningún caso podrán referirse a contribuciones de carácter general, o (ii) se
modifiquen elementos específicos a la industria de Exploración y Extracción
de Hidrocarburos para la determinación de las contribuciones vigentes al ¡
momento del fallo por el que se adjudicó el Contrato, respecto de dichas
modificaciones. Para tal efecto la Secretaría de Hacienda establecerá el |
mecanismo correspondiente.

(b) La Secretaría de Hacienda, a través del Fondo, notificará al Contratista
- respecto de cualquier ajuste a las Contraprestaciones que determine conforme o |
lo dispuesto en este numeral,

5. Procedimientos para el pago de Contraprestaciones

5.1. En cada Período, las Partes recibirán las Contraprestaciones correspondientes,
conforme a la medición de volumen realizada y los Precios Cóntractuales
determinados de acuerdo con el numeral 1 de este Anexo 3, contemplando lo
siguiente:

(a) El Estado recibirá el pago, a través de transferencia electrónica, por parte del -
Contratista de: .

i. Las Regalías, en Dólares, correspondientes a cada tipo de Hidrocarburo
Producido en el Período. *
li. La Contraprestación como porcentaje del Valor Contractual de los

,
20 ÁREA CONTRACTUAL BG-03 7)

Contrato No. CNH-R02-L,03-BG-03/2017

Hidrocarburos para el Estado, en Dólares, que se determine considerando
los ajustes establecidos en el numeral 4.3 de este Anexo, correspondiente
a cada Período. . |
tii. La Cuota Contractual para la Fase Exploratoria, en pesos mexicanos,. l
correspondiente a cada Período.

(b) El Contratista tendrá derecho a la transmisión onerosa de la propiedad de los
Hidrocarburos Producidos en“el Área Contractual durante el Período,
conforme al numeral 5.10 del presente Anexo. t

5,2. El Contratista deberá pagar en efectivo al Fondo las Contraprestaciones ¡
establecidas en este Contrato en favor del Estado, a más tardar el Día 17 del — *
Período subsecuente, En caso que fuera un Día inhábil, el pago se efectuará el
Día Hábil siguiente. i
Como caso excepcional, siel primer Período no comprende un Mes completo, el
pago de Contraprestaciones en favor del Estado que corresponda a dicho Período
se podrá realizar junto con el pago que corresponda al segundo Período. ¡

5.3. El Contratista deberá determinar las Contraprestaciones y efectuar el pago
correspondiente, conforme a lo establecido en este Anexo 3. Para poder efectuar
el pago, el Contratista deberá haber registrado la información relativa a los
Precios Contractuales y al volumen de producción correspondiente, en el sistema
que el Fondo establezca para tal fin, dentro de los primeros diez (10) Días Hábiles
del Mes, de conformidad con lo establecido en el numeral 1.18 del Anoxo 4..

El Contratista podrá registrar la información contenida en el párrafo anterior sin
acompañar dicho registro de la documentación que lo soporte. En tales casos
contará con un plazo para presentar dicha documentación de hasta sesenta (60) !
Días Hábiles después de haber hecho el registro correspondiente. y !

5.4. El volumen de cada Hidrocarburo Producido en el Período se determinará al
finalizar el mismo, conforme a la medición que se realice diariamente en el Punto
de Medición y que el Contratista reporte dentro de los primeros diez (10) Días
Hábiles del Mes. Asimismo, la CNH_ deberá presentar al Fondo la información
relativa a la producción del Contrato del Mes inmediato. anterior dentro de los
primeros diez (10) Días Hábiles de cada Mes.

5.5. En caso que el Contratista no reporte la medición correspondiente en el plazo
señalado en el numeral anterior, c que existan discrepancias entre la información
presentada por el Contratista y por la CNH, el Fondo calculará las
Contraprestaciones en favor del Estado con base en la medición registrada por la
CNH.

5.6.  En»caso que el Contratista no registre en el sistema que el Fondo provea para tal
efecto la información o documentación relativa al Precio Contractual en uno o
más Períodos, el cálculo y la verificación de las Contraprestaciones en favor del

21 “AREA CONTRACTUAL BG-03

Conirato No. CNH-R02-L.03-BG-03/2017

Estado se realizará con base en las fórmulas y disposiciones para la á
determinación de precio establecidas en los numerales 1.4, inciso (b); 1.5, inciso
(b), y 1.6 inciso (c) de este Anexo 3. : |

5.7. — Una vez que la información relativa a los Precios Contractuales y al volumen de
producción haya sido registrada en el sistema que se establezca para tal fin, el i
Fondo calculará las Contraprestaciones en favor del Estado del Período de que i
se trate. Cuando derivado de la información presentada por el Contratista y la
CNH, el Fondo advierta una discrepancia entre el monto de Contraprestaciones
a favor del Estado que resulten a partir de la información presentada y el monto
efectivamente pagado por el Contratista, el Fondo procederá confotme a lo
dispuesto en el numeral 5.8 de este Anexo. . l

35.8. Cualquier ajuste que se determine a las Contraprestaciones que haya pagado el i
Contratista a favor.del Estado conforme a lo establecido en el numeral 4,4 de este o
Anexo, así como las diferencias en el monto de las Contraprestaciones en favor 1
del Estado que se identifiquen de conformidad con el numeral 5.7 anterior, se !
solventará de acuerdo con lo siguiente:

: A . . . |
(e) El Fondo notificará al Contratista el ajuste o diferencia aplicable. La |
notificación referida se sujetará a lo dispuesto en los numerales 3.38 a 3.41 1

del Anexo 4 de este Contrato. —* |

!

1

|

El Fondo podrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecto designe el Contratista o a través de los sistemas
electrónicos que el Fondo establezca o determine. . !

(b) En caso que el ajuste resulte en un saldo a favor del Contratista, éste se
acreditará contra el monto correspondiente a las Contraprestaciones pagaderas |
por el Contratista en el Período siguiente al que ocurra la determinación. En :
este caso, el Fondo deberá emitir, junto con la notificación, un comprobante
en el que haga constar el saldo acreditable a favor del Contratista.

(9) En caso que el ajuste resulte en un saldo a favor del Estado, el Contratista
tendrá cinco (5) Días Hábiles a partir de la notificación respectiva para cubrir
el pago respectivo. Si el Contratista no realiza el pago dentro de este plazo,
estará obligado a cubrir el monto del ajuste notificado por el Fondo más una 1
penalización diaria por mora que aplicará a partir del Día Hábil siguiente a. ,
aquel en que se realice la notificación. La penalización se determinará como !
la tasa diaria, capitalizable diariamente sobre el saldo pendiente respectivo,
equivalente en términos anuales a la Tasa de Interés Interbancaria de
Equilibrio a 28 días al momento de la notificación respectiva más veinte
puntos porcentuales (THE + 20%).

5.9. Tratándose de Hidrocarburos extraídos durante las pruebas a que se refiere la .
Cláusula 5.3 del Contrato, el Contratista deberá pagar las Contraprestaciones en |

22 ÁREA CONTRACTUAL BG-03

(a

0)

(0)

5.10,

5.10.1

5.10,2

5.10.3

Contrato No. CNH-R02-L03-BG-03/2017

favor del Estado, a más tardar el Día 17 del Período siguiente a aquel en que el
Contratista presente el informe de Evaluación a la CNH a que se refiere la
Cláusula 5.4. Para determinar las Contraprestaciones en favor del Estado a que
se refiere este numeral, el Valor de los Hidrocarburos extraídos durante las
pruebas a que se refiere la Cláusula 5,3 se determinará considerando lo siguiente:

El Precio Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente a un orudo de 25 grados API y 0% de azufre establecida en el
numeral 1.4 de este Anexo, inciso (b), considerando el promedio simple de los
precios de los marcadores correspondientes a la fecha de cada prueba.

El Precio Contractual del Condensado se calculará a través del uso de la
fórmula correspondiente en el numeral 1.5 de este Ánexo, inciso (b),
considerando el promedio simple del precio del erudo marcador
correspondiente a la fecha de cada prueba.

El Precio Contractual del Gas Natural será determinado considerando los
precios a que se refiere el numeral 1.6 de este Anexo correspondientes a la
fecha de cada prueba. 7

En caso de que en la fecha de alguna prucba no exista alguno de los precios
utilizados para calcular el Precio Contractual, se deberá utilizar el último valor
publicado anterior a la fecha de prueba de que se trate.

Transmisión de la propiedad. El Estado transmitirá al Contratista la propiedad de
los Hidrocarburos producidos en el Área Contractual durante el Período,
conforme a las siguientes reglas:

Para efectos de lo dispuesto en el inciso (b) del'numeral 5.1 de este Anexo, los

Hidrocarburos extraídos dentro del Área Contractual y hasta el Punto de ”

Medición son propiedad del Estado. Sin perjuicio de lo anterior, el Contratista
tendrá la custodia y posesión de los Hidrocarburos en todo momento, por lo que
será responsable de trasladar los Hidrocarburos al Punto de Medición, conforme
alo dispuesto en el Contrato y a la Normativa Aplicable.

El Coniratista tendrá derecho a la Contraprestación señalada en el inciso (b) del
numeral 5.1 de este Anexo, sólo cuando exista producción en el Área
Contractual, incluyendo la Extracción de Hidrocarburos durante las pruebas a
que se refiere la Cláusula 5.3, por lo que en tanto no exista producción, bajo
ninguna circunstancia será exigible la Contraprestación en favor del Contratista
ni se le otorgará anticipo alguno.

La entrega jurídica de los Hidrocarburos al Contratista será continua y “la
transmisión de la propiedad del volumen de Hidrocarburos por parte del Estado
al Contratista conforme al inciso (b) del numeral 5.1 de este Anexo se realizará
en la brida de salida del Punto de Medición, donde se llevarán a cabo los registros

. Contrato No. CNH-R02-1.03-BG-03/2017

diarios conforme a la Cláusula 12. Una vez que reciba los Hidrocarburos, el |
Contratista podrá realizar la enajenación de los mismos y estará obligado al pago |
de las Contraprestaciones que correspondan de conformidad con lo establecido |
en el contrato y este Anexo. s i

A
s Durante el Período, el Estado transmitirá al Contratista la propiedad de los
Hidrocarburos registrados conforme al párrafo anterior, en el Punto de Medición,
siempre que el Contratista se encuentre al corriente en el cumplimiento del pago
de las Contraprestaciones en favor del Estado que sean exigibles desde la Fecha
Efectiva y hasta el día en que se transmite la propiedad, conforme a los términos
del Contrato y de este Anexo. Los registros que se generen diariamente conforme
al presente numeral constituyen comprobantes de entrega al Contratista del
volumen que en ellos se asienten y surtirán los efectos del artículo 2284 del

¿Código Civil Federal. .

5.10.4 El Contratista será responsable de la custodia y posesión de los Hidrocarburos en
todo tiempo, es decir, tanto antes como después de que se lleve a cabo la
transmisión de la propiedad en el Punto de Medición, y en ningún caso se :
efectuará la entrega física o real de los Hidrocarburos al Estado ni éste realizará 1
la entrega física o real de los mismos al Contratista.

5.11. Una vez que la Contraprestación del Estado haya sido determinada y pagada,

incluyendo en su caso los ajustes que deriven de conformidad con lo establecido
en este Anexo, procederá lo siguiente:

(a) La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos Netos del Período por tipo de Hidrocarburo. Una copia
del acta deberá ser entregada al Fondo para sus registros.

(b) El Fondo emitirá el certificado de pago correspondiente siempre y cuando el
Contratista se encuentre al corriente en el cumplimiento del pago de las
Contraprestaciones en favor del Estado y lo enviará a la CNH, con copia al
Contratista. La CNH entregará el certificado de pago al Contratista dentro de : '
los cuarenta (40) Días Hábiles posteriores a que haya recibido el mismo.

5.12. En caso de que el Contratista no realice el pago de las Contraprestaciones a favor
del Estado en el plazo indicado en el numeral 5,2 de este Anexo, el Contratista . |
será acreedor a una penalización por mora determinada a través de una tasa diaria,
equivalente en términos anuales a la Tasa de Interés Interbancaria de Equilibrio !
a 28 días vigente al vencimiento del plazo referido en el numeral 5.2 de este i
Anexo más veinte puntos porcentuales (TIE + 20%), capitalizable diariamente |
sobre el Valor de los Hidrocarburos que sea calculado con base en la medición
de volumen registrada por la CNH y las fórmulas y condiciones para la
determinación de precio establecidas en los numerales 1.4, inciso (b); 1.5 inciso

E | |
[eo] 7 . 24 : ÁREA CONTRACTUAL BG-03

5.13.

Contrato No. CNH-R02-L03-BG-03/2017 |

(b), y 1.6 inciso (c), de este Anexo.

En caso que, al finalizar el Período, el Contratista no realice el pago de las
Contraprestaciones o las penalizaciones aplicables que sean exigibles durante el

. mismo en términos de lo establecido en este Anexo, el Fondo notificará a CNA

para que ésta proceda conforme lo previsto en este Contrato y en la Normatividad
Aplicable respecto de sanciones y de la recisión administrativa.

En caso de que proceda el finiquito conforme al numeral 23.6 del Contrato, éste
preverá la liquidación de las Contraprestaciones que no hubieren sido aún
exigibles y se hayaxí generado con motivo de la entrega jurídica de la Producción.

6. Procedimientos para la verificación de Contraprestaciones

6.1.

(a)

(b) :

(e)

(d)

(e)

(6

(2)

El Fondo:

Tendrá a su cargo la administración de los aspectos financieros del Contrato
y demás elementos previstos en la Ley del Fondo Mexicano del Petróleo, sin
perjuicio de las atribuciones que le correspondan a la CNH.

Recibirá las Contraprestaciones a favor del Estado y los demás pagos en favor
del Estado que correspondan de conformidad con lo establecido en este
Contrato y sus Anexos.

Llevará los registros de información que se requieran para calcular y
determinar las Contraprestaciones establecidas en este Contrato y para realizar
las demás funciones a su cargo. :
Realizará para cada Período el cálculo de las Contraprestaciones que conforme
a este Contrato correspondan al Estado y notificará al Contratista sobre
cualquier ajuste que se deba realizar, de conformidad con lo establecido en el
numeral 5 anterior,
En caso de identificar posibles discrepancias o errores en el cálculo o captura
de Contraprestaciones en favor del Estado correspondientes a Períodos
previos al inmediato anterior, el Fondo deberá notificar al Contratista y a la
Secretaría de Hacienda para que ésta pueda ejercer sus facultades en materia
de verificación y determine, en su caso, los ajustes aplicables.

Lo anterior, sin perjuicio de que el Fondo, en el ámbito de sus atribuciones,
rectifique errores que detecte en el cálculo de Contraprestaciones, conforme a
los mecanismos que determine para tal efecto.
Notificará a la Secretaría de Hacienda respecto de la recepción de
observaciones y solicitudes a que se refiere el numeral 1.9 del Anexo $ y
avisará a la Secretaría de Hacienda y a la CNH sobre irregularidades que

detecte en el ejercicio de sus funciones a efecto de hacer valer los derechos -

que correspondan al Estado conforme al Contrato, o se apliquen las penas o
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
o penales que resulten aplicables,

Recibirá del Contratista la información y documentación relacionada con el
Valor Contractual de los Hidrocarburos, los Precios Contractuales y los

25 ÁREA CONTRACTUAL BG-03

6.2,

(a)

(b)

(5)

(d)

Contrato No. CNH-R02-L03-BG-03/2017

Costos requeridos para la ejecución del Contrato, y llevará un registro de
dichos conceptos.

La Secretaría de Hacienda:

Realizará la verificación de los aspectos financieros del Contrato relacionados
con las Contraprestaciones y demás elementos previstos en la Ley de Ingresos
“sobre Hidrocarburos.
Verificará el correcto pago de las Contraprestaciones a favor del Estado y los
demás pagos en favor del Estado que correspondan durante la vigencia del
Contrato de conformidad con lo establecido en este Anexo. - o
Notificará al Fondo respecto de cualquier ajuste a las Contraprestaciones que
determine conforme a lo dispuesto en el numeral 4.4 de este Anexo.
Podrá solicitar al Contratista y a los terceros la información que requiera para
el correcto ejercicio de sus funciones, conforme a lo establecido en este
Contrato.

26 - ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

ANEXO 4
PROCEDIMIENTOS DE CONTABILIDAD YDE y)
REGISTRO DE COSTOS

el

ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1.03-BG-03/2017

PROCEDIMIENTOS DE CONTABILIDAD Y DE REGISTRO DE COSTOS

1. Procedimientos de Contabilidad y de Registro de Costos

Sección L De la contabilidad.

1.1 Estos Procedimientos de Contabilidad y de Registro de Costos tienen por
objeto definir la manera en la que el Operador registrará e informará las
operaciones que se deriven del objeto del Contrato.

Para efectos de este Anexo, en adición a las definiciones establecidas en el
Contrato, se considerarán las definiciones incluidas en los lineamientos
aplicables que emita la Secretaría de Hacienda vigentes a la fecha de
adjudicación del Contrato.

1.2 El Operador deberá llevar su contabilidad conforme a lo establecido en el
: Código Fiscal de la Federación, su Reglamento y las Normas de Información
Financiera vigentes en México; misma que deberá plasmarse en idioma español
y consignar los valores en la Moneda de Registro, en pesos mexicanos,
independientemente de la Moneda Funcional y Moneda de Informe utilizada

por el Operador que será en Dólares.

1.3 Independientemente de lo establecido en el Código Fiscal de la Federación, el
Operador deberá mantener la contabilidad, información y documentación
relacionada con los Costos en su domicilio fiscal por un plazo de cinco (5)
Años después de que haya concluido el Contrato.

1.4 El Contratista deberá registrar los ingresos por la venta de los Hidrocarburos y
los que reciba por la prestación de servicios a terceros a que se refiere el Anexo
.10 o por la venta o disposición de Subproductos en el sistema informático que

el Fondo ponga a su disposición.

Sección IL De la Cuenta Operativa.

1.5 Los Costos relacionados con el objeto del Contrato serán registrados dentro de
la Cuenta Operativa en el Período que se realicen de acuerdo al catálogo de
cuentas contables publicado por el Fondo y conforme a lo señalado en el
numeral 1.7 del presente Anexo.

1.6 El Operador no podrá duplicar Costos que ya hubieren sido registrados en la
Cuenta Operativa. En el caso en que el Contratista participe en más de un
Contrato, sólo podrá registrar las cantidades amparadas y/o desglosadas por los
Comprobantes Fiscales Digitales por Internet y/o comprobantes de residente”
en el extranjero correspondientes a los Costos, efectivamente pagados para la
ejecución de las actividades incurridas al amparo de esto Contrato.

2 ÁREA CONTRACTUAL BG-03

Contrato No. CNF-R02-L03-BG-03/2017

actividad Petrolera y Tarea; Centro de Costos, categoría de Costo y cuenta
contable que para tal efecto se establezca en el sistema informático del Fondo,
conforme a los programas de trabajo y los presupuestos indicativos que sean
presentados a la CNH.

- : Respecto a las Actividades Petroleras, Sub-actividades y Tareas se deberá

|

|

1

|

l

|

1.7 El Operador deberá registrar los Costos por rubro de Actividad Petrolera, Sub- |
ñ

!

|

|

|

incluir, en su caso los siguientes rubros:

a Sub-
Actividad | cividad Tarea
Petrolera
Petrolera

Evaluacicnes técnico económicas, 7
Recopilación de información.
General

Adrministración, gestión de actividades y gastos del proyecto.

Revisión y evaluación de información.

Adquisición sísmica, 2D, 3D, 4D, multicomponente,

Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos.

Levantamientos  magnetométricos, adquisición, procesado
interpretación.

Geofisica

!
Estudios geológicos regionales,

Estudios geológicos de detalle.

Estudios petrofísicos,

Preparación de áreas y/o vías de acceso a la localización,

Transporte maritimo y/o néreo de personal, Materiales y/o equipos.
Servicios de perforación de Pozos,

Realización de pruebas de formación,

Suministros y Materiales,

Terminación de Pozos. !
, Estimación de recursos prospectivos y estimaciones de producción,

een de imitación de yacimientos : |
Yacimientos _— a ;
Caracterización de yacimientos,
Ingeniería conceptual.

Diseño de instalaciones de superficie, ,
Estudios del fondo marino.

Diseño de ductos,

Estudios de impacto ambiental,

Prevención y detección de incendio y fugas de gas.

Seguridad, Sold Auditorías de seguridad, :

A nbiente 9% Urratamiento y eliminación de residuos.
Restauración ambiental, :
Auditoría ambiental.

Exploración
Perforación de
Pozos

Otras Ingenierías

|
3 ÁREA CONTRACTUAL BG-03 1

Contrato No. CNH-R02-L03-BG-03/2017

Actividad | Sub-actividad Tarea
Petrolera Petrolera a

Evaluaciones técnico económicas,

General Plan de desarrollo con ingeniería básica.

Administración, gestión de actividades y gastos generales del proyecto,
Adquisición sísmica, 2D, 3D, 4D, multicomponente.

Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos,

Levantamientos  magnetométricos, adquisición, procesado e
interpretación,

Levantamientos gravimétricos, adquisición, procesado e interpretación,
Análisis geoquímicos de muestras,

Estudios estratigráficos.

Análisis de Hidrocarburos,

Estudios geológicos regionales,

Estudios geológicos de detalle,

Estudios petrofísicos,
Equipamiento de Pozos,

Realización de pruebas de producción,
Cálculo de Reservas y estimaciones de producción,
Modelado y simulación de Yacimientos. —
Estudios presión, volumen y temperatura (PV
Caracterización de Yacimientos,
Diseño de terminaciones de Pozos,
Ingeniería conceptual,
Diseño de instalaciones de superficie,
Estudios del fondo marino,
Diseño de ductos,
Preparación de áreas y/o vías de acceso a la localización.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.
Servicios de perforación de Pozos.
Realización de pruebas de formación.
Suministros y Materiales.
Terminación de Pozos.
Estudios de impacto ambiental,
Prevencicn y detección de incendio y fugas de gas,
Seguridad, Salud y | Auditorías de seguridad.
Medio Ambiente — | Tratamiento y eliminación de residuos.
Restauración ambiental,

Ingeniería de

Evaluación — | yacimientos

Otras Ingenierías

Perforación de
Pozos

LL

Auditoría ambiental,

4 > ÁREA CONTRACTUAL. BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Actividad Petrolera

Desarrollo

Sub-actividad
Tarea
Petrolera >

Evaluaciones técnico económicas.
Administración de contratos,

General Plan de Desarrollo con ingeniería de detalle,
Administración, gestión de actividades y gastos generales del

royebto,
: Reinterpretación sísmica de detalle,

Geofísica n n -
Procesamiento rocesamiento de datos sísmicos,
Caracterización geológica — petrofisica de Yacimientos
Análisis geoquímicos de muestras, . :

Geología Estudios estratigráficos,

Análisis de Hidrocarburos,
Estudios petrofisicos,

Preparación de áreas y/o vías de acceso a la localización,

Ñ Transporte merítimo y/o aéreo de personal, Materiales y/o

- equipos.
ación de [Servicios de soporte,
Servicios de perforación de Pozos,

Suministros y Materiales,
Terminación de Pozos.
Pruebas de | Equipamiento de Pozos.
Producción Realización de pruebas de producción,
Cálculo de Reservas y estimaciones de

. Modelado y simulación de yacimientos.
Ingeniería de — — —-
hm Estudios de presión volumen temperatura
Yacimientos _—— —
Caracterización de Yacimientos.
Diseño de terminaciones de Pozos,

Intervención de | Intervención de Pozos para restauración,
Pozos Otras intervenciones específicas en Pozos.
Ingeniería de detalle,
Ingeniería conceptual.
Otras Ingenierías — | Diseño de instalaciones de superficie,
Estudios de fondo marino,
Diseño de ductos,
Construcción — de | Construcción de instalaciones terrestres y marinas,
instalaciones Construcción y tendido de ductos.
Elaboración del plan de seguridad y medio ambiente.
Prevención y detección de incendio y fugas de gas,
Implementación y seguimiento.
Auditoría ambiental,

Tratamiento y eliminación dé residuos,
y Restauración ambiental.
Auditorías de seguridad.

Seguridad, Salud y
Medio Ambiente

5 ÁREA CONTRACTUAL BG-03 pr
Contrato No. CNH-R02-L03-BG-03/2017

Actividad
Petrolera

Sub-actividad
Petrolera

Tarea

Administración de contratos,

Administración, gestión de notividades stos generales del proyecto.

Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte,

Procesamiento y reprocesamiento de información geofisica y petrofisica,

Caracterización geológica y petrofísica de Yacimientos,

Análisis geoquímicos de muestras,

Estudios petrofisicos.

Equipamiento de Pozos.
Realización de pruebas de producción,

Cálculo de Reservas y estimaciones de producción.

Estudios de presión volumen temperatura (PVT),

Diseño de terminaciones de Pozos.

genieríz de detalle para reacondicionamiento de instalaciones. .

General

Pruebas de Producción

Ingeniería de
Yacimientos

Otras Ingenierías
Construcción
Instalaciones

Producción Construcción y/o adaptación de infraestructura u otras facilidades.

Intervención de Pozos para mantenimiento y rehabilitación.
Otras intervenciones específicas en Pozos,

Mantenimiento de las instalaciones de producción,
Ingenierís de producción,

Operación de las instalaciones de producción,
Mantenimiento de ductos,

Intervención de Pozos

Operación de
Instalaciones de
Producción

Ductos

Implementación y seguimiento,
Auditoría ambiental,
Tratamiento y eliminación de residuos.
Restauración ambiental.

Auditoría de seguridad.

Seguridad, Salud y
Medio Ambiente

- 6 ÁREA CONTRACTUAL BG-03 :

o yr

Contrato No. CNH-R02-L03-BG-03/2017

Actividad Sub-actividad

Petrolera Petrolera Tarea
Evaluacionzs técnico económicas,
General Administración de contratos.
Administración, gestión de actividades y gastos generales del proyecto,
Otras » Planes de Abandono.
Ingenierías

Ejecución del Abandono instalaciones de superficie,
Desmantelamie | Ejecución de planes de restauración,
Abandono nto de | Ejecución de planes de Abandono de instalaciones de fondo.

Instalaciones — | Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte,
Estudios de impacto ambiental,

Seguridad, Prevención y detección de incendio y fugas de gas.

Salud y Medio | Tratamiento y eliminación de residuos.

Ambiente Auditoría ambiental,

Auditoría de seguridad.

Los Costos se identificarán de acuerdo a las Normas. de Información Financiera
vigentes en México y se asignarán en primer término por el Centro de Costos
de cada Pozo que le dio origen; en segundo término por el Centro de Costos de
cada Yacimiento; en tercer término por el Centro de Costo de cada Campo; y
finalmente, se asignarán por los Centros de Costo de infraestructura común o «
de administración general del Árez Contractual conforme a la siguiente
estructura: : .

7 ÁREA CONTRACTUAL BG-03

2 Contrato No. CNH-R02-L03-3G-03/2017

Estructura de Centro de Costos

Área Campo [ Yacimiento Pozo
Pozo,
Pozog2
Pozo(11..)
PozoG.i,
Pozo12,)
Pozou22
Pozo (12....
Área : PozO42.
Contractual Campo) Pozo...
Pozog,
POZO yg:

Pozog...
Pozo(p,1

Pozo(1.p2)

Yacimiento, [Boza y,
PozorLbj

Yacimientog,1)

Yacimiento(1,2)

Yacimiento...)

8 ÁREA CONTRACTUAL BG-03

A 4

Contrato No. CNH-R02-L03-BG-03/2017

Yacimiento Pozo

Yacimientog,1)

Pozop22

Pozo(2,..)
Pozog2x

Yacimientog.2)

Campo)

Yacimiento...)

Yacimiento.)

Yacimiento(...1)

Yacimiento(...2) qn A

Campo(..,

Yacimiento(......)

Pozo(...d.2)
Pozo(..d,..
Pozo/...

Yacimiento(...4)

9 ÁREA CONTRACTUAL BG-03
Contrato No. CNH-R02-L03-BG-03/2017

Área Campo Yacimiento 2]
Yacimiento(,1)
Pozo(1..)
Pozo(a1.)
Pozo(21
a Pozo(a2.2)
Yacimiento(,2,
Pozo...)
Pozo;
Campo) P 122
'OZO(a,....
Área Pozota....2
Contractual Yacimiento(a..., E
Pozo(a......)
Po:
¡mie
Yacimiento(ae, Pozos.
Pozo(acn
Infraestructura común del Área
Contractual
Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo
aprobados por la CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al
catálogo de cuentas contables que para tal efecto publique el Fondo.

Sección HI. Del sistema de registro de información.

1.8

El Operador deberá contar con un sistema electrónico que permita la
elaboración de registros y generación de reportes de las operaciones financieras
y contables para la transferencia electrónica de la contabilidad, información y
documentación relacionada con las operaciones de la Cuenta Operativa al
sistema informático que para tal efecto publique el Fondo. La información
deberá contar con las especificaciones establecidas por el Fondo, mismas que
tendrán que actualizarse de acuerdo a las modificaciones que se emitan para tal
efecto.

El sistema informático del Operador estará diseñado para contar con
información financiera de Costos y créditos, así como de producción y su
valuación; adicionalmente, deberá contar con la capacidad de registrar otra

«información cuantitativa no financiera que se requiera para la adecuada

administración del Contrato.

10 . ÁREA CONTRACTUAL BG-03 .

Contrato No. CNH-R02-L03-BG-03/2017

Sección IV. Requisitos de la información y documentación relacionada con los
Costos. : -

19

La información y documentación relacionada con los Costos deberán contener,
según sea el caso:

(a) El Comprobante Fiscal Digital por Internei (CEDD);
(b) Pedimentos aduanales; *
(c) Contratos;

(d) Los pagos cuyo monto excedan de $2,000.00 M.N. (dos mil pesos), se
efectuarán mediante transferencia electrónica de fondos desde cuentas
abiertas a nombre del Operador en Instituciones que componen el Sistema

- Financiero Mexicano y las entidades que para tal efecto autorice el Banco
. de México; cheque nominativo de la cuenta del Operador, tarjeta de crédito,
débito o de servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá
cumplir con los requisitos previstos en las disposiciones fiscales vigentes

en México;

(f) Para las reservas de Abandono adicionalmente:

i * Contrato de constitución del Fideicomiso de Abandono;
ii Registros trimestrales de aportación al Fideicomiso de Abandono,
y
Hi. Monto global estimado de los Costos de Abandono conforme al

Plan de Desarrollo y a la Norma de Información Financiera C-18.

Sección V. De la conversión de Costos pagados en Moneda Extranjera.

1.10 Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo

de cambio de la Moneda de Registro con el Dólar hasta la diezmilésima cifra
que el Banco de México publique en el Diario Oficial de la Federación el Día
Hábil anterior a aquél en que se realice la transacción. Los Días en que el Banco
de México no publique dicho tipo de cambio, se aplicará el último tipo de
cambio publicado con anterioridad al Día en que se realice la transacción.

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que
regirá para efectos de informe, se calculará multiplicando el tipo de cambio a
que se refiere el párrafo anterior, por el equivalente en Dólares de la moneda
de que se trate, de acuerdo con la tabla que mensualmente publique el Banco

311 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

de México durante la primera semana del Mes inmediato siguiente a aquél al
que corresponda.

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la
Moneda de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se
calculará multiplicando la transacción por el tipo de cambio redondeado hasta
la centésima.,

Sección VI. De la Reserva de Abandono.

1.11 Conforme a lo dispuesto en el Contrato, el Operador deberá crear la reserva de
Abandono de conformidad con la Norma de Información Financiera C-18, en
la cual registrará las provisiones y reservas de Abandono que realice, y
conforme al Contrato y las reglas que para tal efecto emitan la CNH y la
Agencia. Para tal efecto, el Operador deberá constituir el Fideicomiso de
Abandono.

1,12 El Operador establecerá como el objeto del Fideicomiso de Abandono la
creación de una reserva para el fondeo en las operaciones de Abandono en el
Árca Contractual y' conforme a las condiciones establecidas en el presente
Contrato. El Operador solamente podrá hacer uso de'los fondos depositados en

* dicho fideicomiso para la ejecución de las actividades correspondientes al
Abandono de conformidad con los Planes de Desarrollo aprobados por la CNH.
Cada Período, el Operador aportará a dicho fideicomiso los recursos para el
fondeo en las operaciones de Abandono en el Área Contractual conforme se
establece en el Contrato y no tendrá derecho a dar en garantía, ceder o disponer
de cualquier otra forma de estos fondos, 'sin previo consentimiento por escrito
de la CNH y previo aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir
todos los Costos de Abandono, el Contratista será responsable de cubrir el
monto faltante de conformidad con lo establecido en el Contrato. En el contrato
del Fideicomiso de Abandono se deberá establecer que en el caso de existir un
remanente en el fondo una vez que se hayan cubierto los Costos de Abandono,
los recursos se deberán enterar al Contratista previa autorización de la CNH
que certifique el total cumplimiento de las obligaciones de Abandono conforme
al presente Contrato y los Planes de Desarrollo aprobados.”

Sección VIE. De las operaciones con partes relacionadas,

1.13 Se considerará que el Operador realiza operaciones con partes relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos
establecidos en los artículos 90, último párrafo, y 179 quinto párrafo de la Ley

"del Impuesto sobre la Renta. Para estos efectos en las operaciones que realicen
estará obligado a determinar sus ingresos y Costos celebrados entre partes
relacionadas, considerando los precios y montos de las contraprestaciones que

12 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L.03-BG-03/2017

se hubieren utilizado con o entre partes independientes en operaciones
comparables en los términos, métodos y condiciones establecidos en la citada
ley.

1.14 El Operador que celebre operaciones con partes relacionadas deberá demostrar
que éstas se pactaron a precios de mercado, Para demostrar que la transacción
fue pactada a precios de mercado el Operador deberá hacer uso de los métodos :
establecidos en el presente Anexo 4 y en el Anexo 7 y los descritos en las Guías !
sobre Precios de Transferencia para Empresas Multinacionales y las |
Administraciones Fiscales, aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico en 1995 o aquellas que las
sustituyan. - i

Sección VI. Inventarios.

1.15 El Operador deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización. El Operador deberá proporcionar
semestralmente un reporte del registro de inventarios que contenga: (i) la 1
descripción y códigos de todos los Materiales; (ii) el monto cargado a las 1
cuentas por cada Material, y (iii) el Mas'en el que cada Material fue cargado, y
en su caso, dado de baja en las cuentas, incluyendo: los movimientos de
Materiales en almacén hacia su destino registrado de conformidad con el
numeral 1.7 de este-Anexo. Cualquier ingreso por la disposición de cualquier
Material deberá ser acreditado a la Cuenta Operativa.

Sección 1X. Reportes.

[

Í

1.16 Todos los reportes que deba hacer el Operador relacionados con las

operaciones de Costos, se harán a través del sistema electrónico que ponga a i

disposición el Fondo, y serán suscritos mediante la Firma Electrónica :

Avanzada (FIEL). El Fondo preverá y dará a conocer los mecanismos para l

recibir los reportes mencionados para los casos en que, por causas de fuerza
mayor, el Operador no pueda registrar o suscribir dichos reportes.

1.17 El Operador deberá registrar los volímenes de producción de acuerdo a lo
establecido en el Contrato y dichos volúmenes serán validados con la
información que remita la CNH al sistema informático que para tal efecto
establezca el Fondo. :

1.18 El Contratista deberá presentar la información y documentación mensual
requerida en el sistema electrónico que establezca el Fondo., dentro de los diez
(10) Días Hábiles siguientes al Mes que se reporta, incluyendo aquélla relativa
a los Precios Contractuales por los usuarios autorizados conforme a lo
dispuesto por el Fondo. :

1,19 En caso de que el Operador cambie de domicilio, según sea establecido en el

13 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Contrato, deberá informar a la CNA y al Fondo el nuevo domicilio para oír y

recibir notificaciones en un plazo no mayor a cinco (5) Días Hábiles posterior

a'la autorización de cambio de domicilio por parte del Servicio de
* Administración Tributaria.

2. Auditoría Externa

2.1

2.2

23.

Cada Empresa Participante deberá presentar anualmente sus estados
financieros dictaminados por un auditor externo independiente conforme a lo
que establezca el Código Fiscal de la Federación y su Reglamento vigentes.

La documentación señalada en el numeral anterior se entregará a la Secretaría ,

de Hacienda a través del sistema informático que para tal efecto establezca-el
Fondo y deberá incluir la siguiente información:

(a) Informe del auditor externo independiente;
(b) Estados financieros:
1. Estado de situación financiera;
ii. Estado de resultados;
iii. Estado de variaciones en el capital contable, y
iv. Estado de flujos de efectivo.
(c) Notas a los estados financieros;

(d) En el caso de existir operaciones con partes relacionadas, el estudio de
precios de transferencia;

(e) Carta de recomendaciones a la Empresa Participante respecto al control
interno de acuerdo a las prácticas internacionales de auditoría; y

(£) Respuesta de la Empresa Participante sobre las acciones a implementar de
las recomendaciones al control interno propuestas por el auditor externo
independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio
siguiente del que se dictaminen los estados financieros.

Todo ajuste relacionado con el presente Contrato que resulte de la auditoría
independiente deberá registrarse inmediatamente en la Cuenta Operativa.
Asimismo, dicho ajuste deberá hacerse del conocimiento de la Secretaría de
Hacienda.

14 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

3 Verificación

3.1

3.2

La Secretaría de Hacienda verificará que el Contratista cumpla con los aspectos
contables y financieros provistos en los Anexos 4, 7 y 8, mediante la realización
de:

(a) Auditorías mediante Requerimientos de Información;

(b) Visitas, y

(c) Auditorías mediante Procedimientos Analíticos.

Las labores de verificación se practicarán a la Cuenta Operativa, a los Costos
y a las Contraprestaciones en favor del Estado, así como a los registros y
originales de los justificantes primarios relacionados con la Cuenta Operativa

en el curso de cualquier Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecto de las actividades
de procura de bienes y/o servicios que realice el Contratista.

* Sección L. Auditorías mediante Requerimientos de Información

La Secretaría de. Hacienda podrá realizar auditorías, consistentes en
requerimientos de información a cualquier Empresa Participante. Para tal
efecto, se notificará el requerimiento a la Empresa Participante y a los demás
miembros del Contratista, mismo que deberá contener, al menos, lo siguiente:

" (a) Objeto o propósito del requerimiento de información;

(b) Descripción de la información requerida;

(c) Plazo de entrega de la' información; que no podrá ser menor a cinco (5) ni
mayor a quince (15) Días Hábiles, ambos a partir de que surta efectos la
notificación del requerimiento;

(d) Formato de entrega de la información, y
U z e
(e) Domicilio en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito de la Empresa Participante, el plazo para la entrega de
la información requerida podrá ampliarse por una sola vez, sin que el mismo
exceda en ningún caso la mitad del plazo otorgado originalmente.

Derivado del análisis y revisión de la información entregada por la Empresa

15 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L.03-BG-03/2017 |

|
Participante conforme al numeral anterior, la Secretaría de Hacienda podrá A]
hacer solicitudes de información adicional, cumpliendo los requisitos
señalados en el mismo. :

3.4 Cuando la Secretaría de Hacienda determine que derivado del análisis
efectuado a la información recibida, sea necesario acudir a verificar en el lugar ;
en donde se realicen las actividades objeto del Contrato o en el lugar que se |
considere su domicilio fiscal, notificará a la Empresa Participante que dicha
auditoría continuará mediante una orden de visita conforme al presente Anexo
4. . >

3.5 Una vez analizada y revisada la información recibida, así como la demás
información con la que cuente, la Secretaría de Hacienda notificará la Empresa
Participante el informe parcial de conclusión de la auditoría conforme al
numeral 3:18 del presente Anexo y procederá en términos de los numerales !
3.19 a 3.23 de este Anexo 4. !

3.6 La Secretaría de Hacienda podrá instruir en todo momento que las auditorías i
se realicen por el Servicio de Administración Tributaria o por auditores o
inspectores externos.

Sección II. Visitas.

3.7 Para realizar una visita a la Empresa Participante, la Secretaría de Hacienda
emitirá y notificará una orden de visita, la cua! señalará, al menos:

(a) Su objeto o propósito;

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar ¡
deberá notificarse por escrito a la Empresa Participante, en un plazo no !
mayor a cinco (5) Días Hábiles antes del término de la visita; !

|

(c) El tiempo planeado para su ejecución, y

podrán ser sustituidos, aumentados o reducidos en su número, en cualquier

|
: |
,
(d) El o los nombres de los verificadores que deban efectuarla, los cuales i

momento por la Secretaría de Hacienda. La sustitución o aumento de los |

verificadores que deban efectuar la visita se notificará a la Empresa
Participante, :

|
l
|
3.8 Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará |
el Acta.de Inicio de la Visita. Para ello. el representante legal o la Persona con |

quien se entienda la visita designará dos (2) testigos y, si éstos no son |
designados o los designados no aceptan servir como tales, el o los verificadores |

los desiguarán, sin que esta circunstancia invalide los resultados de la visita. 1

Los verificadores deberán acreditarse como personal designado para llevar a |

y 1

Í

!

|

! 16 ' ÁREA CONTRACTUAL BG-03 Y

39

3.10.

3.11

3.12

3.13

Contrato No. CNH-R02-L03-BG-03/2017

cabo las visitas al presentarse en el lugar o lugares donde se efectuará, ante la
Persona designada por la Empresa Participante para recibir notificaciones y
atender la visita o la Persona con quien se entienda la visita.

La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión
de todo tipo de registros, libros, documentos, papeles, archivos, expedientes,
estados de cuentas bancarias, ya sea que consten de manera física o electrónica,
discos, cintas o cualquier otro medio procesable de almacenamiento de datos,
relacionados con el objeto de la visita. Asimismo, podrá incluir la inspección o
verificación de bienes y mercancías, así como la realización de entrevistas al
personal de la Empresa Participante, todo ello relacionado con el objeto de la.
visita,

En el desarrollo de la visita, la Empresa Participante y su personal estarán
obligados a proporcionar a los verificadores, asistencia y soporte logístico sin
cargo alguno, y deberán permitir el acceso a las instalaciones así como
mantener a su disposición la contabilidad y demás documentos físicos y
electrónicos que sean objeto de la visita y que se relacionen con el
cumplimiento de las disposiciones contractuales, y a los lineamientos que para
tal efecto emita la Secretaría de Hacienda vigentes a la fecha de adjudicación
del Contrato y demás Normatividad Aplicable. ,

Las visitas se podrán practicar en cualquier lugar en donde se realicen las

actividades objeto del Contrato, o en el lugar que se considere el domicilio .

fiscal de la Empresa Participante, indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por
determinación de la Secretaría de Hacienda o a solicitud por escrito de la
Empresa Participante, sin que la prórroga pueda exceder la mitad del plazo
originalmente previsto y siempre que se cumpla con lo dispuesto en el numeral
3.16 de este Anexo 4.

La Secretaría de Hacienda deberá notificar la ampliación del plazo a la Empresa
Participante cuando menos cinco (5) Días Hábiles antes de que el plazo original
concluya. En caso de que la solicitud provenga de la Empresa Participante,
deberá presentarla con al menos diez (10) Días Hábiles antes de la conclusión
del plazo original. — *

Los verificadores designados por la Secretaría de Hacienda podrán requerir a
la Empresa Participante copias para que, previo cotejo con sus originales, sean
certificadas por aquéllos' y anexados a los Informes Parciales y Finales de
conclusión que se emitan.

La Secretaría de Hacienda podrá realizar las visitas directamente, a través del
Servicio de Administración Tributaria o de terceros que contrate al efecto, así
como con el apoyo de la CNH, quienes deberán sujetarse en todo momento a

17 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1.03-BG-03/2017

las disposiciones del Contrato, sus Anexos y a los lineamientos que para tal
efecto emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del
mismo.

3.14 Una vez concluida la visita, la Secretaría de Hacienda notificará al Operador y
a la Empresa Participante el Informe Parcial de Conclusión conforme al
* numeral 3.13 de este Anexo 4 y procederá en términos de los numerales 3.19 a

3.23 de este Anexo 4.

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría de
Hacienda podrá requerir información adicional al Operador y la Empresa
+ Participante, cumpliendo al efecto lo señalado en el numeral 3.2 de este Anexo.

3.15  Independientemente de las obligaciones del Contratista, cuando cualquier
Empresa Participante cambie-de domicilio del lugar donde se está llevando a
cabo una visita, deberá presentar escrito libre a la Secretaría de Hacienda *
notificando de dicha situación, en un plazo no mayor a cinco (5) Días Hábiles
posteriores a la presentación del aviso de cambio de domicilio ante el Servicio
de Administración Tributaria.

Sección II. Disposiciones comunes a las auditorías mediante requerimientos de
información y visitas.

3.16 Las labores de verificación-tendrán una duración máxima de veinticuatro (24)
Meses, contados a partir de la notificación del primer requerimiento de
información o de la orden de visita,

3.17 En caso de que no se detecten irregularidades durante las -labores de
verificación, la Secretaría de Hacienda emitirá una resolución de cierre,
haciéndola del conocimiento del Contratista.

3,18 Informe Parcial de Conclusión. Si con motivo de las labores de verificación se
encontraran inconsistencias, la Secretaría de Hacienda notificará al Contratista
en el Informe Parcial de Conclusión.

3.19 Respuesta al Informe Parcial de Conclusión. La Empresa Participante deberá
entregar por escrito a la Secretaría de Hacienda la respuesta y aclaración de los
hallazgos” señalados en el Informe Parcial de Conclusión, anexando la
“evidencia suficiente y completa, en un plazo no mayor a quince (15) Días
Hábiles contados a partir de la fecha en que surta efectos la notificación.

A solicitud expresa de la Empresa Participante, el plazo establecido en el
párrafo anterior podrá ampliarse por una sola vez, hasta por ocho (8) Días
Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe

18 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Parcial de Conclusión antes señalado, si en el plazo antes señalado la Empresa
Participante no presenta documentación comprobatoria que los desvirtúe,

. 3.20 Informe de Conclusión. Una vez analizada la información señalada en el
numeral anterior, la Secretaría de Hacienda notificará al Contratista el Informe
de Conclusión en el que señalará los hallazgos detectados, las irregularidades
y conclusiones, que no hayan sido aclaradas dentro del plazo otorgado en el
Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la
respuesta y aclaración de los hallazgos señalados en el Informe Parcial de
Conclusión por parte de la Empresa Participante;

(b) Cumplir con las Normas Internacionales de Auditoría;

(c) Describir detalladamente las irregularidades detectadas y las conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado.

3.21 En caso de que a juicio de la Secretaría de Hacienda, la Empresa Participante
haya aclarado o subsanado todas las inconsistencias y conclusiones detectadas
en el Informe Parcial de Conclusión, aquélla emitirá una resolución de cierre,
haciéndola del conocimiento del Contratista.

3.22 En el caso de que el Informe de Conclusión determine irregularidades, la
Empresa Participante contará con un plazo de quince (15) Días Hábiles a partir
de la notificación para que subsane dichas irregularidades, para lo cual deberá
entregar la documentación que acredite fehacientemente que se han subsanado.

A solicitud por escrito de la Empresa Participante, el plazo establecido en el
párrafo anterior podrá ampliarse por una sola vez, hasta por ocho (8) Días
Hábiles. .

3.23 Resolución Final de Verificación. La Secretaría de Hacienda valorará la
documentación que presente la Empresa Participante en atención al Informe de
Conclusión y, en caso de que las irregularidades detectadas hayan sido
subsañnadas, emitirá una resolución de cierre, notificándola a la Empresa
Participante.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren
subsanadas, ésta emitirá la Resolución Final de Verificación, cumpliendo al
efecto con los requisitos señalados en los incisos (a) a (d) del numeral 3.20 de
este Anexo 4.

19 ÁREA CONTRACTUAL BG-03

3.24

3.25

3.26

327

Contrato No. CNH-R02-L03-BG-03/2017

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los
ajustes que deban realizarse a las Contraprestaciones, así como los demás
efectos y consecuencias que procedan conforme al Contrato y la Normatividad
Aplicable. «

Todo ajuste que resulte de la Resolución Final de Verificación deberá
registrarse inmediatamente en la Cuenta Operativa.

Las controversias que surjan con motivo de lo dispuesto en el presente Capítulo
serán resueltas en: términos de lo establecido en el Contrato o en la
Normatividad Aplicable.

Adicionalmente a los requisitos de información y documentación que el
Contratista deba cumplir conforme a los Anexos 3, 4, 7 y 8, la Secretaría de
Hacienda podrá solicitar la documentación que, para cada caso en particular,
deba conservarse conforme a lo señalado en las leyes, reglamentos y
disposiciones fiscales vigentes a la fecha de la realización de las operaciones,

La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento
de las labores de verificación.

Sección IV. Auditorías mediante Procedimientos Analíticos

3.28

3.29

3.31

La Secretaría de Hacienda realizará auditorías a través de procedimientos
analíticos a partir de la solicitud de ajustes y correcciones que presente la
Empresa Participante de conformidad con el numeral 1.8 del Anexo 8.

La Empresa Participante podrá presentar la solicitud de ajustes y correcciones
dentro de los ciento ochenta (180) Días posteriores a la fecha de pago de las
Contraprestaciones correspondientes a dicha solicitud, siempre y cuando no se
encuentre sujeto a un proceso de auditoría mediante requerimientos de
información o de visita que comprenda el mismo periodo de la solicitud.

La Empresa Participante presentará, junto con la solicitud de ajustes y *

correcciones, la evidencia que permita verificar la validez de los ajustes y
correcciones derivadas de las observaciones soñaladas.

La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al
calce y al margen de cada hoja que la integre del representante legal de la
Empresa Participante al que se refiere el numeral 3.38 del presente Anexo.

En dicha solicitud la Emptesa Participante deberá señalar, al menos, lo
siguientes :

(a) Datos generales:

20 ÁREA CONTRACTUAL BG-03

3.32

3.33

Contrato No. CNH-R02-L03-BG-03/2017

i. Señalar la Denominación o Razón Social del Contratista;
ii. Señalar el domicilio registrado ante el Fondo; +
lit Número de Contrato; y
iv. Folio fiduciario asignado por el Fondo al Contratista;

(b) Antecedentes. La Empresa Participante deberá especificar puntualmente
los conceptos a que.se refiere la solicitud de ajuste y corrección del cálculo
de las Contraprestaciones y/o registros contables y financieros, así como
el monto de los mismos y demás elementos” necesarios para la
determinación de las mismas, señalando el Período para el cual se hace la
solicitud y en su caso los Períodos subsecuentes que se incluyan en la
solicitud, manifestando cómo se determinó el ajuste y corrección a efecto
de que se pueda replicar, presentando, en su caso, la memoria de cálculo
correspondiente. :

(c) Documentación:

1 Anexar copias certificadas, en su caso, de la documentación y la
información con la que soporte los ajustes y correcciones señaladas, así
como los montos de cada ajuste y corrección solicitados.

ii. En caso de que la solicitud de ajustes y correcciones se derive de

* observaciones a los volúmenes de Hidrocarburos registrados ante el
Fondo, la Empresa Participante deberá presentar las copias certificadas
de los documentos donde la CNH avale dichos ajustes de acuerdo a la
Cláusula 13 del Contrato y a la Normatividad Aplicable.

La Empresa Participante deberá describir de manera específica cómo la
información anexada soporta cada una de las observaciones que originaron la

solicitud de ajustes y correcciones.

Cuando la solicitud de ajustes y correcciones que presente la Empresa
Participante no contenga los datos o no cumpla con los requisitos aplicables
señalados en el numeral anterior, se deberá prevenir al interesado, por escrito
y por una única vez, para que subsane la omisión dentro del término de cinco
(5) Días Hábiles, contados a partir de que haya surtido efectos la notificación,
a efecto de poder continuar con el procedimiento solicitado, en caso contrario,
y una vez transcurrido dicho plazo sin que desahogue la prevención, se
desechará la solicitud notificándole al Contratista.

En caso de que la Empresa Participante no haya entregado la información
suficiente para validar la solicitud presentada, la Secretaría de Hacienda podrá
requerir información adicional y/o solicitar la confirmación de la información

21 ÁREA CONTRACTUAL BG-03

we

Contrato No. CNH-R02-L03-BG-03/2017

originalmente proporcionada por la Empresa Participante. Dicho requerimiento
de información o solicitud de confirmación será por escrito y deberá indicar, al
menos:

(a) El objeto o propósito del requerimiento de información;
(b) La descripción de la información requerida;

(c) El plazo de entrega de la información, que no podrá ser menor a cinco ni
mayor a quince (15) Días Hábiles, ambos a partir de la fecha en que surta
efecto la notificación del requerimiento;

(d) En su caso, el formato de entrega de la información, y

(e) El domicilio en el cual se deberá entregar la información y documentación
. solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito de la Empresa Participante, el plazo para la entrega de
la información requerida podrá ampliarse por una sola vez, sin que el mismo
exceda en ningún caso la mitad del plazo otorgado originalmente.

3.34 En el caso de que la Secretaría de Hacienda determine la procedencia de la
solicitud presentada por la Empresa Perticipante conforme a las conclusiones
obtenidas del procedimiento analítico realizado, notificará dicha procedencia
al Contratista y al Fondo para que se realicen los ajustes y correcciones
respectivos conforme al Anexo 3.

3.35 Enel caso de que la Secretaría de Hacienda determine que no cuenta con la
evidencia suficiente para determinar la procedencia de los ajustes y
correcciones lo notificará al Contratista y al Fondo y podrá iniciar las labores
de verificación mediante la realización de auditoría mediante requerimientos
de información o visita.

Sección V. Solicitudes de información a terceros y partes relacionadas

3.36 En cualquier momento, la Secretaría de Hacienda podrá requerir a terceros y a
partes relacionadas del Contratista la presentación .de documentación e
información relacionada con sus operaciones con el Contratista y derivadas de
las actividades que éste realice al amparo del Contrato, con el fin de
complementar, sustentar y enriquecer las labores de verificación a su cargo.

Los requerimientos de información a que se refiere el párrafo anterior deberán
sujetarse, en lo conducente, a lo señalado en los numerales 3.2 y 3.3 de este
Anexo 4. :

22 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Sección VI. De los requerimientos de información del Servicio de Administración
Tributaria.

|
!
ñ
I
|
3.37 El Servicio de Administración Tributaria podrá solicitar al Fondo toda la |
información registrada por el Contratista en el sistema informático que o]

" establezca el mismo, con el propósito de verificar el cumplimiento de las :
obligaciones fiscales del Contratista. ¡

!

Sección VII. De las notificaciones,

I
3.38 El representante legal de la Empresa Participante, parte relacionada o Tercero :
se considerará como Persona autorizada para recibir notificaciones, así como !
para atender las auditorías, visitas y requerimientos de información en términos
de este Anexo 4.

El Operador deberá registrar a su(s) representante(s) legal(es) ante el Fondo, ¡
mismos que podrá(n) ser removido(s) libremente, sin perjuicio de que para y !
efectos de este Anexo y del Contrato, se tendrá por removido siempre que se :
dé aviso al Fondo.

3.39 Las notificaciones surtirán efectos el Día en que se practiquen. Los plazos
señalados en este Capítulo empezarán a correr al Día siguiente de que haya
surtido efectos la notificación.

3.40 Si al presentarse el notificador para entregar la notificación en el domicilio
fiscal o en el lugar en el que realice sus actividades, no estuviere presente el
representante legal del interesado, dejará citatorio con la Persona que en ese .
momento se encuentre en dicho domicilio para que dicho representante esté : !
presente a una hora fija del Día Hábil siguiente.

- 341 Si el representante legal no atendiera el citatorio, se podrá realizar la
notificación con la Persona que en ess momento se encuentre en el domicilio
fiscal o en el lugar en el que realice sus actividades. !

3.42 La Secretaría de Hacienda podrá optar por realizar las notificaciones al i
Contratista en la dirección de correo electrónico que para el efecto éste designe !
o a través de los sistemas electrónicos que aquélla establezca o determine, o !

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Contratista, -
con al menos diez (10) Días Hábiles de anticipación, su decisión de iniciar las
notificaciones referidas en este Capítulo a través de los medios electrónicos
señalados en el párrafo anterior, informando en su caso los requerimientos
técnicos y operativos necesarios y demás disposiciones que serán aplicables.

Sección VIT. De las labores de verificación.

23 . ÁREA CONTRACTUAL BG-03

,
pr

3.43

Conirato No, CNH-R02-L03-BG-03/2017

Para la ejecución de las labores de verificación a que se refiere el presente
Capítulo, la Secretaría de Hacienda, así como el personal que designe para ello,
deberán apegarse a las Normas Internacionales de Auditoría, a este Contrato y
sus Anexos, así como a los procedimientos aplicables, además de cumplir con
lo siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación,

. Con la finalidad de que se encuentre libre de impedimentos para emitir su *

opinión sin ser afectado por influencias que comprometan el juicio
profesional, permitiéndole actuar con integridad, objetividad y
profesionalismo; evitando hechos y circunstancias que comprometan su
opinión como relaciones personales, intereses económicos u otros, así
como cualquier conflicto de interés;

(b) Contar con los conocimientos técnicos y la capacidad profesional
necesarios para el caso particular;

(c) Sujetarse a un programa de capacitación y autoevaluación para la mejora
continua en su trabajo, y

(d) Otorgar el carácter de reservado a los datos, informes, documentos y
demás información del Contratista, parte relacionada o Tercero que reciba
O CONOZCA.

Sección IX, De las sanciones.

3.44

En el caso de que el Contratista incumpla con los procedimientos para el pago
de las Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 8,
la Secretaría de Hacienda realizará los ajustes correspondientes aplicando, en
su caso, las penalizaciones señaladas en el Anexo 3.

En el caso de que la Secretaría de Hacienda identifique que en.el registro de las
operaciones con partes relacionadas y/o terceros el Contratista haya incumplido
con los requerimientos de información establecidos en el Contrato, dicha
Secretaría informará al Servicio de Administración Tributaria para los efectos
conducentes.

24 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

ANEXO 5

PROGRAMA MÍNIMO DE TRABAJO y

ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

PROGRAMA MÍNIMO DE TRABAJO

. El Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo y, en su caso,
los compromisos adicionales «que se adquieran durante el Período Adicional de
Exploración se expresan en Unidades de Trabajo.

. El monto de las Unidades de Trabajo comprometidas como Programa Mínimo de
Trabajo se define en la siguiente tabla:

UT
Total
(número)

BG-03 Burgos | 4,700

Área

Provinei
Contractual ronca

. El monto de las Unidades de Trabajo comprometidas como Incremento en el
Programa Mínimo, equivalen al valor de céro Pozo(s) exploratorio(s) en el Área
Contractual de acuerdo con la Propuesta Económica del Contratista en la Licitación
según se define en la siguiente tabla. Las Unidades de Trabajo deberán ejecutarse
conforme a las Cláusulas 4.2 y 4.3 del Contrato:

Valor del Pozo exploratorio en el Área Contractual

Área Valor de pozo en Unidades
de Trabajo
Contractual A
(número)
BG-03 11,000

. El cumplimiento dei Programa Mínimo de Trabajo, del Incremento en el Programa

" Mínimo y, en su caso, los compromisos adicionales se evaluarán conforme a la
ejecución de actividades de Exploración dentro del Área Contractual, de acuerdo con
su valor en Unidades de Trabajo, independientemente de los Costos incurridos en su
realización. : :

. Para efectos del pago de penalizaciones por incumplimiento al Programa Mínimo de
Trabajo, al Incremento en el Programa Mínimo y, en su caso, los compromisos
adicionales adquiridos para el Período Adicional de Exploración, el valor de

referencia por cada Unidad de Trabajo no realizada será indexado al precio de los ,

Hidrocarburos de conformidad con la siguiente tabla:

2 ÁREA CONTRACTUAL BG-03

, Contrato No. CNA-R02-L03-BG-03/2017

Valor de 1
Precio del crudo Brent (una) Unidad
(Dólares por barril) de Trabajo
ólares
Menor o igual a 30 12
Mayor a 30, menor o igual a 35 835
Mayor a 35, menor o igual a 40 894
Mayor a 40, menor o igual a 45 949
Mayor a 45, menor o igual a 50 1,000 -
Mayor a 50 menor o igual a 55 - 1,030
Mayor a 55, menor o igual a 60 1,057
Mayor a 60, menor o igual a 65 1,083
Mayor a 65, menor o igual a 70 1,108
Mayor a 70,menor o igual a 75 1,131
Mayor a 75, menor o igual a 80 1,154
Mayor a 80, menor o igual a 85 1,175
Mayor a 85, menor o igual a 90 1,190
Mayor a 90, menor o igual a 95 1,215
Mayor a 95, menor o igual a 100 1,234
Mayor a 100 1,252
Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de
multiplicar el valof de referencia por Unidad de Irabajo definido en el presente
Anexo 5 aplicable a la fecha de adjudicación del Contrato, por el setenta y cinco por

ciento (75%) del número de Unidades de Trabajo correspondientes al Programa

Mínimo de Trabajo y al Incremento en el Programa Mínimo, o del Incremento en el”

Programa Mínimo no realizado durante el Período Inicial de Exploración y el
compromiso adicional de trabajo del Contratista para el Período Adicional de
Exploración, respectivamente, de conformidad con lo establecido en la Cláusula 18.1.

A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento

* en el Programa' Mínimo y, en su caso, los compromisos adicionales, el Contratista

deberá incluir el programa y la descripción de las actividades relacionadas al

Programa Mínimo de Trabajo en el Plan de Exploración, que en su caso, aprobará la *

Comisión.

El Contratista podría acumular Unidades de Trabajo por cada metro perforado en cada
Pozo de conformidad con lo siguiente:

Unidad de trabajo por Pozo según profundidad

Profundidad de Unidades de
perforación Trabajo
(metros) (aúmero)
0 0

3 ÁREA CONTRACTUAL BG-03

8.1 Sólo se acreditarán los metros perforados en Pozos perforados

Contrato No. CNH-R02-L03-BG-03/2017

500 3,500
1,000 4,100
1,500 4,700
2,000 5,200
2,500 6,000
3,000 7,200
3,500 "7,900
4,000 8,900
4,500 9,700
5,000 11,700
5,500 12,800
6,000 13,900
6,500 | 15,100

16,300

por el Contratista en el marco del Contrato.

8.2 Si la profundidad de dicho Pozo no corresponde a una
cantidad expresada en la tabla anterior, el número de Unidades de Trabajo será |
determinado por interpolación lineal con base en dicha tabla. !
|
9. El Contratista podrá acreditar Unidades de Trabajo por las actividades descritas |
conforme a la siguiente tabla:
Unidades de | . :
Actividad Descripción de actividades a acreditar Unidad Trabajo ñ
(número) :
Información del
Centro Nacional ; s ne Por cada mil
de Información de [Po el monto total de información adquirida al CNI | ygoos 0.50
Hidrocarburos o nas y (SEUA) |
(CNIB) ;
Reproceso de
información Reproceso e interpretación contará según cubrimiento Km? 125 '
sísmica 3D superficial m Ñ 1
existente :
Adquisición y La adquisición realizada contará según el cubrimiento
procesado de qu 8 Km? 10.00 i
y superficial
sísmica 3D
Reproceso de !
información Reproceso e interpretación contará según cubrimiento Km 0.50 i
E [sísmica 2D superficial y |
2 |existente ¡
E | Adquisición y dera s , a Ñ
El procesado de La adquisición realizada contará según el cubrimiento Km 6.00 i
[sísmica 2D p
1
a - 1
Á
4 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L.03-BG-03/2017

Incluyendo al menos interpretación y generación de
se configuraciones estructurales de los principales
Imerpretación —— [mtervalos esratigráficos de interés. Cubrimiento de la Port ay [100.00
totalidad de la superficie con cobertura sísmica del área
contractual, z
Evaluación de plays y prospectos. Incluyendo: 1)
Evaluación de identificación y jerarquización de prospectos; 2) análisis Por área -
Recursos probabilístico, Pg y estimación de recursos con análisis contractual 200.00
Prospectivos económico; y 3) Reporte de la estimación de recursos
prospectivos en el área contractual.
" Adquisición y procesado de datos. Contabilización de NS
Electromagnéticos | midades de Trabajo según cubrimiento superficial, [É% 3.00
. e Adquisición y procesado de datos. Contabilización de 2
Gravimetría Unidades de Trabajo según cubrimiento superficial, Em/Km 2.00
Adquisición y procesado de datos. Contabilización de A
Magnetometría Unidades de Trabajo según cubrimiento superficial. Km 2.00
Uolóot, se Por metro de
Litológicos-correlación (SP, GR, PE) registro 0.05
o . , Lina y Por metro de .
Resistividad (inducción, onda electromagnética) registro 0.05
Registros Porosidad (densidad, neu:rón) Por metro de 0.05
geofísicos de registro
pozos Propiedades fisicas de las rocas (sónico dipolar) Por metro de (q 95
registro
. s Por metro de
Registros especiales (MRI, ECS, FMI, NMR) registro 0.08
'VSP/Checkshot — Por estación [0.62
A Por metro de
Adquisición de Por cada metro de núcleo de fondo núcleo 0.30
muestras de múcleo Por cada 3 muestras'de núcleos de pared. Por 3 núcleos 1.00
de pared
Análisis Análisis de petrofísica básica
inarios/C os Saori
DON men Petrografía en secciones delgadas, análisis de difracción | Por muestra [2.50
núcleos (RCALs) de rayos-X y análisis MEB
Presión capilar, permeabilidad relativa, daño de
Análisis formación, tomografía, resonancia magnética, factor de
Especiales a recuperación, mojabilidad, geomecénica, rayos gamma — |Por muestra [3.50
núcleos (SCALs) | espectral, análisis de fracturas (triaxiales y
caracterización de fracturas), eto.
Por cada
Presiones MDT | Al menos 4 muestras por unidad de depósito. medición de [10.00
presión
; , Por cada
Por cada muestra de fuido en cada depósito
2 Muestras MDT hidráulicamente cone o. muestra de 150.00
E fluido
. . Por cada
E PvI En cada muestra por unidad de flujo prueba 100.00
E |Prueba de Por cada prueba de produsción, que no se considere de — | Por cada 1 100.00
S |Producción alcance extendido. prueba y
3 Prueba de P d
E |Producción de Por cada prueba de produsción de alcance extendido. or o a 150,00
ES _ | alcance extendido . prueba
. 5 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Modelo estático actualizado del campo, que incluya al

Modelo estático menos un yacimiento. Por estudio 300.00

Modelo dinámico Modelo dinámico actualizado del campo, que incluya al

menos un yacimiento. Por estudio [300.00

Reparaciones Se refiere a cambios de profundidad y cambios de por mn 800.00
Mayores intervalo, entre otros. paración :
mayor
g [Ri i Se ref bios de aparej imulaci Pe
É raciones ns ¡ere a cambios de aparejo y estimulaciones, entre reparación 400.00
menor

9.1 Las actividades de sísmica y estudios con las que se acrediten
Unidades de Trabajo se sujetarán a la entrega de la información técnica relacionada a
la CNEL :

9.2 'El Contratista podrá acreditar Unidades de Trabajo con la
información que se adquiera del Centro Nacional de Información de Hidrocarburos
relacionada con' zonas terrestres. Lo anterior, independientemente de que la
información haya sido adquirida previo ala Fecha Efectiva, salvo los paquetes de datos
adquiridos para efectos de participar en un proceso de licitación de la Comisión.

9.3 Sólo se acreditarán los estudios correspondientes a los Pozos
perforados por el Contratista en el marco del presente Contrato.

9.4 Solamente se aceptarán trabajos de adquisición y reproceso e
interpretación sísmica que se encuentren relacionados al Área Contractual.

9.5 Los kilómetros cuadrados (km2) correspondientes ala adquisición
y reprocesamiento de información geofísica 3D no podrán exceder el 200% de la
superficie del Área Contractual. s

9.6 El Contratista podrá acreditar el-cumplimiento de los trabajos de

adquisición y reproceso de: información geofísica con datos derivados de
autorizaciones para el Reconocimiento y Exploración Superlicial.

ja] 6 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1,03-BG-03/2017

l

ANEXO 6-A y |

|

CARTA DE CRÉDITO o

ÁREA CONTRACTUAL BG-03 '

Contrato No. CNH-R02-L03-BG-03/2017

CARTA DE CRÉDITO

Fecha: ,
Carta de Crédito Irrevocable Standby No: :
De: [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR], con la presente emitimos esta Carta de Crédito Irrevocable Standby
número (la “Carta de Crédito”) en favor de la Comisión Nacional de
Hidrocarburos (el “BENEFICIARIO”) hasta por la cantidad de EUAS

millones de Dólares 00/100 USCY), disponible a la vista en las cajas de
NOMBRE DEL BANCO EMISOR/CONFIRMADOR. .

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito

mediante la presentación de un requerimiento de pago por escrito (cada una de dichas

presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando
. que:

(a) (O) ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Contrato) del Programa Mínimo de Trabajo, el Incremento en el
Programa Mínimo o el compromiso de trabajo adicional para los Períodos de Exploración,

+ aplicable en virtud del Contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia de fecha celebrado entre la Comisión
Nacional de Hidrocarburos de México y [NOMBRE DE LAS EMPRESAS
PARTICIPANTES] (el “Contrato”) y (ii) el BENEFICIARIO tiene derecho conforme al
Contrato a realizar una Disposición conforme a la Carta de Crédito por la cantidad que se
requiera sea pagada, o

(b) () El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido
no extender la Fecha de Vencimiento de esta Carta de Crédito por un período adicional de un
(1) Año, y (ii) el Contratista (conforme a la definición de dicho término en el Contrato) no
proporcionó, a más tardar treinta (30) Días antes de la Fecha de Vencimiento, una carta de
crédito sustituta, en forma y sustancia aceptable al BENEFICIARIO, emitida por un banco
aceptable al BENEFICIARIO, en el entendido que en ese caso el BENEFICIARIO tendrá
derecho a retirar la cantidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”), en la inteligencia
de que tal fecha será prorrogada automáticamente según se indica en los Usos Internacionales
relativos a Créditos Contingentes — ISP98, emitidos por la Cámara Internacional de
Comercio, publicación 590 (International Standby Practices. ISP98). Esta Carta de Crédito
se prorrogará automáticamente por períodos adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el
BANCO EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos
treinta (30) Días de anticipación a la Fecha de Vencimiento, mediante escrito entregado en

2 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

mano con acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR de no
renovar esta Carta de Crédito por dicho período.

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito,
será honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de
la presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos
requeridos. Para efectos de esta Carta de Crédito “Día Hábil” significa cualquier Día distinto
a sábado, domingo u otro Día en que los bancos estén autorizados o requeridos a cerrar en
México.

Esta Carta de Crédito Standby se sujeta a los Usos Internacionales relativos a Créditos
Contingentes— ISP98, emitidos por la Cámara Internacional de Comercio, publicación 590
(International Standby Practices. ISP98), y en tanto no exista contradicción con dichas

* prácticas, esta Carta de.Crédito se regirá e interpretará por las leyes de México. Cualquier

controversia que surja de la misma deberá resolverse exclusivamente ante los tribunales
federales competentes de México, con sede en la Ciudad de México.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO

¿EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se encontró en

orden la documentación que constituye la Disposición, de acuerdo a las condiciones de esta
Carta de Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta
Carta de Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan
el rechazo. El BENEFICIARIO podrá volver a hacer nuevas presentaciones que cumplan con
los términos y condiciones de esta Carta de Crédito. :

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO bajo
esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de
pago. .

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

- Todos los gastos bancarios en relación con ésta Carta de Crédito serán por cuenta de

[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales. :

A solicitud del BANCO EMISOR/CONFIRMADOR, los montos de la Garantía de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la Comisión Nacional de
Hidrocarburos.

3 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

_ ANEXO 6-B

PÓLIZA DE FIANZA

ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

PÓLIZA DE FIANZA

PARA GARANTIZAR EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS

DE UN INCUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO EN EL PROGRAMA MÍNIMO CONTENIDO EN EL CONTRATO
NÚMERO.”

NOMBRE O RAZÓN SOCIAL DE LA INSTITUCIÓN DE FIANZAS:
DOMICILIO DE LA INSTITUCIÓN DE FIANZAS:

SE CONSTITUYE FIADORA HASTA POR LA SUMA DE $ (MONTO DE LA FIANZA)
(NÚMERO, LETRA Y MONEDA) ANTE, EN FAVOR Y A DISPOSICIÓN DE LA
COMISIÓN NACIONAL DE HIDROCARBUROS (EN- ADELANTE CNH Y/O
BENEFICIARIO) CON DOMICILIO EN AVENIDA PATRIOTISMO NÚMERO 580, PB,
COLONIA NONOALCO, DELEGACIÓN BENITO JUÁREZ, C.P. 03700, CIUDAD DE
MÉXICO, PARA GARANTIZAR POR (EN CASO DE PROPUESTA CONJUNTA
DEBERÁ - INCLUIRSE EL NOMBRE DE CADA UNO DE LOS
CONTRATISTAS/FIADOS A, B, Y C), CON DOMICILIO EN____, (EN CASO DE SER
PROPUESTA CONJUNTA DEBERÁ INCLUIRSE EL DOMICILIO! DE CADA UNO DE

LOS CONTRATISTAS/FIADOS) EN SU CARÁCTER DE CONTRATISTAS/FIADOS, .

EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO EN EL PROGRAMA MÍNIMO DE TRABAJO Y EL

INCREMENTO DEL PROGRAMA MÍNIMO DE TRABAJO QUE SE ESTABLECEN EN .

LAS CLÁUSULAS 4.6 Y 17.1 DEL CONTRATO PARA LA EXPLORACIÓN Y

EXTRACCIÓN DE HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES ,

BAJO LA MODALIDAD DE LICENCIA (EL CONTRATO) NÚMBRO
- DE FECHA , CELEBRADO ENTRE
La CNH Y NUESTRO(S) FIADO(S), -

DE CONFORMIDAD CON LA CLÁUSULA 4.6 DEL CONTRATO, LA CNH TENDRÁ
DERECHO DE HACER EFECTIVA ESTA GARANTÍA DE CUMPLIMIENTO A FIN DE
COBRAR LAS PENAS CONVENCIONALES DERIVADAS DEL CONTRATO
NÚMERO DE FECHA QUE NO HAYAN SIDO CUBIERTAS POR
ELFIADO EN EL PLAZO ESTIPULADO EN EL CONTRATO HASTA POR EL MONTO
EN QUE, FUE EMITIDA, DE CONFORMIDAD CON LA CLÁUSULA 17.1 DEL

"CONTRATO QUE REGULA LA GARANTÍA DE CUMPLIMIENTO, Y EL ANEXO.5 DE

DICHO CONTRATO.

LA CNH PODRÁ HACER EFECTIVA LA PRESENTE FIANZA A FIN DE COBRAR
CUALQUIER PENA CONVENCIONAL A QUE SE REFIERE LA CLÁUSULA 4.6 DEL
CONTRATO EN LOS MONTOS QUE CORRESPONDAN EN CASO DE QUE EL
CONTRATISTA/FIADO NO PAGUE AL FONDO MEXICANO DEL PETRÓLEO PARA
LA ESTABILIZACIÓN Y EL DESARROLLO (EL FONDO) EL MONTO
CORRESPONDIENTE DENTRO DE LOS QUINCE (15) DÍAS NATURALES
SIGUIENTES A LA NOTIFICACIÓN QUE LE EFECTÚE LA CNH RESPECTO DEL
PAGO DE LAS PENAS CONVENCIONALES EN LOS TÉRMINOS DEL CONTRATO.

2 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

LA NOTIFICACIÓN SEÑALADA DEBERÁ CUMPLIR CON LO ESTABLECIDO EN
LAS CLÁUSULAS 4.6 y 31 DEL CONTRATO,

ESTA FIANZA SE OTORGA ATENDIENDO A LAS ESTIPULACIONES
CONTENIDAS EN LAS CLÁUSULAS 4.6, 17,1 Y EL ANEXO 5 DEL CONTRATO. AL
FIRMAR EL CONTRATO. EL FIADO HA ACEPTADO QUE AL RECIBIR LA
NOTIFICACIÓN CORRESPONDIENTE SE OBLIGA A EFECTUAR EL PAGO DELAS
PENAS CONVENCIONALES QUE LE SEA REQUERIDO DE CONFORMIDAD CON
LAS CLÁUSULAS ANTES REFERIDAS DEL CONTRATO, POR LO QUE ESTA
FIANZA GARANTIZA EL PAGO DE DICHAS PENAS CONVENCIONALES A QUE SE
ENCUENTRE OBLIGADO EL FIADO, LAS CUALES DEBERÁN SER PAGADAS EN
LOS PLAZOS QUE PARA TAL EFECTO SE ESTABLECEN EN EL CONTRATO.

EN CASO DE QUE SEA NECESARIO PRORROGAR EL PERIODO INICIAL PARA EL
CUMPLIMIENTO DE LAS OBLIGACIONES 'DEL FIADO RESPECTO DEL
PROGRAMA MÍNIMO DE TRABAJO Y DEL INCREMENTO AL PROGRAMA
MÍNIMO DE TRABAJO, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
CONTRATO INCLUSO DEBIDO A CASO FORTUITO, ESTA INSTITUCIÓN DE
FIANZAS SE OBLIGA A PRORROGAR AUTOMÁTICAMENTE LA VIGENCIA DE LA
FIANZA EN CONCORDANCIA CONLAS PRÓRROGAS REALIZADAS AL PERIODO
MENCIONADO, PREVIA NOTIFICACIÓN QUE LA CNH EFECTÚE A LA
INSTITUCIÓN DE FIANZAS Y SIN NECESIDAD DE EMITIR PREVIO
CONSENTIMIENTO A LAS MISMAS. LA INSTITUCIÓN DE FIANZAS SE OBLIGA A
REMITIR AL FIADO Y AL BENEFICIARIO LOS DOCUMENTOS MODIFICATORIOS
CORRESPONDIENTES EN UN PLAZO DE TRES (3) DÍAS HÁBILES, SIN QUE LA
DEMORA EN LA ENTREGA DE TALES” DOCUMENTOS MODIFICATORIOS
AFECTE EN FORMA ALGUNA LA VALIDEZ DE LA FIANZA O DE SU PRORROGA.

EL COAFIANZAMIENTO O YUXTAPOSICIÓN DE GARANTÍAS, NO IMPLICARÁ

NOVACIÓN DE LAS OBLIGACIONES ASUMIDAS POR LA INSTITUCIÓN DE
FIANZAS, POR LO QUE SUBSISTIRÁ SU RESPONSABILIDAD EXCLUSIVAMENTE
EN LA MEDIDA Y CONDICIONES EN QUE LAS ASUMIÓ EN LA PRESENTE PÓLIZA
DE FIANZA Y EN SUS DOCUMENTOS MODIFICATORIOS.

EL PAGO DE LA FIANZA ES INDEPENDIENTE DE QUE LA CNH RECLAME AL
FIADO POR CONCEPTO DE OTRAS OBLIGACIONES, PENAS CONVENCIONALES
O CUALQUIER OTRA SANCIÓN ESTIPULADA EN EL CONTRATO, DISTINTAS DE
LAS PENAS CONVENCIONALES QUE SE DERIVEN DEL INCUMPLIMIENTO DE
LAS OBLIGACIONES CONTENIDAS EN LA CLÁUSULA 4.6 Y CUYO PAGO
GARANTIZA ESTA FIANZA.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE CONFORME A LO
ESTABLECIDO EN EL ARTÍCULO 288, FRACCIÓN IL DE LA LEY DE
INSTITUCIONES DE SEGUROS Y DE FIANZAS SOMETERSE AL PROCEDIMIENTO
PARA EL CUMPLIMIENTO DE SUS OBLIGACIONES DERIVADAS DE ESTA

FIANZA, CONSISTENTE EN: . ) mM

3 ÁREA CONTRACTUAL BG-03

L

Contrato No. CNH-R02-L03-BG-03/2017

PARA LA EFECTIVIDAD DE LA FIANZA, AUN PARA EL CASO DE QUE
PROCEDIERA EL COBRO DE INDEMNIZACIÓN POR MORA CON MOTIVO
DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE FIANZAS
DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA, -EL BENEFICIARIO
DISPONDRÁ DE UN PLAZO DE HASTA [TRES (3) AÑOS] PARA FORMULAR
LA RECLAMACIÓN DE ESTA PÓLIZA, EL QUE SE COMPUTARÁ A PARTIR DE
LA FECHA EN QUE VENZA EL PLAZO PARA QUE EL CONTRATISTA PAGUE
AL FONDO LOS MONTOS DE LAS PENAS CONVENCIONALES QUE
CORRESPONDAN DE CONFORMIDAD “CON LO ESTABLECIDO EN LAS
CLÁUSULAS 4.6, 17.1 Y EL ANEXO 5 DEL CONTRATO.

ESTA INSTITUCIÓN DB FIANZAS SE OBLIGA A ATENDER LAS
RECLAMACIONES FIRMADAS POR EL BENEFICIARIO QUE DEBERÁN SER
PRESENTADAS POR ESCRITO INDICANDO LO SIGUIENTE:

A) EL MONTO DEL PAGO EXIGIDO POR CONCEPTO DE LAS PENAS
CONVENCIONALES GARANTIZADAS CON ESTA PÓLIZA DE FIANZA; Y
QUE HA OCURRIDO UN INCUMPLIMIENTO DE PAGO POR PARTE DEL
CONTRATISTA. ADEMÁS DEBERÁN CONTENER LA SIGUIENTE
INFORMACIÓN:

) FECHA DE LA RECLAMACIÓN;

ii) NÚMERO DE PÓLIZA DE FIANZA RELACIONADO CON LA,
RECLAMACIÓN RECIBIDA;

1ii) FECHA DE EXPEDICIÓN DE LA FIANZA;

iv) MONTO DE LA FIANZA;

v) NOMBRE O DENOMINACIÓN DEL FIADO; —.

vi) NOMBRE O DENOMINACIÓN DEL BENEFICIARIO Y DE. SU
REPRESENTANTE LEGAL DEBIDAMENTE ACREDITADO;

vil DOMICILIO” DEL BENEFICIARIO PARA OÍR Y RECIBIR
NOTIFICACIONES,

viii) CUENTA BANCARIA EN EL FONDO QUE EL BENEFICIARIO
INDIQUE PARA EFECTUAR EL PAGO.

B) DICHA RECLAMACIÓN DEBERÁ ESTAR ACOMPAÑADA DE LA
SIGUIENTE DOCUMENTACIÓN:

i) COPIA DB LA PÓLIZA DE FIANZA Y EN SUCASO LOS DOCUMENTOS
MODIFICATORIOS. .

ii) ACTA DE NOTIFICACIÓN AL FIADO DEL REQUERIMIENTO DEL
PAGO DELA PENA CONVENCIONAL POR INCUMPLIMIENTO. DICHA
NOTIFICACIÓN DEBERÁ REALIZARSE DE CONFORMIDAD CON LOS
TÉRMINOS ESTABLECIDOS EN EL CONTRATO RESPECTIVO, E
INCLUIRÁ LA DOCUMENTACIÓN ESTABLECIDA EN LA CLAUSULA
4.6 DEE CONTRATO.

iii) DOCUMENTO QUE HAGA CONSTAR EL INCUMPLIMIENTO DEL
PAGO DE'LAS PENAS CONVENCIONALES RESPECTIVA, DE

Contrato No. CNH-R02-L03-BG-03/2017

CONFORMIDAD CON LO ESTABLECIDO EN LA CLÁUSULA 4.6 DEL
CONTRATO.
: .
IL ESTA FIANZA SE PAGARÁ CONTRA LA PRESENTACIÓN DE LA. ¡
DOCUMENTACIÓN INDICADA, SIN EXIGIR MÁS REQUISITOS O PRUEBAS A. '
LA CNH.

IV. AL RECIBIR LA RECLAMACIÓN DE PARTE DEL BENEFICIARIO, LA |

INSTITUCIÓN AFIANZADORA DEBERÁ NOTIFICAR, DENTRO DE LOS DOS
(2) DÍAS HÁBILES SIGUIENTES SI SE ENCUENTRA INTEGRADA LA !
RECLAMACIÓN, DE ACUERDO A LAS CONDICIONES DE ESTA PÓLIZA, O SI |
LA RECHAZA POR NO CUMPLIR CON LA DOCUMENTACIÓN E |
INFORMACIÓN SEÑALADA EN ESTA FIANZA, INFORMANDO AL :
BENEFICIARIO POR ESCRITO LAS CAUSAS DE RECHAZO, EN CASO DE QUE :
LA AFIANZADORA NO EFECTÚE LA NOTIFICACIÓN DESCRITA, SE i
ENTENDERÁ QUE LA RECLAMACIÓN SE ENCUENTRA DEBIDAMENTE :
INTEGRADA “Y ES PROCEDENTE. EL BENEFICIARIO PODRÁ VOLVER A |
PRESENTAR LA RECLAMACIÓN QUE CUMPLA CON LOS TÉRMINOS Y !
CONDICIONES DE ESTA FIANZA, PARA EFECTOS -DE' SU DEBIDA |
INTEGRACIÓN DURANTE EL PERIODO DE TRES (3) AÑOS CONTADOS A
PARTIR DE QUE SEA EXIGIBLE EL PAGO DELAS PENAS CONVENCIONALES, !

V. DE PROCEDER LA RECLAMACIÓN, LA AFIANZADORA PAGARÁ AL !
BENEFICIARIO DENTRO DE LOS DIEZ (10) DÍAS HÁBILES POSTERIORES A
LA FECHA DE QUE HAYA SIDO PRESENTADA LA RECLAMACIÓN, |
EXHIBIENDO EL COMPROBANTE DE PAGO RESPECTIVO A LA CNH,

VI LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE QUE EN CASO DE |
RECLAMACIÓN PAGARÁ A LA CUENTA INDICADA POR EL BENEFICIARIO !
EL IMPORTE RECLAMADO. LA CNH PODRÁ PRESENTAR RECLAMACIONES o
POR EL MONTO TOTAL O PARCIALES, HASTA POR EL MONTO AFIANZADO. |
TODOS LOS' PAGOS QUE LA INSTITUCIÓN DE FIANZAS HAGA AL '
BENEFICIARIO, INCLUYENDO LA INDEMNIZACIÓN POR MORA CON
MOTIVO DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE |
FIANZAS DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA BAJO ESTA |
PÓLIZA, SE HARÁN MEDIANTE TRANSFERENCIA ELECTRÓNICA DE ¡
FONDOS A LA CUENTA DEL FONDO QUE EL BENEFICIARIO ESPECIFIQUE — *
EN EL REQUERIMIENTO DE PAGO. i
CONFORME AL ARTÍCULO 289 PÁRRAFO CUARTO DE LA LEY DE |
INSTITUCIONES DE SEGUROS Y DE FIANZAS, LA INSTITUCIÓN DE FIANZAS :
REALIZARÁ EL PAGO DE LAS CANTIDADES QUE LE SEAN RECLAMADAS, . '
HASTA POR EL MONTO AFIANZADO, SIN NECESIDAD DE NOTIFICACIÓN |
PREVIA AL FIADO, AL SOLICITANTE, A SUS OBLIGADOS SOLIDARIOS O A SUS )

CONTRAFIADORES, NI DE QUE ÉSTOS MUESTREN O NO PREVIAMENTE SU
CONFORMIDAD, QUEDANDO LA AFIANZADORA EXENTA DE LA OBLIGACIÓN
'NER QUE IMPUGNAR U OPONERSE A LA EJECUCIÓN DE LA FIANZA. LA,

5 ÁREA CONTRACTUAL BG-03 W ”n :

Contrato No. CNH-R02-L.03-BG-03/2017

INSTITUCIÓN DE FIANZAS ESTARÁ OBLIGADA A EFECTUAR EL PAGO DE LAS
CANTIDADES, QUE LE SEAN RECLAMADAS DE MANERA INMEDIATA AL
BENEFICIARIO, SIN NECESIDAD DE QUE DICHA OBLIGACIÓN QUEDE
SUPEDITADA A LA RECEPCIÓN POR PARTE DE LA INSTITUCIÓN, DE LAS
CANTIDADES NECESARIAS PARA HACER EL PAGO AL BENEFICIARIO.
INDEPENDIENTEMENTE' DE LO ANTERIOR, EL FIADO, SOLICITANTE,

- OBLIGADOS SOLIDARIOS O CONTRAFIADORES, ESTARÁN OBLIGADOS A
PROVEER A LA INSTITUCIÓN LAS CANTIDADES NECESARIAS QUE ÉSTA LE
SOLICITE PARA HACER EL PAGO DE LO QUE SE RECONOZCA AL BENEFICIARIO
O, EN SU CASO, A REEMBOLSAR A LA INSTITUCIÓN LO QUE A ÉSTA LE
CORRESPONDA EN LOS TÉRMINOS DEL CONTRATO RESPECTIVO O DE LA LEY
DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, SIN QUE PUEDAN OPONERLE
LAS EXCEPCIONES QUE EL FIADO TUVIERA FRENTE A SU ACREEDOR,
INCLUYENDO LA” DEL PAGO DE LO INDEBIDO, POR LO QUE NO SERÁN
APLICABLES EN NINGÚN CASO, LOS ARTÍCULOS 2832 Y 2833 DEL CÓDIGO
CIVIL FEDERAL, Y LOS CORRELATIVOS DEL DISTRITO FEDERAL Y DE LOS
ESTADOS DELA REPÚBLICA.

LA INSTITUCIÓN DE FIANZAS SE COMPROMETE A PAGAR AL BENEFICIARIO,
CONFORME A LOS PÁRRAFOS PRECEDENTES, HASTA EL 100% DEL IMPORTE
GARANTIZADO MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE
DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS. EL ALCANCE TOTAL DE LA GARANTÍA SE PODRÁ REDUCIR
PROPORCIONALMENTE CON BASE EN LA INFORMACIÓN DE AVANCE EN EL
CUMPLIMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO: Y DEL
INCREMENTO AL PROGRAMA MÍNIMO DE TRABAJO, EN TÉRMINOS DEL
ANEXO 5 DEL CONTRATO, Y DE LAS OBLIGACIÓNES A QUE SE REFIERE LA
CLAUSULA 4.6 DEL MISMO. .

LA INSTITUCIÓN DE FIANZAS ENTERARÁ AL BENEFICIARIO EL PAGO DE LA
CANTIDAD RECLAMADA BAJO" LOS TÉRMINOS ESTIPULADOS EN ESTA
FIANZA, MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE DERIVE DEL
ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS,
AÚN Y CUANDO LA OBLIGACIÓN SE ENCUENTRE SUBJÚDICE, EN VIRTUD DE
PROCEDIMIENTO ANTE AUTORIDAD JUDICIAL, NO JUDICIAL O TRIBUNAL

ARBITRAL, SALVO QUE EXISTA SUSPENSIÓN DECRETADA POR AUTORIDAD .

COMPETENTE.

EN CASO DE QUE EL PROCEDIMIENTO ADMINISTRATIVO, O ANTE AUTORIDAD
JUDICIAL O TRIBUNAL ARBITRAL RESULTE FAVORABLE A LOS INTERESES
DEL FIADO, Y LA INSTITUCIÓN DE FIANZAS HAYA PAGADO LA CANTIDAD
RECLAMADA, LE SERÁ DEVUELTO DICHO MONTO A LA INSTITUCIÓN DE
FIANZAS, A TRAVÉS DEL MECANISMO QUE ESTABLEZCA EL BENEFICIARIO
PARA DICHO EFECTO, EN UN PLAZO MÁXIMO DE SESENTA (60) DÍAS HÁBILES
CONTADOS A PARTIR DEL DÍA HÁBIL SIGUIENTE EN QUE SE ACREDITE QUE
LA RESOLUCIÓN F 'AVORABLE AL FIADO HAYA CAUSADO EJECUTORIA,

ER .

[Oriol 6 ÁREA CONTRACTUAL BG-03

Conirato No. CNH-R02-1,03-BG-03/2017

ESTA FIANZA ESTARÁ VIGENTE HASTA CIENTO OCHENTA (180) DÍAS
NATURALES DESPUÉS DE LA FECHA DE TERMINACIÓN DEL PERÍODO
INICIAL!, PREVIA VERIFICACIÓN DE LA CNH DEL CUMPLIMIENTO TOTAL DE
LAS OBLIGACIONES DEL PERIODO CORRESPONDIENTE. SIN EMBARGO, DICHO
PLAZO SE SUSPENDERÁ, EN CASO DE QUE SE  INTERPONGAN
PROCEDIMIENTOS JUDICIALES O ARBIFTRALES Y LOS RECURSOS LEGALES,
RELACIONADOS A LA OBLIGACIÓN GARANTIZADA HASTA QUE SE
PRONUNCIE RESOLUCIÓN DEFINITIVA QUE HAYA CAUSADO EJECUTORIA POR
AUTORIDAD O TRIBUNAL COMPETENTE.

LA INSTITUCIÓN DE FIANZAS SE OBLIGA A ABSTENERSE DE OPONER A LA
CNH PARA EFECTOS DE PAGO DE ÉSTA FIANZA: LAS EXCEPCIONES
INHERENTES A LA OBLIGACIÓN PRINCIPAL O RELACIONADAS CON ELLA A
QUE SE REFIEREN LOS ARTÍCULOS 280, FRACCIÓN VIII, Y 289, SEGUNDO
PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DF FIANZAS, Y 2812
DEL CÓDIGO CIVIL FEDERAL; LA EXCEPCIÓN DE COMPENSACIÓN DBL
-CRÉDITO QUE TENGA SU FIADO CONTRA EL BENEFICIARIO, PARA LO CUAL
HACE EXPRESA RENUNCIA DE LA OPCIÓN QUE LE OTORGA EL ARTÍCULO 2813
DEL CÓDIGO CIVIL FEDERAL, EN LA INTELIGENCIA DE QUE SU FIADO HA
REALIZADO EN EL CONTRATO GARANTIZADO LA RENUNCIA EXPRESA AL
BENEFICIO DE COMPENSACIÓN EN TERMINOS DE LO QUE DISPONEN LOS
ARTÍCULOS 2197, EN RELACIÓN CON EL 2192 FRACCIÓN IDEL CITADO CÓDIGO
Y 289, ÚLTIMO PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS.

ESTA FIANZA NO ES EXCLUYENTE DE LA EXIGIBILIDAD QUE EL
BENEFICIARIO HAGA VALER EN CONTRA DE NUESTRO FIADO POR
CUALQUIER INCUMPLIMIENTO DERIVADO DEL CONTRATO QUE PUEDA
EXCEDER DEL VALOR CONSIGNADO EN ESTA PÓLIZA.

LAS OBLIGACIONES DERIVADAS DE ESTA FIANZA SE EXTINGUIRÁN
AUTOMÁTICAMENTE UNA VEZ TRANSCURRIDOS TRES (3) AÑOS CONTADOS A
PARTIR DE LA EXPIRACIÓN DE LA VIGENCIA DE LA FIANZA,

ESTA INSTITUCIÓN DE FIANZAS QUEDARÁ LIBERADA DE SU OBLIGACIÓN
FIADORA SIEMPRE Y CUANDO EL BENEFICIARIO SOLICITE EXPRESAMENTE Y
POR ESCRITO LA CANCELACIÓN DE LA PRESENTE GARANTÍA,
ACOMPAÑANDO DICHA SOLICITUD CON EL ACTA ADMINISTRATIVA DE
EXTINCIÓN DE DERECHOS Y OBLIGACIONES, O BIEN, CON EL FINIQUITO, Y EN
CASO DE EXISTIR SALDOS, LA CONSTANCIA DE LIQUIDACIÓN DE LOS
MISMOS, POR LO QUE SOLAMENTE PODRÁ SER CANCELADA PREVIO
CONSENTIMIENTO POR ESCRITO DEL BENEFICIARIO.

LEn caso de que sé otorgue al Contratista el Período Adicional de Exploración, el modelo de Póliza de Fianza se adaptará
para especificar que cubre lo comespondiente a deho periodo

Mol 7 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

CUALQUIER CONTROVERSIA QUE SURJA DEBERÁ: RESOLVERSE
EXCLUSIVAMENTE ANTE LOS TRIBUNALES FEDERALES DE MÉXICO, CON
SEDE EN LA CIUDAD DE MEXICO, RENUNCIANDO A CUALQUIER OTRA

JURISDICCIÓN QUE PUDIERA TENER EL BENEFICIARIO O LA INSTITUCIÓN DE

FIANZAS.

Contrato No. CNH-R02-L03-BG-03/2017

ANEXO 7

PROCEDIMIENTOS DE PROCURA DE BIENES Y
SERVICIOS

ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1.03-BG-03/2017

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS 7
Sección L Principios Generales.

*1.1. Para la procura de bienes y servicios, el Operador deberá observar las reglas y bases
sobre la procura de bienes y servicios “establecidos en este Anexo 7 para las'
actividades llevadas a cabo al amparo de este Contrato, así como a los lineamientos
emitidos por la Secretaría de Hacienda vigentes a la fecha de adjudicación del |
Contrato, debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato,

. 1.2. El Operador deberá observar lo siguiente respecto a las adquisiciones y
contrataciones:

(a) Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología
para la Medición del Contenido Nacional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos, así como para los permisos en la
industria de Hidrocarburos, emitidos por la Secretaría de Economía vigentes; y

(b) Contratar de preferencia a compañías locales, cuando éstas ofrezcan condiciones
equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con l
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico, y

(c) Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materia/es, equipo, maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad,
fechas de entrega y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico.

,
Sección II. Del procedimiento para la contratación de proveedores de bienes y servicios, |

1.3. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la |
mejor calidad, precio, logística, garantías para los volúmenes de los bienes y |
: servicios que se requieran a lo largo del proyecto. Para tal efecto, el Operador deberá Y

Y

2 ÁREA CONTRACTUAL BG-03 Í

14,

1,5.

1.6.

Contrato No. CNH-R02-L03-BG-03/2017

apegarse a lo señalado en el presente Anexo. En operaciones mayores a $5,000,000
USD (cinco millones de Dólares) el Operador deberá presentar la documentación
necesaria para demostrar que la contratación de dichos bienes y/o servicios fue
pactada con base en Reglas de Mercado o, tratándose de transacciones con partes
relacionadas, con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico.

Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán
ser convenidos de forma integrada, siempre y cuando represente una mayor garantía
de suministro y un mayor beneficio económico asociado.

En su caso, las bases o pliego de requisitos de los términos de referencia aplicables
a la contratación mediante concursos y licitaciones, deberán establecer las
condiciones de naturaleza jurídica, de capacidad económica, financiera, técnica, de
experiencia u otros que deban de cumplir los concursantes o licitantes para participar
en los mismos. El Operador no deberá establecer requisitos que impidan y dificulten
la participación de empresas o que atenten contra la igualdad de los postulantes.

En cualquier caso los procesos de concurso o licitación que lleve a cabo el Operador,
se deberán realizar bajo los principios de transparencia, máxima publicidad,
igualdad, competitividad y sencillez. Asimismo, el Operador podrá prever distintos
mecanismos de adjudicación. En los procesos de concurso o licitación se deberán
considerar criterios de desempate, mismos que se incluirán en las bases del concurso
o licitación correspondientes de conformidad con la Normatividad Aplicable y las
Mejores Prácticas de la Industria.

El Operador podrá asignar directamente el contrato o adquisición, siempre y cuando,
en operaciones mayores a $5,000,000 USD (cinco millones de Dólares), el Operador
remita al sistema del Fondo la documentación respecto de los Costos que deriven de
dicho contrato o adquisición donde se demuestre que dichos Costos se determinaron
con base en Reglas de Mercado o, tratándose de transacciones con partes
relacionadas, con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico y, en su caso, que los
montos de contraprestaciones o margen de utilidad de mercado son razonables. Para
lo anterior, se deberá considerar lo establecido en los numerales 1.15 y 1.16 del
Anexo 4 y en los lineamientos emitidos por la Secretaría de Hacienda vigentes a la
fecha de adjudicación del Contrato. :

En el caso de contratar bienes y/o servicios cuyos precios estén regulados por el

Estado y no exista otra opción de compra, el Operador podrá realizar dichas
contrataciones sin necesidad dé concursar o licitar y sin realizar estudios previos.

3 . ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

- ANEXO 8

PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE o
CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO

ÁREA CONTRACTUAL BG-03 *

NE

Contrato No. CNH-R02-L03-BG-03/2017

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO

1. Procedimientos. :

1.1 El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
llevar a cabo dicho registro. Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva;

(b) Copia certificada del Contrato correspondiente, así como cualquier modificación al
mismo;

(c) Instrumento público que acredite la personalidad del representante legal. Las
Empresas Participantes deberán designar un representante común que tendrá relación
con el Fondo, e .

(d) Instrumento público que acredite la personalidad del Operador, así como la
participación y la personalidad de cada una de las Empresas Participantes.

El Gontratista deberá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición de
acuerdo a los lineamientos emitidos por ol mismo.

1.2 A más tardar tres (3) Días Hábiles después de haber cumplido todos los requisitos para
la inscripción del Contrato en el registro, el Fondo entregará una constancia de
inscripción al Contratista,

13 El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en responsabilidad
alguna en caso de que un Contrato no pueda ser inscrito en el registro como
consecuencia de algún incumplimiento con los requisitos de inscripción.

1.4 Para el pago de Contraprestaciones que resulten del presente Contrato a un consorcio,
el Contratista deberá notificar al Fondo la forma en la que se realizará dicho pago,
conforme al acuerdo de operación conjunta que las Empresas Participantes hayan
suscrito y que sea aprobado por la CNH:

(a) Que cada Empresa Participante reciba las Contraprestaciones en la proporción que le
corresponda, o

(b) Que las Contraprestaciones sean entregadas al Operador para que éste las distribuya
entre las Empresas Participantes en las proporciones respectivas.

,

2 ÁREA CONTRACTUAL BG-03

1,5

1.6

1.7

1.8

Contrato No. CNH-R02-1.03-BG-03/2017

El Fondo administrará el sistema informático que le permita recopilar y resguardar la i
información proporcionada por los Contratistas conforme a lo establecido en los
Anexos 3 y 4. El Fondo dará a conocer a través de su página de internet los medios, !
protocolos, catálogos, formatos y demás especificaciones para poder cargar
electrónicamente esta información en dicho sistema informático, incluyendo la |
suscripción por medio de la firma electrónica avanzada (FIEL). |

A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro !
de la producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los
Costos y demás elementos necesarios para la determinación de las Contraprestaciones.

Con base en la información proporcionada por el Contratista y la CNH, el Fondo
realizará el cálculo de las Contraprestaciones que correspondan al Estado. Lo anterior
será sin perjuicio de: (i) las facultades de verificación por parte de la Secretaría de
Hacienda, y (11) las facultades para la administración y supervisión técnica de los 1
Contratos de la CNH. |

« Í
Previo al cálculo, el Fondo podrá realizar las consultas que considere pertinentes ante !
la CNH o la Secretaría de Hacienda, a efecto de verificar el efectivo cumplimiento de ;
las obligaciones contraídas por parte del Contratista.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una claye de acceso al mismo a cada Persona
designada por el Contratista para ello, mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información relativa al Contrato,
así como información sobre producción, precios, Costos registrados,
Contraprestaciones, entre otros. .

La información que el Contratista haya registrado y que, en su caso, previa validación
de la CNH, la Secretaría de Hacienda, el Servicio de Administración Tributaria o el
Fondo, en el ámbito de sus respectivas competencias, contenga el sistema informático,
se considerará como definitiva. Cualquier información que el Contratista no haya
ingresado al sistema en los plazos establecidos en el Contrato y sus Anexos se tendrá

“porno presentada.

1.9

1.10

El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

. establecido en el mumeral 6 del Anexo 3, así como los horarios de recepción de

notificaciones y avisos previos. La entrega de los recursos y el pago de
Contraprestaciones en favor del Estado sólo podrán realizarse por medios electrónicos
y utilizando sistemas de pagos relevantes, en las cuentas y a través de los mecanismos
que para tal efecto publique el Fondo,

En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se

suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

|

;

l

|

|

|

|

1

l

|

t

I

l

!

|

|

J

I

|

1

1

|

!

. . |
El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo . |
|

3 ÁREA CONTRACTUAL BG-03 l
|

Í

. Contrato No. CNH-R02-L.03-BG-03/2017

1.12 Cada Empresa Participante, por conducto del Operador, deberá entregar al Fondo los
reportes contables de beneficios económicos elaborados de conformidad con la
Normatividad Aplicable, considerando para tal efecto los lineamientos que emita la
Comisión Nacional Bancaria y de Valores para que empresas emisoras reporten, para
efectos contables y financieros, los Contratos y los beneficios esperados de los mismos.

1

Contrato No. CNH-R02-L03-BG-03/2017

¿Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para
la Estabilización y el Desarrollo.

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC
MÉXICO, DISTRITO FEDERAL

Ref. Solicitud de Inscripción
Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO .
(indistintamente, el “Fondo” o el “Fideicomiso”), celebrado el 30 de septiembre del 2014 por !
la Secretaría de Hacienda y Crédito Público, cómo Fideicomitente y Banco de México, como
fiduciario. . ,

“Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren
aquí definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso.

Al respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este . !
medio solicitamos la inscripción del (Contrato/ Asignación) que se describe en esta Solicitud |
de Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud l
de Inscripción los siguientes documentos e información: :

(D Copia Certificada del (Conirato/ Título de Asignación), como Anexo A;

(DEI suscrito, [Vombre Completo del Representante Legal], [Cargo], en relación |
con el Fideicomiso, certifico que: (i) las Personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadas
para suscribir en representación del [Contratista/ Asignatario] cualesquiera
documentos y notificaciones de conformidad en los términos y condiciones del .
Fideicomiso; (ii) la firma autógrafa que aparece en esta certificación al lado del :
nombre de las Personas Autorizadas, es la firma con la que se ostentan; y (iii) el ;
Fiduciario únicamente deberá reconocer como válida la documentación firmada
por las Personas Autorizadas, y

NOMBRE FIRMA TELEFONO CORREO ¡
ELECTRÓNICO

(1) Para efectos de las Contraprestaciones a Favor del Contratista que, en su caso, el +
Fiduciario deba pagar al Contratista en términos de lo establecido en el / !

: Fideicomiso, por este medio se informa que dichas cantidades deberán ser
depositadas en la cuenta []

ol 5 ÁREA CONTRACTUAL BG-03 !

Contrato No. CNH-R02-L03-BG-03/2017

ANEXO 9

INVENTARIO DE ACTIVOS

e

El presente inventario de Pozos y líneas de descarga podrá ser actualizado por la CNH
conforme a lo documentado por el Contratista durante la Etapa de Transición de Arranque.

Al concluir dicha etapa, este. inventario enlistará únicamente los Pozos y líneas de descarga

INVENTARIO DE ACTIVOS

Contrato No. CNH-R02-L03-BG-03/2017

determinados útiles para las Actividades Petroleras.

y Pozos

Ubi n
pordenadas

Pozo

ITRF08 :

CRUZ-1 -97.884412 |25.729261

CRUZ-2 -97.879104 | 25.742879

CRUZ-3 -97.889170 | 25.700716
CRUZ-4 -97.873883 | 25.726542
CRUZ-5 -97.886514 | 25.714968

Descripción General del Inventario de Activos al 6 de diciembre de 2017.

Desarrollo
Desarrollo
Desarrollo
Desarrollo

Desarrollo

Taponado

Taponado

Taponado

Taponado !

Taponado

CRUZ-6 -97.900082 | 25.726496| Desarrollo |Taponado
CRUZ-7 CRUZ-7 -97.894336 | 25.740322| Desarrollo |Taponado
ESCOBEDO-1 EscoseDO-1  |-97.866273 |25.767903| Desarrollo | Taponado !
ESCOBEDO-1001 | EscoseDO-1001 | -97.849901 [25.789167| Desarrollo | Taponado
ESCOBEDO 2 escoseDO-2  |-97.856041 |25.7£6376| Desarrollo | Taponado
ESCOBEDO-3 EscoseDo-3  |-97.850661 |25.701034| Desarrollo | Taponado
ESCOBEDO-3A | ESCOBED: -97.859117 |25.781020| Desarrollo | Taponado !
ESCOBEDO-4 ESCOBEDO-4 | -97.8s0360 |25.7€9262| Desarrollo Cardo Pes de Esp Pros eel
ESCOBEDO-5 EscoseDOs — |-97.880547 | 25.765452| Desarrollo | Taponado
ESCOBEDO-8 | EscoBEDO-S |-97.8e8706 |25.752970| Desarrollo |Taponado
ESCOBEDO7 escoseDO-7 | -97.872012 |25.74752| Desarrollo | Taponado
NIQUEL-1 NIQUEL-1 -97.859553 | 25.761351| Desarrollo | ¿S'"do c/Pos. de Exp. Problemas en Inst.

Sup.: inst, de Récoleccioni y/o Proceso

PALITO BLANCO-6 | PALITO BLANCO-8 | -97.952646 | 25.671005

PALITO BLANCO- PALITO BLANCO-

PALITO BLANCO-1 | PALITO BLANCO-1 | -97,924986 | 25.714310| Desarrollo |Taponado
PALITO BLANCO-2 | PALITO BLANCO-2 | -97.925006 | 25.6£9851| Desarrollo | Programado Para Taponamiento
PALITO BLANCO-3 | PALITO BLANCO-3 | -97.924950 |25.728864| Desarrollo |Taponado

Desarrollo | Taponado

-97.952639 | 25.670998| Desarrollo | Taponado
PALITO BLANCO-7 | PALITO BLANCO-7 | -97.938551 |25.678177| Desarrollo | Programado Para Taponamiento
PALITO BLANCO-8 | PALITO BLANCO-8 | -97.925013 |25.6€5415| Desarrollo | Taponado
PALITO BLANCO-9 | PALITO BLANCO-9 | -97.963358 | 25.679055| Desarrollo |Taponado

ÁREA CONTRACTUAL BG-03 Iw

(b) Líneas de descarga

Contrato No. CNH-R02-L03-BG-03/2017

POZO ESCOBEDO 4 EST, ESCOBEDO 1.048 LINEA DE DESCARGA | F/O DEFINITIVA
POZO PALITO DOI8MARZO
BLANCO 7 G/BRASIL 12,813 EINEA DE DESCARGA F/O DEFINITIVA
3 ÁRBA CONTRACTUAL BG-03

Contrato No. CNH-R02-L.03-BG-03/2017

ANEXO 10

USO COMPARTIDO DE INFRAESTRUCTURA

4

1.11

21

2.2

Contrato No. CNH-R02-1.03-BG-03/2017

USO COMPARTIDO DE INFRAESTRUCTURA
Disposiciones Generales.

Para efectos de este Anexo 10 se considerará que:

(a) El Contratista actúa como prestador de servicio cuando “utilice: (i)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le haya
sido transferida junto con el Área Contractual o (ii) infraestructura que haya
desarrollado al amparo del Contrato para asistir a un tercero usuario —

contratista o asignatario —, a cambio de un pago conforme lo establecido en
este Anexo 10. * : -

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el .
Contratista un contrato para el uso compartido de: (i) infraestructura
desarrollada con anterioridad a la Fecha Efectiva y que haya sido transferida
al prestador de servicio junto con el Área Contractual o (ii) infraestructura que
haya desarrollado al amparo del Contrato.

Evaluación de Capacidad Disponible.

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logística
de Hidrocarburos sin procesar, fuera del Área Contractual, el Operador tendrá la
obligación de llevar a cabo un análisis de mercado a fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía. :

En caso que el' análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable al transporte y al
Almacenamiento, el Operador y las Empresas Participantes no podrán realizar dichas
actividades de manera directa conforme a su objeto social. :

En caso,que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada y la construcción de la misma se retrasara
por no contar con las garantías de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por la CNH, el Operador podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrollo
por su cuenta y al amparo del Contrato. Sin menoscabo de lo anterior, el Contratista,

a través del Operador, deberá poner a disposición dicha infraestructura cuando sea
técnicamente posible, conforme a lo establecido en los numerales 3 y 4 de este Anexo
10,

2 ÁREA CONTRACTUAL BG-03*

3.1

3.2

Contrato No, CNH-R02-L03-BG-03/2017

Uso Compartido de Instalaciones.

Las instalaciones que: (i) hayan sido desarrolladas con anterioridad a la Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Área Contractual o
(ii) hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo
cual el Contratista, por conducto del Operador, deberá facilitar y compartir dicha
infraestructura, conforme a lo siguiente:

(a) El Contratista, a través del Operador, podrá pactar con algún tercero
interesado el acceso a las instalaciones desarrolladas al amparo del Contrato
* para su uso compartido, en cuyo caso tendrá el carácter de prestador de
servicio, a cambio de un pago que no podrá ser mayor al determinado
conforme a la metodología para el cálculo de tarifas máximas establecida en

el numeral 4 del presente Anexo.

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas

* partes.

(e) El uso compartido de infraestructura deberá ser no indebidamente

discriminatorio y estará sujeto a:

i La disponibilidad «de capacidad volumétrica de los sistemas y la
factibilidad técnica.

ii. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable:

iii. Los estándares mínimos de seguridad a observar durante la realización de
las operaciones.

iv. La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usuario, :

El Contratista, a través del Operador y los terceros interesados deberán establecer los
términos y condiciones para su acceso, sujeto a los principios establecidos en el inciso
(e) del numeral anterior y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraostructura y el servicio prestado, así como garantizar,
entre otros aspectos, que tanto el Contratista, a través del Operador como el Usuario,
cuenten con las cantidades y calidades de Hidrocarburos equivalentes a los entregados
en el punto de interconexión, sin menoscabo de los ajustes volumétricos en el punto
de salida, para compensar pérdidas o ganancias en calidad. 1/4

3 ÁREA CONTRACTUAL BG-03

¿»NN

33

34

3.5

3.6

3.7

41

Contrato No. CNH2R02-L03-BG-03/2017

Los términos y condiciones deberán ser aprobados por la CNH, previo a su
suscripción.

Los terceros interesados en el uso compartido de la infracstructura a que se refiere
este numeral (3) deberán presentar la solicitud correspondiente a través del Operador.
Estas solicitudes estarán sujetas a las reglas de utilización de la capacidad, según se
establezca en la Normatividad Aplicable.

El Contratista, a través del Operador, permitirá el uso compartido de la infraestructura
con base en los términos y condiciones pactadas con el Usuario, las cuales se incluirán
en el contráto que firmen las partes.

En caso que existan impedimentos de carácter técnico, de manera conjunta el
Operador y el Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos
impedimentos. Si el Operador y el Usuario no lograran llegar a un acuerdo para
solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá solicitar la
opinión de la CNA, la cual fijará su posicionamiento dentro de los treinta (30) Días
posteriores contados a partir de la recepción de la solicitud referida. La decisión de la
CNH será vinculante para ambas partes.

En caso que el Operador niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al
momento de negar el acceso.

En el supuesto que el Operador atribuya la restricción al uso compartido de la
infraestructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine,
El Operador deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombro del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del
tercero operador que determine la CNH. *

Tarifa Unitaria Máxima por el Uso Compartido de Infraestructura.

El Costo para el Usuario por el' uso de la infraestructura compartida estará sujeto a lo
siguiente:

4. ÁREA CONTRACTUAL BG-03

42

4.3

(a)

(b)

(o)

(d)

Contrato No. CNH-R02-L03-BG-03/2017

El Costo para cl Usuario será el resultado de multiplicar la tarifa unitaria
pactada por el volumen manejado en la infraestructura del prestador de

servicio.

La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máxima determinada conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relacionadas, la determinación de los
componentes de la fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establecidas en el Anexo 4.

En caso de ser necesario, la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión como los
Costos de operación y mantenimiento asociados a dicha infraestructura
adicional para el mancjo eficiente de volumen del Usuario en la infraestructura

existente.

La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de la infraestructura adicional requerida para la
interconexión, serán realizadas por el Operador y financiadas por el

Contratista,

En su caso, los Costos asociados a la interconexión del Usuario con la infraestructura

sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

0, | lo x( 1 2) la x( 1 7) +0 +4
*l00x(1=7) “Vaxotr No QAx(1= 0)" lagar Na AS

Donde:

M, = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de

la infraestructura en el Período £.

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infraestructura objeto del contrato para el uso compartido de la infraestructura,
en Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infraestructura asociada a la Zo.

No = Vida contractual en Años que opera la infraestructura asociada a la Zo,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

l¿ = Inversión adicional en infraestructura realizada por el Contratista para

prestar el servicio al Usuario, en Dólares.

Qa = Capacidad anual de la infraestructura asociada a la Ja. En su caso, esta
capacidad anual considerará la capacidad incremental que brinde la 1, a la

infraestructura original asociada a Zo.

ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-1.03-BG-03/2017

Na = Vida contractual en Años que opera la infraestructura asociada a la, :
contando a partir del Período en que se finaliza la construcción de dicha i
infraestructura y hasta el final del Contrato del Contratista. :

0, = Costos de operación y mantenimiento en los que incurre el Contratista, ;
asociados a la Zo, en Dólares por unidad de volumen manejada en dicha |
infraestructura en el Período t. i
A, = Costos de operación y mantenimiento en los que incurre el Contratista, H
asociados a la l4, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período t.

T = Tasa impositiva igual a 30%. :
Anizoalr” Fórmula del valor presente de una anualidad de N, periodos con un |
rendimiento r.

1- (14+ry Mi
Ano = AT
r =Tasa de rentabilidad nominal, equivalente a 10,81%.

6 ÁREA CONTRACTUAL BG-03 |

,

CN

Contrato No. CNE-R02-L03-BG-03/2017

ANEXO 11

CONVENIO PRIVADO DE PROPUESTA CONJUNTA y

ÁREA CONTRACTUAL BG-03

, Contrato No, CNH-R02-1.03-BG-03/2017

Verdad Exploration Mexico Newpek
g ERE

FORMATO CNH 2 CONVENIO PRIVADO DE PROPUESTA CONJUNTA

CONVENIO PRIVADO DE PROPUESTA CONJUNTA, que celebran Newpek
Exploración y Extracción, S.A. de C.V. representada por Roberto Blanco Sánchez , y
Verdad Exploration Mexico LLC, representada por Patrick Justin MeCarthy, (los
“Integrantes”), respectivamente, para presentar una propuesta conjunta en la Licitación CNH-
R02-L02/2016, referente a la adjudicación de Contratos de Licencia para la Extracción de
Hidrocarburos en Áreas Contractuales Terrestres — Segunda Convocatoria, de
conformidad con la Convocatoria CNB-R02-C02/2016, publicada por la Comisión Nacional

de Hidrocarburos en el DOF el día 24 de Agosto de 2016, al tenor de las siguientes :
declaraciones y cláusulas:

DECLARACIONES
1 Declara la Compañía Newpek Exploración y Extracción, S.A, de C-V,:

, LI. Que es una sociedad constituida confor.ne a las leyes de los Estados Unidos
Mexicanos, y acredita su legal existencia con escritura pública número 10,350, de
fecha 14 de-enero de 2015, emitida por el Lic, José Martínez González, Notario
Público No, 29 de Monterrey, Nuevo León, e inscrila en el Registro Público de la
Propiedad y del Comercio del Estado de Nuevo León con el Folio Mercantil
Electrónico No. 150257*1. .

L2. Que su domicilio se encuentra ubicado en Av. Gómez Morín 1111 Col, Carrizalejo, NN
San Pedro Garza Garcia, Nuevo León, México, C.P, 66254. 0

0015

2 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Verdad Exploration Mexico * Newpek
. ERE

13, Que el señor Roberto Blanco Sánchez acredita st personalidad y facultades, mediante
escritura pública número 11,067, de fecha 21 de agosto de 2015, emitida por el Lic,
José Martínez González, Notario Público No. 29 de Monterrey, Nuevo León, e inscrita
en el Registro Público de la Propiedad y del Comercio del Estado de Nuevo León con
el Folio Mercantil Electrónico No. 150257*1, manifestando bajo protesta de decir
verdad que no le han sido revocadas, ni limitadas o modificadas en forma alguna, a la

fecha en que se suscribe el presente converio,

IL. Declara la Compañía Verdad Exploration Mexico LLC: .

111. Que es una sociedad constituida conforme a las leyes de] Estado Texas en Estados Unidos
de America, y acredita su legal existencia con Acta constitutiva “Certificate of Formation”,
otorgada ante Rolando B. Pablos Secretario de Estado, inscrito el 15 de septiembre de 2016,

12. Que su domicilio se encuentra ubicado en 1999 Bryan Street, Dallas, Texas 75201 y
con oficinas adicionales en 815 Walker Street, Suite 1650, Houston, Texas 77002. :

1.3, Que el señor Patrick Justin McCarthy, acredita su personalidad y facultades, mediante
pasaporte y poder notarial, manifestando bajo protesta de decir verdad que no le han sido
reyocadas, ni limitadas o modificadas en forma alguna, a la fecha en que se suscribe el
presente convenio,

TV. Los Integrantes declaran: —

TV.1. Que están de acuerdo en formalizar el presente convenio con el objeto de participar.

conjuntamente en términos de lo previsto en las Bases de la Licitación;

3 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Verdad Exploration Mexico : Newpek

ESE

TV.2. Que sefialan como domicilio comán el ubicado en Ave, Gómez Morín 1111 Sur, Col.
Carrizalejo, San Pedro Garza García, Nuevo León, México, C.P. 66254, y como
dirección de correo electrónico común para oír y recibir notificaciones
tblanco(alfa.com.mx, y

TV 3. Que están de acuerdo en obligarse, al tenor de las siguientes:

CLÁUSULAS

PRIMERA; Objeto. Los Integrantes convienen en agruparse con el objeto de presentar una
Propuesta conjunta para participar en la Licitación bajo la figura de Licitante Agrupado.

SEGUNDA; Actividades y responsabilidades que cada Compañía se obliga a ejecutar
y asumir. En caso de resultar Licitante Ganador un Licitante Aprupado, los Integrantes se
obligan a lo siguiente: Ñ

L — Newpek Exploración y Extracción, S.A. de C.V, se obliga a ejecutar: las actividades
y obligaciones que le corresponden como Operador,

H, Verdad Exploration Mexico LLC. se obliga a ejecutar: las actividades y
obligaciones que le corresponden como No Operador,

TERCERA: Designación: del representante común para la presentación de la
Propuesta. Los Integrantes convienen que la Compañía Newpek Exploración y
Extracción, S.A. de C.V., será el representante común para la presentación de la Propuesta.
En tal virtud, el representante legal de Newpek Exploración y Extracción, S.A. de C.V,, el

señor Roberto Blanco Sánchez tendrá las facultades necesarias y suficientes para actuar abte

0-0127

4 ÁREA CONTRACTUAL BG-03

“ Contrato No. CNH-RO02-L.03-BG-03/2017

>

Verdad Exploration Mexico Newpek
ERE

la Convocante, eu nombre y representación de los Integrantes, en todos y cada uno de los
actos y ctapas de la Licitación y los que de ella se deriven, asi como para firmar toda clase
de documentos y recibir toda clase de notificaciones incluyendo las de carácter personal,
confowme a lo descrito en el poder notarial o instrumento público que le sea otorgado para”

tales efectos, mismo que se 'adjunta al presente convenio como ANEXO UNICO.

CUARTA: Operadores. Los Integrantes acuerdan en este acto, sujeto a la celebración del
Contrato, que Newpek Exploración y Extracción, S.A, de C.V, es designada como Operador
para todos los efectos legales a que haya lugar de los bloques que sean adjudicados al
Licitante Agrupado.

QUINTA: Porcentaje de Participación. Los Integrantes del Licitante Agrupado
establecen que el porcentaje de participación que les corresponderá del Contrato, será de la
siguiente forma:

1. 50%: Newpek Exploración y Extracción, S.A, de C.V.
TL 50%; Verdad Exploration Mexico LLC

SEXTA: Obligación Conjunta y Solidaria, Los Integrantes se obligan en forma conjunta
y solidaria entre sí y ante la Convocante, a hacer frente a todas las obligaciones que resulten
de la Licitación, incluyendo la suscripción del Contrato correspondiente.

SÉPTIMA: Confidencialidad de la Información. Los Integrantes no podrán divulgar. la ,

Información Confidencial que obtengan del Cuarto de Datos de Terrestres — Tercera s

Convocatoria, sin autorización expresa de la Convocante, .

0.0138

5 ÁREA CONTRACTUAL BG-03

Contrato No. CNH-R02-L03-BG-03/2017

Verdad Exploration Mexico Newpek

ESE

El presente Convenio Privado de Propuesta Conjunta se firma por los Integrantes en tres |
ejemplares originales, en Ciudad de México, Distrito Federal, a los [14] días del mes de Í
[Marzo] de 2017, |
i
I

Compañía: Newpek Exploración y

Extracción, S.A. de C.V, S oberto Blanco Sánchez

'epyesentante legal !

ES MS

o |
Compañía: Verdad Exploration Mexico. SeñorPatrick Justin MeCarthy, ¡
LLC Representante legal l
i
|
|

6 ÁREA CONTRACTUAL BG-03

